 



Exhibit 10.41
AGREEMENT OF LEASE
by and between
9965 FEDERAL DRIVE, LLC
and
THE SPECTRANETICS CORPORATION
[9965 FEDERAL DRIVE]
COLORADO SPRINGS, COLORADO

 



--------------------------------------------------------------------------------



 



AGREEMENT OF LEASE
9965 FEDERAL DRIVE, LLC
THE SPECTRANETICS CORPORATION
TABLE OF CONTENTS

              1.  
Definitions and Attachments
    1   2.  
Demise
    3   3.  
Term
    3   4.  
Advance Rent
    5   5.  
Use
    6   6.  
Rent
    6   7.  
Requirements of Applicable Law
    11   8.  
Certificate of Occupancy
    12   9.  
Contest-Statute, Ordinance
    12   10.  
Tenant’s Improvements
    12   11.  
Repairs and Maintenance
    13   12.  
Conduct on Premises
    15   13.  
Insurance
    15   14.  
Rules and Regulations
    16   15.  
Mechanics’ Liens
    16   16.  
Tenant’s Failure to Repair
    17   17.  
Property – Loss, Damage
    17   18.  
Destruction – Fire or Other Casualty
    17   19.  
Eminent Domain
    18   20.  
Assignment
    18   21.  
Default; Remedies; Bankruptcy of Tenant
    19   23.  
Services and Utilities
    22   24.  
Electric Current
    23   25.  
Telephone and Telecommunications
    23   26.  
Acceptance of Premises
    24   27.  
Inability to Perform
    24   28.  
No Waivers
    24   29.  
Access to Premises and Change in Services
    24   30.  
Estoppel Certificates
    25   31.  
Subordination
    25   32.  
Attornment
    25   33.  
Notices
    25   34.  
Intentionally Deleted
    26   35.  
Tenant’s Space
    26   36.  
Quiet Enjoyment
    28   37.  
Vacation of Premises
    28   38.  
Members’ Liability
    28   39.  
Separability
    28  

i



--------------------------------------------------------------------------------



 



              40.  
Indemnification
    28   41.  
Captions
    29   42.  
Brokers
    29   43.  
Recordation
    29   44.  
Successors and Assigns
    29   45.  
Integration of Agreements
    30   46.  
Hazardous Material; Indemnity
    30   47.  
Americans With Disabilities Act
    32   48.  
Several Liability
    33   49.  
Financial Statements
    33   50.  
Definition of Day and Days
    33   51.  
Tenant’s Anti-Terrorism Representation
    33   52.  
Parking
    33   53.  
Right of Expansion
    33   54.  
Exterior Signage
    36   55.  
Landlord’s Warranties and Covenants
    36   56.  
Landlord Default
    37   57.  
Right of First Refusal to Purchase
    37  

ii



--------------------------------------------------------------------------------



 



AGREEMENT OF LEASE
     THIS AGREEMENT OF LEASE (this “Lease”) made this 29th day of December, 2006
(the “Effective Date”), by and between 9965 FEDERAL DRIVE, LLC (the “Landlord”)
and THE SPECTRANETICS CORPORATION (the “Tenant”), witnesseth that the parties
hereby agree as follows:
W I T N E S S E T H:
     THAT FOR AND IN CONSIDERATION of the mutual covenants and agreements herein
contained, the parties hereto do hereby covenant and agree as follows:
1. Definitions and Attachments.
     1.1 Certain Defined Terms.
          1.1.1 “Building” means the office building located at 9965 Federal
Drive, Colorado Springs, which is located within El Paso County, Colorado.
          1.1.2 “Rentable Area of the Building” means 74,749 rentable square
feet, subject to adjustment in accordance with BOMA standards.
          1.1.3 “Phase I Premises” means that portion of the Building described
on the schedules attached hereto as Exhibits “A-1, A-2 and A-3” and made a part
hereof.
          1.1.4 “Phase II Premises” means that portion of the Building described
on the schedules attached hereto as “Exhibits “A-1 and A-3” and made a part
hereof.
          1.1.5 “Premises” means the Phase I Premises until the Phase II
Commencement Date (as defined herein), and thereafter shall mean both the Phase
I Premises and the Phase II Premises, which shall be the entire Building.
          1.1.6 “Rentable Area of the Premises” means the Rentable Area of Phase
I Premises until the Phase II Commencement Date, and thereafter shall mean,
collectively, the “Rentable Area of Phase I Premises” and the “Rentable Area of
Phase II Premises.”
          1.1.7 “Rentable Area of Phase I Premises” means 41,120 rentable square
feet.
          1.1.8 “Rentable Area of Phase II Premises” means 33,629 rentable
square feet.
          1.1.9 “Initial Term” means a period of ten (10) years plus the part of
a month mentioned in Section 3.1, commencing and ending as provided in
Section 3.1.
          1.1.10 “Renewal Terms” shall have the meaning set forth in
Section 3.3.

1



--------------------------------------------------------------------------------



 



          1.1.11 “Annual Base Rent” means the amount set forth on the following
schedule:

                  Lease Year   Annual Base Rent   Monthly Installments of Annual
Base Rent
1
  $ 486,432.25 *   $ 40,536.02  
 
               
2 (prior to Phase II
  $ 506,992.25 **   $ 42,249.35  
Commencement Date)
               
 
               
2 (after Phase II
  $ 916,639.75     $ 76,386.65  
Commencement Date)
               
 
               
3
  $ 954,014.25     $ 79,501.19  
4
  $ 991,388.75     $ 82,615.73  
5
  $ 1,028,763.25     $ 85,730.27  
6
  $ 1,066,137.75     $ 88,844.81  
7
  $ 1,103,512.25     $ 91,959.35  
8
  $ 1,140,886.75     $ 95,073.90  
9
  $ 1,178,261.25     $ 98,188.44  
10
  $ 1,215,635.75     $ 101,302.98  

 

*   No Base Rent shall be due until the Phase I Rent Commencement Date. See
Section 6.1.1. .   **   The parties acknowledge that a portion of the Base Rent
for the Phase II Premises shall be abated in accordance with Section 6.1.2.

          1.1.12 “Phase I Target Date” means March 15, 2007.
          1.1.13 “Phase II Target Date” means the first (1st) anniversary of the
Phase I Commencement Date.
          1.1.14 “Advance Rent” means the sum of $40,536.02. See Section 4.
          1.1.15 “Tenant’s Proportionate Share” means that percentage which is
computed by a fraction, the numerator of which is the Rentable Area of the
Premises and the denominator of which is the Rentable Area of the Building. As
of the Phase I Commencement Date, as defined herein, Tenant’s Proportionate
Share is 55%. As of the Phase II Commencement Date, as defined herein, Tenant’s
Proportionate Share will be 100%.
          1.1.16 “Tenant Notice Address” means
Prior to Commencement Date:
96 Talamine Court
Colorado Springs, CO 80907-5186
Attn: Chief Financial Officer
Telephone: (719) 633-8833
Telecopier: (719) 442-2525
After the Commencement Date:
9965 Federal Drive
Colorado Springs, Colorado 80920
Attn: Chief Financial Officer
Telephone (719) 633-8333
Telecopier (719) 442-2525
          1.1.17 “Allowance” shall have the meaning set forth in Section 35.

2



--------------------------------------------------------------------------------



 



          1.1.18 “Broker” means, collectively, NAI Highland Commercial Group,
LLC and Equis Corporation.
1.2 Additional Defined Terms.
     The following additional terms are defined in the places in this Lease
noted below:

      Term   Section
“ADA”
  47
“Applicable Laws”
  7
“Building Expenses”
  6.2.2
“Commencement Date”
  3.1
“Common Areas”
  6.2.4
“Default Rate”
  6.6
“Hazardous Material”
  46
“HVAC”
  23
“Landlord’s Notice”
  3.3
“Lease Year”
  6.2.5
“Mortgagee”
  31
“Prevailing Market Rate”
  3.3
“Property”
  6.2.1
“Substantially Complete”
  3.2
“Successor”
  32
“Taxes”
  6.2.3
“Tenant Improvements”
  35
“Term”
  3.4

1.3 Attachments.
     The following documents are attached hereto, and such documents, as well as
all drawings and documents prepared pursuant thereto, shall be deemed to be a
part hereof:

         
 
  Exhibit “A-1”   - Floor Plan for First Floor of Premises  
 
  Exhibit “A-2”   - Floor Plan for Second Floor of Premises  
 
  Exhibit “A-3”   - Floor Plan for Third Floor of Premises  
 
  Exhibit “B”   - Rules and Regulations  
 
  Exhibit “C”   - Schedule of Tenant Improvements  
 
  Exhibit “D”   - Estoppel Certificate  
 
  Exhibit “E”   - Commencement Date Agreement  
 
  Exhibit “F”   - Signage  
 
  Exhibit “G:   - Tenant’s Fixtures  
 
  Exhibit “H”   - Equipment to be Maintained by Landlord  
 
  Exhibit “I”   - Janitorial Specifications  
 
  Exhibit “J”   - Equipment to be Maintained by Tenant  
 
  Exhibit “K”   - Form of Purchase and Sale Agreement

2. Demise. Landlord hereby leases unto Tenant, and Tenant does hereby rent from
Landlord the Premises. In addition thereto, Tenant shall have the right to use,
on a non-exclusive basis, and in common with the other tenants of the Building
the Common Areas of the Building (as that term is defined in Section 6.2.4
hereof). The parties acknowledge that Tenant will require and will have access
to the Premises and the Common Areas 24 hours per day, 7 days per week.
3. Term.
     3.1 Commencement Date and Term.
          3.1.1 The parties acknowledge that Tenant shall take possession of the
Premises in two phases. This Lease shall commence on the “Phase I Commencement
Date” (as herein defined) and shall be for the Initial Term, plus the portion of
a calendar month, if any, from the

3



--------------------------------------------------------------------------------



 



Phase I Rent Commencement Date (as defined herein) to the last day of the
calendar month in which such Phase I Rent Commencement Date occurs. As used in
this Lease, the term “Phase I Commencement Date”, as advanced or postponed
pursuant to the terms hereof, shall be defined as the earlier to occur of
(a) the date on which Tenant takes possession and occupancy of the Phase I
Premises to conduct business or (b) five (5) days following that date which is
the last on which all of the following events have occurred, namely (i) the
Premises are “substantially completed”, as defined in Section 3.2 following, and
(ii) Landlord has given Tenant notice that the Phase I Premises are
“substantially completed.”
          3.1.2 As used in this Lease, the term “Phase II Commencement Date,” as
advanced or postponed pursuant to the terms hereof, shall be defined as the
earlier to occur of (a) the date on which Tenant takes possession and occupancy
of the Phase II Premises to conduct business or (b) five (5) days following that
date which is the last on which all of the following events have occurred,
namely (i) the Premises are “substantially completed,” as defined in Section 3.2
following, (ii) Landlord has given Tenant notice that the Phase II Premises are
“substantially completed,” and (iii) the Phase II Target Date has arrived.
Notwithstanding the foregoing, the parties acknowledge and agree that the Phase
II Premises includes the Clean Room (as defined herein) and that Tenant shall be
responsible for constructing the Clean Room. For purposes of determining whether
the Phase II Premises is “substantially complete,” the status of construction of
the Clean Room shall not be taken into account.
          3.1.3 Within fifteen (15) days after request from Landlord, Tenant
shall execute and deliver the Commencement Date Agreement in substantially the
form attached hereto as Exhibit “E” to memorialize the Phase I Commencement Date
and the Phase II Commencement Date.
     3.2 Substantial Completion. Landlord shall use its reasonable efforts to
“substantially complete” the Premises by the Phase I Target Date and the Phase
II Target Date, respectively, provided that such dates shall be extended for the
number of days that Tenant fails to satisfy its obligations under Section 35.
“Substantially complete” means that: (i) the construction of the improvements
described in Section 35 has been completed so that Tenant can use the Phase I
Premises or Phase II Premises, as applicable, for its intended purposes without
material interference to Tenant conducting its ordinary business activities,
(ii) the Phase I Premises or the Phase II Premises, as applicable, have been
approved for occupancy by governmental authorities having jurisdiction and a
certificate of occupancy or temporary certificate of occupancy has been issued
for the Phase I Premises or the Phase II Premises, as applicable, (iii) Tenant
has ready access to the Building and the Phase I Premises or the Phase II
Premises, as applicable, through the lobby, hallways and elevators, (iv) the
Phase I Premises or the Phase II Premises, as applicable, are ready for
installation of any equipment, furniture, fixtures or decoration that Tenant
will install, and (v) the Phase I Premises tenant finish work or the Phase II
Premises tenant finish work, as applicable, has been installed and completed in
a good and workmanlike manner and in compliance with all laws, rules,
regulations and ordinances. Landlord shall keep Tenant advised as to its
progress with regard to “substantially completing” the Phase I Premises by the
Phase I Target Date and with regard to “substantially completing” the Phase II
Premises by the Phase II Target Date. Notwithstanding the foregoing, the
requirements of subsection (ii) shall be deemed satisfied if all of the other
subsections have been satisfied and the government approval is delayed as a
result of the installation of furniture, fixtures or equipment which is not
included and is a part of Tenant’s responsibilities under Section 35 below.
Notwithstanding anything in this Lease to the contrary, if substantial
completion has not occurred for the Phase I Premises on or before the date that
is 165 days following the Effective Date (the “Required Phase I Delivery Date”),
and such delay is not a result of a Tenant Caused Delay (as defined herein) or
for any reason listed in Section 27 of this Lease, then Tenant will receive a
day for day rent credit following the Phase I Commencement Date for each day
that the Phase I Commencement Date is delayed beyond the Required Phase I
Delivery Date. For example, if the Required Phase I Delivery Date is June 15,
2007, and the Phase I Commencement Date occurs on July 20, 2007, then Tenant
will receive a 35 day rent credit following the Phase I Rent Commencement Date.
     3.3 Option to Extend Lease Term. Provided Tenant is not in default of any
term, covenant or condition of this Lease beyond all applicable cure periods,
Tenant shall have the

4



--------------------------------------------------------------------------------



 



option to extend the Initial Term of this Lease for two (2) additional periods
of five (5) years each (the “First Renewal Term”, the “Second Renewal Term” or
collectively the “Renewal Terms”) to commence immediately upon the expiration of
the Initial Term or the First Renewal Term, as applicable.
     Tenant’s rental of the Premises during the First Renewal Term and Second
Renewal Term shall be upon the same terms, covenants and conditions contained in
this Lease, except that Tenant shall pay to Landlord as Base Rent ninety-five
percent (95%) of the “Prevailing Market Rate” for the Premises for the First
Renewal Term or the Second Renewal Term, as applicable, as hereinafter defined
(including annual adjustments). For purposes of this Section 3.3, the term
“Prevailing Market Rate” shall mean the then prevailing market rate being
charged for comparable space in comparable office buildings within a ten
(10) mile radius of the Premises, with consideration given for the size of the
Premises, the economic strength of the tenant, construction allowances,
commissions, free rent, and other concessions or premiums. In order to exercise
its option granted herein, Tenant shall notify Landlord in writing of its intent
to renew not less than two hundred seventy (270) days but not more than five
hundred forty (540) days prior to the expiration of the Initial Term or the
First Renewal Term, as applicable. Within thirty (30) days following the
exercise by Tenant of its option to extend the Lease for the First Renewal Term
or the Second Renewal Term, as applicable, Landlord shall notify Tenant in
writing of its determination of the Prevailing Market Rate for the First Renewal
Term or the Second Renewal Term, as applicable, as reasonably determined by
Landlord (“Landlord’s Notice”). Within ten (10) days after receipt of Landlord’s
Notice, Tenant shall notify Landlord in writing of Tenant’s acceptance or
rejection of such rate. If Tenant shall accept such Prevailing Market Rate,
Landlord and Tenant shall enter into an amendment to this Lease acknowledging
such renewal and setting forth any terms at variance with the terms of this
Lease. If within the ten (10) day period, Tenant shall reject such Prevailing
Market Rate as determined by Landlord for the First Renewal Term or the Second
Renewal Term, as applicable, then within twenty (20) days thereafter, Landlord
and Tenant shall meet at a mutually acceptable time and place and shall use
their reasonable efforts to agree upon the Prevailing Market Rate. If Landlord
and Tenant shall fail to agree upon such Prevailing Market Rate within the
twenty (20) day period, Landlord and Tenant shall each appoint an independent
commercial leasing broker licensed in the Colorado area within the next ten
(10) days (the “Brokers”). Such Brokers shall deliver their respective estimates
of the Prevailing Market Rate within ten (10) days after being appointed. If the
estimates of the Prevailing Market Rate as quoted by the Brokers are within ten
percent (10%) of each other, the Prevailing Market Rate shall be deemed to be
the average of the estimates presented by the Brokers. If the estimates of the
Prevailing Market Rate as quoted by the Brokers differ by more than ten percent
(10%), then Landlord and Tenant shall jointly appoint a third independent
commercial leasing broker licensed in the Colorado area within ten (10) days
after the receipt of the initial brokers’ estimates (the “Third Broker”) who
shall deliver its estimate of the Prevailing Market Rate within ten (10) days
after being appointed and such estimate shall be deemed to be the Prevailing
Market Rate. Tenant shall notify Landlord within ten (10) days after receipt of
the estimate of the Prevailing Market Rate (whether as resulting from the
average of the Brokers or from the Third Broker, as applicable), whether Tenant
shall accept such Prevailing Market Rate, whereupon Landlord and Tenant shall
enter into an amendment to this Lease acknowledging such renewal and setting
forth any terms at variance with the terms of this Lease. If (i) Tenant shall
fail to respond to Landlord’s Notice as provided above, (ii) Tenant shall fail
to deliver the requisite notice exercising its option to extend by the date
prescribed above, (iii) Tenant does not respond within ten (10) days following
receipt of Landlord’s Notice or (iv) Tenant does not accept the Prevailing
Market Rate within ten (10) days following Landlord’s notification of the
Prevailing Market Rate, as determined either by the average of the Brokers or
from the Third Broker, as applicable, then Tenant’s option to extend this Lease
for the First Renewal Term or the Second Renewal Term, as the case may be, shall
be void and inoperable. Landlord and Tenant shall each pay the fee of the broker
designated by them originally and shall split the fees of the Third Broker.
     3.4 Definition of “Term”. As used herein, the word “Term” shall refer to
the Initial Term and the Renewal Term, if applicable.
4. Advance Rent. Upon execution of this Lease, Tenant shall pay Landlord the
Advance Rent to be held as advance rent and security and which Landlord shall be
entitled to retain,

5



--------------------------------------------------------------------------------



 



without limitation of other remedies, for any Event of Default by Tenant under
this Lease occurring prior to the commencement of the Term. If no such Event of
Default occurs, the Advance Rent shall be applied by Landlord against first
installments of Annual Base Rent payable by Tenant hereunder.
5. Use. Tenant shall use the Premises during the Term of this Lease solely for
general office purposes, light manufacturing, and research and development
activities in accordance with applicable zoning regulations and for no other
purposes, without Landlord’s prior written consent. For purposes of this Lease,
the term “general office use” shall not include use as a school, college,
university or educational institution of any type, use for any purpose which is
not consistent with the operation of the Building as a first-class office
building, or use as an recruitment or temporary help service or agency. Tenant
acknowledges that violation of the allowable uses shall be a material breach of
this Lease.
6 Rent.
     6.1 Annual Base Rent. As rent for the Premises during each year of the
Term, except as otherwise set forth in Section 56 of this Lease, Tenant shall
pay to Landlord an Annual Base Rent, in equal monthly installments, in advance
on the first day of each calendar month during the Term, and without deduction,
setoff or demand in accordance with the schedule set forth in Section 1.1.11
above.
          6.1.1 Base Rent for Phase I Premises. Notwithstanding the foregoing
and subject to Paragraph 3.2 above, the first installment of Base Rent for the
Phase I Premises shall be due on the one hundred fifty-first (151st) day
following the Phase I Commencement Date (the “Phase I Rent Commencement Date”).
If the Phase I Rent Commencement Date should occur on a day other than the first
day of a calendar month, Tenant shall pay to Landlord upon the Phase I Rent
Commencement Date, a sum equaling that percentage of the monthly rent
installment which equals the percentage of such calendar month from and after
the Phase I Rent Commencement Date through the end of such calendar month.
          6.1.2 Base Rent for Phase II Premises. The parties acknowledge that
Tenant’s payments of Base Rent shall be phased in for the Phase II Premises.
During the period between the Phase II Commencement Date and the Phase II Full
Rent Commencement Date (as defined herein), Tenant’s Monthly Installment of
Annual Base Rent shall be reduced by that portion of the Annual Base Rent
attributable to that portion of the Phase II Premises that shall be designated
as the “Clean Room,” up to a maximum of 13,000 rentable square feet. At the time
of completion of the Clean Room, Landlord and Tenant shall execute an amendment
to this Lease to memorialize the square footage of the Clean Room and to set
forth the reduction in Tenant’s Monthly Installment of Annual Base Rent for that
period. On the ninety-first (91st) day following the Phase II Commencement Date
(the “Phase II Full Rent Commencement Date”), Tenant shall pay Base Rent for the
entire Phase II Premises.
     6.2 Definitions For the purposes hereof, the following definitions shall
apply:
          6.2.1 “Property” shall mean the Building, the land upon which same is
situated and all fixtures and equipment thereon or therein, all commonly owned
or shared appurtenances, including but not limited to, parking areas, walkways,
landscaping and utilities, whether located on the land upon which the Building
is situated or elsewhere.
          6.2.2 “Building Expenses” shall be all those expenses paid or incurred
by Landlord or Landlord’s property manager directly and actually incurred in
connection with the owning, maintaining, operating and repairing of the Property
or any part thereof, in a manner deemed reasonable and appropriate by Landlord
and shall include, without limitation, the following:
               6.2.2.1 All costs and expenses of operating, repairing, lighting,
cleaning, and insuring (including liability for personal injury, death and
property damage and workers’ compensation insurance covering personnel) the
Property or any part thereof, as well as all costs incurred in removing snow,
ice and debris therefrom and of policing and regulating traffic with

6



--------------------------------------------------------------------------------



 



respect thereto, and depreciation of all machinery and equipment used therein or
herein to the extent that such machinery and equipment are being used beyond
Normal Business Hours, which purposes of this Section 6.2.2.1 shall mean 8:00
a.m. to 6:00 p.m. on business days and from 8:00 a.m. to 1:00 p.m. on Saturdays,
replacing or repairing of pavement, parking areas, curbs, walkways, drainage,
lighting facilities, landscaping (including replanting and replacing flowers and
other planting);
               6.2.2.2 Electricity, steam and fuel used in lighting, heating,
ventilating and air conditioning and all costs, charges, and expenses incurred
by Landlord in connection with any change of any company providing electricity
service, including, without limitation, maintenance, repair, installation and
service costs associated therewith, as well as all expenses associated with the
installation of any energy or cost savings devices;
               6.2.2.3 Maintenance and repair of mechanical and electrical
equipment including heating, ventilating and air conditioning equipment;
               6.2.2.4 Window cleaning and janitor service, including equipment,
uniforms, and supplies;
               6.2.2.5 Maintenance of elevators, stairways, rest rooms, lobbies,
hallways and other Common Areas;
               6.2.2.6 Repainting of all Common Areas;
               6.2.2.7 Repair and maintenance of the parking areas, including
without limitation, the resurfacing and striping of said areas;
               6.2.2.8 Sales or use taxes on supplies or services;
               6.2.2.9 Management fees equal to 3.5% of the gross rents and
expenses (excluding utilities and janitorial services) of the Building, which
covers wages, salaries and compensation of all persons engaged in the management
of the Property and the provision of amenities to all tenants in the Property
(including Landlord’s share of all payroll taxes and the cost of an on-site or
near site office and segregated storage area for Landlord’s parts, tools and
supplies);
               6.2.2.10 Accounting and engineering fees and expenses, except for
those related to disputes with tenants or that are a result of and/or are based
on Landlord’s negligence or other tortious conduct;
               6.2.2.11 Costs and expenses that may result from compliance with
any governmental laws or regulations that were not applicable to the Property
and the Common Areas (if applicable) as of the Phase I Commencement Date; and
               6.2.2.12 All other expenses which under generally accepted
accounting principles would be considered as an expense of maintaining,
operating, or repairing the Property. Notwithstanding the foregoing, all
expenses (whether or not such expenses are enumerated on items 1 through 11 of
this Section 6.2.2) which would be considered capital in nature under generally
accepted accounting principles shall be excluded from “Building Expenses” unless
same are amortized in accordance with generally accepted accounting principles
(“GAAP”), and the following items will also be excluded:
               (a) Costs of decorating, redecorating, or special cleaning or
other services not provided on a regular basis to tenants of the Building;
               (b) Wages, salaries, fees, and fringe benefits paid to employees
of Landlord above the level of property manager;
               (c) Any charge for depreciation of the Building and any interest
or other financing charge;

7



--------------------------------------------------------------------------------



 



               (d) Any charge for Landlord’s income taxes, excess profit taxes,
franchise taxes, or similar taxes on Landlord’s business;
               (e) All costs relating to activities for the solicitation and
execution of leases of space in the Building;
               (f) All costs for which Tenant or any other tenant in the
Building is being charged other than pursuant to Article 6 or comparable
sections in other tenants’ leases;
               (g) The cost of correcting defects in the construction of the
Building or in the Building equipment, except that conditions (not occasioned by
construction defects) resulting from ordinary wear and tear will not be deemed
defects for the purpose of this category;
               (h) The cost of any repair made by Landlord because of the total
or partial destruction of the Building or the condemnation of a portion of the
Building;
               (i) The cost of any items for which Landlord is reimbursed by
insurance or otherwise compensated by parties other than tenants of the
Building;
               (j) The cost of any additions to the Building subsequent to the
Phase I Commencement Date, except as such expenses may be amortized in
accordance with GAAP;
               (k) intentionally deleted;
               (l) Any operating expense representing an amount paid to a
related corporation, entity, or person which is in excess of the amount which
would be paid in the absence of such relationship; and
               (m) The cost of overtime or other expense to Landlord in curing
its defaults or performing work expressly provided in this Lease to be borne at
Landlord’s expense.
          6.2.3 “Taxes” shall mean all real property taxes including currently
due installments of assessments, sewer rents, ad valorem charges, water rates,
rents and charges, front foot benefit charges, and all other governmental
impositions in the nature of any of the foregoing. Excluded from Taxes are
(i) federal, state or local income taxes, (ii) franchise, gift, transfer,
excise, capital stock, estate or inheritance taxes, and (iii) penalties or
interest charged for late payment of Taxes. If at any time during the Term the
method of taxation prevailing at the commencement of the Term shall be altered
so as to cause the whole or any part of the items listed in the first sentence
of this subparagraph to be levied, assessed or imposed, wholly or partly as a
capital levy, or otherwise, on the rents received from the Building, wholly or
partly in lieu of imposition of or in addition to the increase of taxes in the
nature of real estate taxes issued against the Property, then the charge to
Landlord resulting from such altered additional method of taxation shall be
deemed to be within the definition of “Taxes.”
          6.2.4 “Common Areas” shall mean those areas and facilities which may
be from time to time furnished to the Building by Landlord for the non-exclusive
general common use of tenants and other occupants of the Building, their
officers, employees, and invitees, including (without limitation) the hallways,
stairs, parking facilities, washrooms, and elevators.
          6.2.5 “Lease Year” shall mean the period commencing on the Phase I
Commencement Date and ending the last day of the twelfth (12th) month after the
Phase I Rent Commencement Date and each succeeding twelve (12) month period
thereafter up to the end of the Term; provided, however, that if the Phase I
Rent Commencement Date shall occur on a day other than the first day of a
calendar month, then the first Lease Year shall include that portion of a
calendar month in which the Phase I Rent Commencement Date occurs in addition to
the first twelve (12) month period.
          6.2.6 “Operating Year” shall mean each calendar year or part thereof
occurring during the Term.

8



--------------------------------------------------------------------------------



 



     6.3 Rent Adjustments for Taxes. Tenant further agrees to pay to Landlord as
Additional Rent Tenant’s Proportionate Share of the Taxes for any calendar year
or any part thereof occurring during the Term. Such payment shall be made within
thirty (30) days after receipt of a bill from Landlord, accompanied with a copy
of the tax bill and Landlord’s computation of Tenant’s Proportionate Share
thereof. Prior to the commencement of each Operating Year, Landlord may, at its
option, furnish to Tenant a written statement setting forth Landlord’s estimate
of the amount of Taxes for such Operating Year. Tenant shall pay its
Proportionate Share of Landlord’s estimated Taxes in equal monthly installments,
in advance, as additional rent together with Base Rent. At the expiration of
each Operating Year, Landlord shall certify to Tenant the actual Taxes for such
Operating Year and within thirty (30) days after receipt of certification,
Tenant shall, pay, as Additional Rent, the deficiency, if any, in Taxes payable
by Tenant for such Operating Year (the “Annual Tax Statement”). If at the end of
such Operating Year, the total amount paid by Tenant as Tenant’s Proportionate
Share of Taxes is greater than the amount required to be paid for such Operating
Year, then, if Tenant is not in default hereunder (after the giving of any
required notices and the expiration of any cure periods), the amount of such
excess payment will be applied by Landlord to the next succeeding monthly
installment of Base Rent due hereunder. If there are any such excess payments
made during the final Operating Year, then, if Tenant is not in default
hereunder (after the giving of any required notices and the expiration of any
cure periods), the amount of such excess will be refunded to Tenant within
thirty (30) days after such certification. Supplementing the provisions of the
immediately preceding sentence, if Tenant is in default, then Landlord agrees to
credit such excess payments against any Base Rent, additional rent and/or other
amounts due from Tenant. Notwithstanding anything to the contrary set forth
above, the parties acknowledge and agree that during the period between the
Phase I Commencement Date and the Phase I Rent Commencement Date, Tenant shall
pay Tenant’s Proportionate Share of Taxes for the Phase I Premises and shall
continue to pay Tenant’s Proportionate Share of Taxes for the Phase I Premises
only until the Phase II Commencement Date. As of the Phase II Commencement Date,
Tenant shall pay Tenant’s Proportionate Share of Taxes for the entire Premises.
     All reasonable expenses incurred by Landlord (including attorneys’,
appraisers’ and consultants’ fees, and other costs) in contesting any increase
in Taxes or any increase in the assessment of the Property shall be included as
an item of Taxes for the purpose of computing additional rent due hereunder. If
Tenant wants to contest any increase in Taxes, Tenant shall send Landlord
written notice requesting that Landlord file a contest, which notice shall
include copies of all necessary documentation supporting Tenant’s position that
such an appeal is reasonable, and Landlord, in good faith, shall review such
documentation and decide whether to proceed with such a contest.
     6.4 Rent Adjustments for Building Expenses. Prior to the commencement of
each Operating Year, Landlord shall furnish to Tenant a written statement
setting forth Landlord’s estimate of the amount of Building Expenses for such
Operating Year. Tenant shall pay Tenant’s Proportionate Share of Landlord’s
estimated Building Expenses in equal monthly installments, in advance, as
additional rent together with Base Rent. Within one hundred twenty (120) days
after expiration of each Operating Year, Landlord shall certify to Tenant the
actual Building Expenses for such Operating Year (the “Annual Building Expense
Statement,” together with the Annual Tax Statement, the “Annual Statements”),
and within thirty (30) days after receipt of such certification, Tenant shall
pay as additional rent, the deficiency if any, in charges payable by Tenant for
such Operating Year. If, at the end of such Operating Year, the total amount
paid by Tenant as Tenant’s Proportionate Share of such charges is greater than
the amount required to be paid for such Operating Year, then, if Tenant is not
in default hereunder (after the giving of any required notices and the
expiration of any cure periods), the amount of such excess payment shall be
applied by Landlord to the next succeeding monthly installment of Base Rent due
hereunder. If there are any such excess payments made during the final Operating
Year, then, if Tenant is not in default hereunder (after the giving of any
required notices and the expiration of any cure periods), the amount of such
excess will be refunded to Tenant by Landlord within thirty (30) days after such
certification. Supplementing the provisions of the immediately preceding
sentence, if Tenant is in default then Landlord agrees to credit such excess
payments against any Base Rent, additional rent and/or other amounts due from
Tenant. In the event the Commencement Date shall be a day other than January 1,
or the date fixed for the expiration of the full Term hereof shall be a day
other than December 31, then, in either such

9



--------------------------------------------------------------------------------



 



event, in applying the provisions of this paragraph with respect to any
Operating Year in which such event occurred, appropriate adjustments shall be
made to reflect the result of such event, taking into consideration the portion
of such Operating Year which should have elapsed prior to the Commencement Date
or after the date of such expiration. Tenant’s right to receive the excess
payments shall survive the expiration or earlier termination of this Lease.
Tenant acknowledges that with regard to certain Building Expenses, some tenants
may be paying various fees directly to the service provider (including, without
limitation, janitorial services and electricity charges), in which event the
computation of Building Expenses per rentable square foot for such items shall
be determined by using the total rentable square footage of the Building reduced
by the rentable square footage of the tenants who are paying such fees directly
to the service provider. Notwithstanding anything to the contrary set forth
above, the parties acknowledge and agree that during the period between the
Phase I Commencement Date and the Phase I Rent Commencement Date, Tenant shall
pay Tenant’s Proportionate Share of Building Expenses for the Phase I Premises
and shall continue to pay Tenant’s Proportionate Share of Building for the Phase
I Premises only until the Phase II Commencement Date. As of the Phase II
Commencement Date, Tenant shall pay Tenant’s Proportionate Share of Building
Expenses for the entire Premises. Notwithstanding the foregoing, during the
first three (3) Lease Years, Tenant shall not be responsible for any Building
Expenses related to a Major Repair (as defined herein) of any of the following:
boilers, chillers, air make up units, HVAC infrastructure, parking lot
resurfacing, roof and elevator. For purposes of this Section 6.4.2, “Major
Repair” shall constitute any individual repair, the cost of which exceeds Two
Thousand Five Hundred and no/Dollars ($2500.00). As of the commencement of the
fourth Lease Year and for the remainder of the Term, Landlord shall be entitled
to pass through Building Expenses for a Major Repair performed at any time after
the commencement of the fourth Lease Year, provided that such Major Repair is
amortized in accordance with GAAP over its useful life, and the Building
Expenses shall only include that portion of the useful life that falls within
the Term. Notwithstanding anything to the contrary set forth above, a “Major
Repair” shall not include routine maintenance of the boilers, chillers, air make
up units, HVAC infrastructure, parking lot resurfacing, roof and elevator,
regardless of whether the cost for such maintenance exceeds $2500, and Landlord
shall be entitled to pass through the cost of such maintenance in Building
Expenses at any time during the Term.
     Notwithstanding anything to the contrary set forth in this Section 6, to
the extent any of the Building Expenses are within Landlord’s reasonable control
(the “Controllable Expenses”), the actual Controllable Expenses incurred by
Landlord shall not increase by more than five percent (5%) of the previous
calendar year’s Controllable Expenses on a cumulative basis. The parties agree
and acknowledge that the following are non-controllable Building Expenses and
shall not be subject to the foregoing cap: Taxes, insurance, utilities, snow
removal and security expenses (the “Non-Controllable Expenses”). The parties
acknowledge that for purposes of this Section 6.4.2, the Building Expenses shall
be computed separately as between the Controllable Expenses and the
Non-Controllable Expenses. The annual statement provided to Tenant pursuant to
this Section 6.4.2 shall include computation for both the Controllable Expenses
and the Non-Controllable Expenses as well as a combined total thereof reflecting
Tenant’s overpayment or underpayment for the applicable calendar year.
     6.5 Right to Audit. If Tenant disputes the amount set forth in the Annual
Statements, Tenant shall have the right, at Tenant’s sole expense, not later
than one hundred twenty (120) days following receipt of the Annual Statements,
to cause Landlord’s books and records in respect to the calendar year which is
the subject of the Annual Statement to be audited by a nationally or regionally
recognized independent certified public accountant or other certified public
accountant mutually acceptable to Landlord and Tenant. The audit shall take
place at the offices of Landlord where its books and records are located at a
mutually convenient time during Landlord’s regular business hours. Tenant shall
have no right to conduct an audit or to give Landlord notice that it desires to
conduct an audit at any time that there is an uncured Event of Default under the
Lease. The accountant conducting the audit shall be compensated by Tenant on an
hourly or flat fee basis and shall not in any manner be compensated based upon a
percentage of overcharges it discovers or on any other contingency fee basis. No
subtenant shall have any right to conduct an audit, and no assignee shall
conduct an audit for any period during which such assignee was not the tenant
under the Lease. Tenant’s right to undertake an audit with respect to any
calendar year shall expire one hundred twenty (120) days after Tenant’s

10



--------------------------------------------------------------------------------



 



receipt of the Annual Statement for such Operating Year, and such Annual
Statement shall be final and binding upon Tenant and shall, as between the
parties, be conclusively deemed correct, at the end of such 120-day period,
unless prior thereto Tenant shall have given Landlord written notice of its
intention to audit operating costs for the calendar year which is the subject of
the Annual Statement. If Tenant gives Landlord written notice of its intention
to audit Building Expenses, Tenant must commence such audit within thirty
(30) days after such notice is delivered to Landlord, and the audit must be
completed within ninety (90) days after such notice is delivered to Landlord. If
Tenant does not commence and complete the audit within such periods, the Annual
Statement that Tenant elected to audit shall be deemed final and binding upon
Tenant and shall, as between the parties, be conclusively deemed correct. Tenant
agrees that the results of any audit shall be kept strictly confidential by
Tenant and shall not be disclosed to any other person or entity (other than
Tenant’s accountants, attorneys and advisors) except as required by law. The
time frames hereunder shall be extended for Landlord delays and force majeure
delays. Any overpayments of Building Expenses or Taxes by Tenant shall be
credited or refunded as provided herein, and any underpayments shall be paid to
Landlord. if Tenant’s audit hereunder shows that the Building Expenses or Taxes
so reviewed were overstated by Landlord by more than five percent (5%), then
Landlord shall reimburse Tenant for the actual reasonable out-of-pocket costs
and expenses incurred by Tenant in such audit; provided that the amount of such
reimbursement shall be based on a reasonable hourly rate and reasonable
out-of-pocket expenses and not on any contingent fee. This provision shall
survive the termination or expiration of this Lease.
     6.6 Additional Rent Payments. Tenant’s obligation to pay any additional
rent accruing during the Term pursuant to Sections 6.3 and 6.4 hereof shall
apply pro rata to the proportionate part of a calendar year as to Taxes and
Building Expenses, in which this Lease begins or ends, for the portion of each
such year during which this Lease is in effect. Such obligation to make payments
of such additional rent shall survive the expiration or sooner termination of
the Term.
     6.7 Payments. All payments or installments of any rent hereunder and all
sums whatsoever due under this Lease (including but not limited to court costs
and attorneys’ fees) shall be deemed rent and shall be paid to Landlord at the
address designated by Landlord. If any amount of Annual Base Rent or additional
rent shall remain unpaid for ten (10) calendar days after such payment becomes
due, Tenant shall pay Landlord, without notice or demand, a late charge equal to
the greater of (i) $50 or (ii) five percent (5%) of such overdue amount to
partially compensate Landlord for its administrative costs in connection with
such overdue payment; which administrative costs Tenant expressly acknowledges
are reasonable and do not constitute a penalty. In addition, such overdue
amounts shall bear interest at the rate of fifteen percent (15%) per annum (but
not more than the maximum allowable legal rate applicable to Tenant) (the
“Default Rate”) until paid. Notwithstanding the foregoing to the contrary,
Landlord shall waive such late charge and interest with respect to the first two
(2) late payments in any twelve (12) month period, provided Tenant makes the
applicable payment within five (5) business days after written notice to Tenant.
Additionally, if any of Tenant’s checks for payment of rent or additional rent
are returned to Landlord for insufficient funds, Tenant shall pay to Landlord as
additional rent the greater of (i) $50.00 or (ii) the amount of actual charges
incurred by Landlord, for each such check returned for insufficient funds, and
if two or more of Tenant’s checks in payment of rent or additional rent due
hereunder are returned for insufficient funds in any calendar year, Landlord
reserves the right upon ten (10) days advance notice to Tenant to thereafter
require Tenant to pay all rent and additional rent and other sums whatsoever due
under this Lease in cash, by money order or by certified check or cashier’s
check If an attorney is employed to enforce Landlord’s rights under this Lease,
Tenant shall pay all reasonable fees and expenses of such attorney whether or
not legal proceedings are instituted by Landlord. Time is of the essence in this
Lease.
7. Requirements of Applicable Law. Landlord warrants that on the Commencement
Date, the Premises shall comply in all material respects with all applicable
laws, ordinances, rules and regulations of governmental authorities having
jurisdiction over the Property (“Applicable Laws”). Tenant, at its sole cost and
expense, shall thereafter comply promptly with all Applicable Laws now in force
or which may hereafter be in force, which relate solely to Tenant’s specific use
of the Premises that do not relate to office buildings generally; provided,

11



--------------------------------------------------------------------------------



 



however, that Landlord and not Tenant shall correct all structural defects in
the Building necessary to comply with Applicable Laws, and make all repairs,
changes or alterations necessary because the Building was not constructed in
compliance with any of the Applicable Laws.
8. Certificate of Occupancy. Tenant shall not use or occupy the Premises in
violation of any certificate of occupancy, permit, or other governmental consent
issued for the Building. If any governmental authority, after the commencement
of the Term, shall contend or declare that the Premises is being used for a
purpose which is in violation of such certificate of occupancy, permit, or
consent, then Tenant shall, upon ten (10) days’ notice from Landlord,
immediately discontinue such use of the Premises. If thereafter the governmental
authority asserting such violation threatens, commences or continues criminal or
civil proceedings against Landlord for Tenant’s failure to discontinue such use,
in additional to any and all rights, privileges and remedies given to Landlord
under this Lease for an Event of Default by Tenant herein, Landlord shall have
the right to terminate this Lease forthwith. Tenant shall protect, defend,
indemnify and hold Landlord and the Property harmless of and from any and all
liability for any such violation or violations by Tenant.
9. Contest-Statute, Ordinance. Tenant may, after notice to Landlord, by
appropriate proceedings conducted promptly at Tenant’s own expense in Tenant’s
name and whenever necessary in Landlord’s name, contest in good faith the
validity or enforcement of any such statute, ordinance, law, order, regulation
or requirement and may similarly contest any assertion of violation of any
certificate of occupancy, permit, or any consent issued for the Building. Tenant
may, pending such contest, defer compliance therewith if, in the reasonable
opinion of counsel for Landlord, such deferral shall not subject either Landlord
or the Premises or the Property (or any part thereof) to any penalty, fine or
forfeiture, and if Tenant shall post a bond with corporate surety approved by
Landlord sufficient, in Landlord’s opinion, fully to indemnify Landlord from
loss.
10. Tenant’s Improvements. Tenant, at its option, may make such non-structural
improvements to the Premises as it may deem necessary from time to time, at its
sole cost and expense, without Landlord’s consent (but subject to all other
obligations set forth in this Section 10) and costing less than $25,000 in the
aggregate. Tenant shall not make any alterations, installations, additions or
improvements to the Premises in excess of $50,000 or affecting the structural
components of the Building, including but not limited to, the installation of
any fixtures, amenities, equipment, appliances, or other apparatus, without
Landlord’s prior written consent, which consent will not be unreasonably
withheld, and then only be contractors or mechanics approved by Landlord, which
approval shall not be unreasonably withheld. All such work, alterations,
installations, additions or improvements shall be done at Tenant’s sole expense,
and at such times and in such manner as Landlord may from time to time
designate, if at any point during the Term, Tenant is not the sole occupant of
the Building. Landlord’s consent to and/or approval of Tenant’s plans and
specifications for the aforesaid improvements shall create no responsibility or
liability on the part of Landlord for their completeness, design sufficiency, or
compliance with all laws, rules and regulations of governmental agencies or
authorities. Tenant shall promptly pay for the costs associated with any such
alterations or additions, and shall protect, defend, indemnify and hold harmless
Landlord and the Property from and against any and all liens, costs, damages and
expenses incurred by Landlord in connection therewith, including any reasonable
attorneys fees incurred by Landlord, if Landlord shall be joined in any action
or proceeding involving such improvements. Landlord may, at its option, pay sums
due in order to release such liens, in which event any such sums paid by
Landlord shall be due to Landlord by Tenant, as Additional Rent, upon demand.
Under no circumstances shall Tenant commence any such work until Landlord has
been provided with certificates evidencing that all the contractors and
subcontractors performing such work have in full force and effect adequate
workmen’s compensation insurance as required by the laws of the State of
Colorado, public liability and builders risk insurance in such amounts and
according to terms reasonably satisfactory to Landlord. Landlord shall at all
times have the right to post or keep posted on the Premises, or in the immediate
vicinity thereof, any notices of non-responsibility for any construction,
alteration or repair of the Premises by Tenant, and Tenant hereby agrees to give
Landlord at least ten (10) business days prior notice of Tenant’s plans to
commence such work so as to enable Landlord an opportunity to post such notices.
All

12



--------------------------------------------------------------------------------



 



alterations, installations, additions or improvements made by either of the
parties hereto upon the Premises, except movable office furniture and any trade
fixtures of Tenant as set forth on Exhibit “G” attached hereto and made a part
hereof (all of which will be removed by Tenant at the expiration of the Lease
Term) put in at the expense of Tenant or Landlord and other items as mutually
agreed upon in writing, shall be the property of Landlord and shall remain upon
and be surrendered with the Premises at the termination of this Lease without
molestation or injury. Upon request by Landlord, such request to be made at the
time Tenant requests consent for the applicable improvement under this
Section 10, Tenant, at Tenant’s expense, shall remove any and all special
improvements to the Premises or Common Areas made by or on behalf of Tenant,
including, without limitation, supplemental HVAC and raised flooring. If Tenant
fails to remove any such items, Landlord shall have the right, but not the
obligation, to remove and dispose of such items, and restore the Premises
accordingly and Tenant shall reimburse Landlord for the costs of such removal,
disposal and restoration within thirty (30) days after receipt of an invoice
therefore, together with interest at the Default Rate, which shall accrue from
the date the costs were incurred by Landlord. Notwithstanding the foregoing,
Landlord reserves the right to withdraw a request to remove improvements and to
request that such improvements remain upon and be surrendered with the Premises.
11. Repairs and Maintenance.
     11.1 Tenant’s Care of the Premises and Building. During the Term, Tenant
shall:
          (i) keep the interior of the Premises and the fixtures, appurtenances
and improvements therein in good order and condition, including, without
limitation, the maintenance, repairs and replacements of any systems and/or
equipment that solely serve the Clean Room, including, without limitation, all
HVAC filters, pumping and electric systems located in or attached to the Clean
Room, or to the extent such systems and/or equipment serve both the Premises and
the Clean Room and would ordinarily be Landlord’s responsibility hereunder,
Tenant’s obligations shall only apply to those portions of the systems and/or
equipment that are wholly-contained in the Clean Room; provided, however, that
in no event shall Tenant be responsible for maintaining those items of equipment
for which Landlord has agreed to maintain, as more particularly listed on
Exhibit “H” attached hereto and made a part hereof . Tenant shall engage its own
custodial and janitorial service to perform, at a minimum, the services set
forth on Exhibit “I” attached hereto and made a part hereof. If Landlord
determines that Tenant is not providing adequate custodial or janitorial
services to the Premises, Landlord shall give Tenant 30 days’ prior written
notice and opportunity to cure (or a shorter cure period if Landlord reasonably
determines that a shorter time period is warranted to protect the Building and
the Property), and thereafter Landlord shall have the right to engage its own
contractors and Tenant shall pay for such costs within thirty (30) days after
receipt of a written invoice from Landlord. Tenant shall deposit its trash in a
dumpster in the Common Areas to be provided by Landlord and the costs to
maintain such dumpster and to remove the trash from the dumpster shall be
included within the computation of Building Expenses;
          (ii) make repairs and replacements to the Premises required because of
Tenant’s misuse or primary negligence, except to the extent that the repairs or
replacements are covered by Landlord’s insurance as required hereunder;
          (iii) repair and replace special equipment or decorative treatments
installed by or at Tenant’s request and that serve the Premises only, except to
the extent the repairs or replacements are needed because of Landlord’s misuse
or primary negligence, and are not covered by Tenant’s insurance as required
hereunder;
          (iv) pay for all damage to the Property, the Building and the Common
Areas, and their respective fixtures and appurtenances, as well as all damages
sustained by Tenant or occupants of the Building due to any waste, misuse or
neglect of the Premises, its fixtures and appurtenances by Tenant, except to the
extent that the repair of such damage is covered by Landlord’s insurance as
required hereunder to the extent that Landlord actually receives proceeds
therefrom; and
          (v) not commit waste.

13



--------------------------------------------------------------------------------



 



     In addition Tenant shall not place a load upon any floor of the Premises
exceeding the floor load per square foot area which such floor was designed to
carry and which may be allowed under Applicable Laws. Landlord reserves the
right to reasonably prescribe the weight and position of all heavy equipment
brought onto the Premises and reasonably prescribe any reinforcing required
under the circumstances, all such reinforcing to be at Tenant’s expense.
     11.2 Landlord’s Repairs. Except for the repairs and replacements that
Tenant is required to make pursuant to Section 11.1 above and/or pursuant to
Exhibit “J” attached hereto and made a part hereof, Landlord shall make all
other repairs, maintenance and replacements to the Premises, Common Areas and
Building (including Building fixtures and equipment and including without
limitation (a) sidewalks, driveways, lighting, gardening, landscaping,
elevators, service areas, curbs, glass and parking; the exterior and to the
structure of the Building, including, but not limited to, the roof (including
water tightness of the Building and the Premises), walls (including caulking),
floors, all Building systems, including without limitation all plumbing,
electrical, lighting and mechanical equipment, fixtures and systems serving the
Premises, the Common Area and the Building, and foundations and landscape
maintenance, and the Building equipment; (b) which are required because of
damage or destruction by fire or other peril covered by the all risk insurance
policies, or by reason of acts of God applicable to the Premises and the
Building; (c) which require a capital expenditure; (d) which are required
because of faulty construction or latent defect; (e) which are required in order
to comply with any and all federal, state or local law(s) and regulation(s) now
in effect or which may hereafter be in effect relating to the Premises, the
Building, the property and to any systems, facilities, equipment, components,
structures or services therein) as shall be reasonably deemed necessary to
maintain the Building in a condition comparable to other first class office
buildings in the Colorado Springs North I-25 corridor and (f) which are
expressly set forth on Exhibit “H”.         . This maintenance shall include the
roof, foundation, exterior walls, interior structural walls, all structural
components, and all systems such as mechanical, electrical, multi-tenant HVAC
(if applicable), and plumbing. The costs associated with such repairs shall be
deemed a part of Building Expenses; provided, however, that costs of all of such
repairs which would be considered capital in nature under generally accepted
accounting principles shall be paid by Landlord as a portion of Building
Expenses and amortized in accordance with generally accepted accounting
principles as described in Section 6.2.2.12 above. There shall be no allowance
to Tenant for a diminution of rental value, no abatement of rent, and no
liability on the part of Landlord by reason of inconvenience, annoyance or
injury to business arising from Landlord, Tenant or others making any repairs or
performing maintenance as provided for herein. Notwithstanding anything to the
contrary set forth above, the parties acknowledge and agree that Landlord shall
maintain, repair and/or replace the HVAC system as necessary, and shall pass
through the costs of such maintenance or repair to Tenant as additional rent
hereunder. Provided that the replacement of the HVAC system is not caused by
Tenant’s misuse hereunder, Landlord shall not pass through the costs of any
replacement of the HVAC system.
     If Landlord fails to make the repairs required under this Section 11.2, and
such failure is not the result of any reason listed in Section 27 herein or the
result of any action or inaction on Tenant’s part, and as a result thereof,
Tenant shall be not able to use all or any portion of the Premises and does not
in fact use all or any portion of the Premises for a period of ten
(10) consecutive business days or more after notice thereof to Landlord then,
except as provided herein with respect to casualty, Tenant shall be entitled to
abate Base Rent and additional rent, such abatement commencing as of the
eleventh (11th) business day after Tenant ceased using all or such portion of
the Premises and shall continue to be abated until such time as the applicable
repair has been completed.
     11.3 Time for Repairs. Repairs or replacements required pursuant to Section
11.1 and 11.2 above shall be made within a reasonable time (depending on the
nature of the repair or replacement needed — generally no more than fifteen
(15) days) after receiving notice or having actual knowledge of the need for a
repair or replacement.
     11.4 Surrender of the Premises. Upon the termination of this Lease, without
the need for prior notice from Landlord, Tenant shall surrender the Premises to
Landlord in the same broom clean condition that the Premises were in on the
Commencement Date except for:

14



--------------------------------------------------------------------------------



 



          (i) ordinary wear and tear;
          (ii) damage by the elements, fire, and other casualty unless Tenant
would be required to repair under the provisions of this Lease;
          (iii) damage arising from any cause not required to be repaired or
replaced by Tenant; and
          (iv) alterations as permitted by this Lease unless consent was
conditioned on their removal.
     On surrender Tenant shall remove from the Premises its personal property,
trade fixtures and any alterations required to be removed pursuant to the terms
of this Lease and repair any damage to the Premises caused by this removal. Any
items not removed by Tenant as required above shall be considered abandoned.
Landlord may dispose of abandoned items as Landlord chooses and bill Tenant for
the cost of their disposal.
12. Conduct on Premises. Tenant shall not do, or permit anything to be done in
the Premises, or bring or keep anything therein which shall, in any way,
increase the rate of fire insurance on the Building, or invalidate or conflict
with the fire insurance policies on the Building, fixtures or on property kept
therein, or obstruct or interfere with the rights of Landlord or of other
tenants, or in any other way injure or annoy Landlord or the other tenants, or
subject Landlord to any liability for injury to persons or damage to property,
or interfere with the good order of the Building, or conflict with Applicable
Laws. Tenant agrees that any increase of fire insurance premiums on the Building
or contents caused by the occupancy of Tenant and any expense or cost incurred
in consequence of negligence or carelessness or the willful action of Tenant,
Tenant’s employees, agents, servants, or invitees shall, as they accrue be added
to the rent heretofore reserved and be paid as a part thereof; and Landlord
shall have all the rights and remedies for the collection of same as are
conferred upon Landlord for the collection of rent provided to be paid pursuant
to the terms of this Lease.
13. Insurance.
     13.1 Tenant’s Insurance. Tenant shall keep in force at its own expense, so
long as this Lease remains in effect, (a) commercial general liability
insurance, including insurance against assumed or contractual liability under
this Lease, with respect to the Premises, to afford protection with limits, per
person and for each occurrence, of not less than Two Million Dollars
($2,000,000), combined single limit, with respect to bodily injury and death and
property damage, such insurance to provide for only a reasonable deductible,
(b) all-risk property and casualty insurance, including theft, written at
replacement cost value and with replacement cost endorsement, covering all of
Tenant’s personal property in the Premises and all improvements and installed in
the Premises by or on behalf of Tenant whether pursuant to the terms of Section
35, Section 10, or otherwise, such insurance to provide for only a reasonable
deductible, (c) if, and to the extent, required by law, workmen’s compensation
or similar insurance offering statutory coverage and containing statutory
limits, (d) shall insure all plate and other interior glass in the Premises for
and in the name of Landlord, (e) business interruption insurance in an amount
sufficient to reimburse Tenant for loss of earnings attributable to prevention
of access to the Building or the Premises for a period of at least twelve
(12) months and (f) pollution coverage insurance of not less than One Million
Dollars ($1,000,000.00). Such policies shall be maintained in companies and in
form reasonably acceptable to Landlord and shall be written as primary policy
coverage and not contributing with, or in excess of, any coverage which Landlord
shall carry. Tenant shall deposit the policy or policies of such required
insurance or certificates thereof with Landlord prior to the Commencement Date,
which policies shall name Landlord or its designee and, at the request of
Landlord, its mortgagees, as additional insured and shall also contain a
provision stating that such policy or policies shall not be canceled except
after thirty (30) days’ written notice to Landlord or its designees. All such
policies of insurance shall be effective as of the date Tenant occupies the
Premises and shall be maintained in force at all times during the Term of this
Lease and all other times during which Tenant shall occupy the Premises. In
addition to the foregoing insurance coverage, Tenant shall require any
contractor

15



--------------------------------------------------------------------------------



 



retained by it to perform work on the Premises to carry and maintain, at no
expense to Landlord, during such times as contractor is working in the Premises,
a non-deductible (i) comprehensive general liability insurance policy,
including, but not limited to, contractor’s liability coverage, contractual
liability coverage, completed operations coverage, broad form property damage
endorsement and contractor’s protective liability coverage, to afford protection
with limits per person and for each occurrence, of not less than Two Hundred
Thousand Dollars ($200,000.00), combined single limit, with respect to personal
injury and death and property damage, such insurance to provide for no
deductible, and (ii) workmen’s compensation insurance or similar insurance in
form and amounts as required by law. In the event of damage to or destruction of
the Premises and the termination of this Lease by Landlord pursuant to
Section 18 herein, Tenant agrees that it shall pay Landlord all of its insurance
proceeds relating to improvements made in the Premises by or on behalf of Tenant
whether pursuant to the terms of Section 35, Section 10, or otherwise. If Tenant
fails to comply with its covenants made in this Section, if such insurance would
terminate or if Landlord has reason to believe such insurance is about to be
terminated, Landlord may at its option cause such insurance as it in its sole
judgment deems necessary to be issued, and in such event Tenant agrees to pay
promptly upon Landlord’s demand, as additional rent the premiums for such
insurance.
     13.2 Landlord’s Insurance. Landlord shall keep in force at its own expense
(a) contractual and comprehensive general liability insurance, including
commercial general liability and property damage, with a minimum combined single
limit of liability of Two Million Dollars ($2,000,000.00) for bodily injuries or
death of persons occurring in or about the Building and Premises, and
(b) all-risk property and casualty insurance written at replacement cost value
covering the Building and all of Landlord’s improvements in and about same.
     13.3 Waiver of Subrogation. Each party hereto waives claims arising in any
manner in its favor and against the other party and agrees that neither party
hereto shall be liable to the other party or to any insurance company (by way of
subrogation or otherwise) insuring the other party for any loss or damage to the
Building, the Premises or other tangible property, or any resulting loss of
income, or losses under worker’s compensation laws and benefits, or against
liability on or about the Building, even though such loss or damage might have
been occasioned by the negligence of such party, its agents or employees if any
such loss or damage is covered by insurance benefiting the party suffering such
loss or damage as was required to be covered by insurance carried pursuant to
this Lease. Landlord shall cause each insurance policy carried by it insuring
against liability on or about the Building or insuring the Premises and the
Building or income resulting therefrom against loss by fire or any of the
casualties covered by the all-risk insurance carried by it hereunder to be
written in such a manner as to provide that the insurer waives all right of
recovery by way of subrogation against Tenant in connection with any loss or
damage covered by such policies. Tenant shall cause each insurance policy
carried by it insuring against liability or insuring the Premises (including the
contents thereof and Tenant’s Improvements installed therein by Tenant or on its
behalf) against loss by fire or any of the casualties covered by the all-risk
insurance required hereunder to be written in such a manner as to provide that
the insurer waives all right of recovery by way of subrogation against Landlord
in connection with any loss or damage covered by such policies.
14. Rules and Regulations. Tenant shall be bound by the rules and regulations
set forth on the schedule attached hereto as Exhibit “B” and made a part hereof.
Landlord shall have the right, from time to time, to issue additional or amended
rules and regulations regarding the use of the Building, so long as the rules
shall be reasonable and non-discriminatory between tenants. When so issued the
same shall be considered a part of this Lease and Tenant covenants that the
additional or amended rules and regulations shall likewise be faithfully
observed by Tenant, the employees of Tenant and all persons invited by Tenant
into the Building, provided, that the additional or amended rules are made
applicable to all office tenants similarly situated as Tenant. Landlord shall
not be liable to Tenant for the violation of any of the rules and regulations,
or the breach of any covenant or condition in any lease, by any other tenant in
the Building.
15. Mechanics’ Liens. Tenant shall not do or suffer to be done any act, matter
or thing whereby Tenant’s interest in the Premises, or any part thereof, may be
encumbered by any mechanics’ lien. Tenant shall discharge, or bond off, within
twenty (20) days after the date of filing, any mechanics’ liens filed against
Tenant’s interest in the Premises, or any part thereof,

16



--------------------------------------------------------------------------------



 



purporting to be for labor or material furnished or to be furnished to Tenant.
Landlord shall not be liable for any labor or materials furnished or to be
furnished to Tenant upon credit, and no mechanics’ or other lien for labor or
materials shall attach to or affect the reversionary or other estate or interest
of Landlord in and to the Premises, or the Property.
16. Tenant’s Failure to Repair. In the event that Tenant fails after reasonable
prior notice from Landlord, which will be no less than 30 days’ written notice
unless such condition and/or repair, in Landlord’s reasonable discretion, should
be performed in a shorter period of time, to keep the Premises or commence to
keep the Premises in a good state of condition and repair pursuant to Section 11
above, or to do any act or make any payment required under this Lease or
otherwise fails to comply herewith, Landlord may, at its option (but without
being obliged to do so) immediately, or at any time thereafter and without
additional notice, perform the same for the account of Tenant, including the
right to enter upon the Premises at all reasonable hours to make such repairs,
or do any act or make any payment or compliance which Tenant has failed to do,
and upon ten (10) days’ written demand, Tenant shall reimburse Landlord for any
such expense incurred by Landlord including but not limited to any costs,
damages and counsel fees. Any moneys expended by Landlord, as aforesaid, shall
be deemed additional rent, collectible as such by Landlord. All rights given to
Landlord in this Section shall be in addition to any other right or remedy of
Landlord herein contained.
17. Property — Loss, Damage. Landlord, its agents and employees shall not be
liable to Tenant for (i) any damage or loss of property of Tenant placed in the
custody of persons employed to provide services for or stored in or about the
Premises and/or the Building, unless such damage or loss is the result of the
negligence of Landlord, (ii) any injury or damage to persons, property or the
business of Tenant resulting from a latent defect in or material change in the
condition of the Building to the extent such change was not caused by the
negligence or willful misconduct of Landlord and (ii) interference with the
light, air, or other incorporeal hereditaments of the Premises.
18. Destruction — Fire or Other Casualty. In case of partial damage to the
Premises by fire or other casualty insured against by Landlord, Tenant shall
give immediate notice thereof to Landlord, who shall thereupon cause damage to
all property owned by it to be repaired with reasonable speed at expense of
Landlord, to the extent of insurance proceeds actually received by Landlord, due
allowance being made for reasonable delay which may arise by reason of
adjustment of loss under insurance policies on the part of Landlord and/or
Tenant, and for reasonable delay on account of “labor troubles” or any other
cause beyond Landlord’s control, and to the extent that the Premises are
rendered untenantable the rent shall proportionately abate from the date of such
casualty, provided the damage above mentioned occurred without the fault or
neglect of Tenant, Tenant’s servants, employees, agents or invitees. If such
partial damage is due to the fault or neglect of Tenant, Tenant’s servants,
employees, agents or invitees, the damage shall be repaired by Landlord to the
extent of Landlord’s insurance coverage, but there shall be no apportionment or
abatement of rent. In the event the damage shall be so extensive to the whole
Building as to render it uneconomical, in Landlord’s opinion, to restore for its
present uses and Landlord shall decide not to repair or rebuild the Building,
this Lease, at the option of Landlord, shall be terminated upon notice to Tenant
and the rent shall, in such event, be paid to or adjusted as of the date of such
damage, and the terms of this Lease shall expire by lapse of time and
conditional limitation upon the third day after such notice is mailed, and
Tenant shall thereupon vacate the Premises and surrender the same to Landlord,
but no such termination shall release Tenant from any liability to Landlord
arising from such damage or from any breach of the obligations imposed on Tenant
hereunder, or from any obligations accrued hereunder prior to such termination.
     In addition, in the event that (a) Landlord estimates that its repairs will
take more than two hundred seventy (270) days for any areas of the Premises, or
(b) Tenant is actually deprived of the use of all or any substantial portion of
the Premises for a period in excess of two hundred seventy (270) days for any
areas of the Premises, Tenant shall have the right, by written notice to
Landlord to terminate the Lease as of the date of the casualty, provided that
Tenant gives its within thirty (30) days after receipt of Landlord’s notice of
the estimated time to complete the restoration or repair in the case of
subparagraph (a) above, or within thirty (30) days after failing to meet the
deadline set forth in subparagraph (b) above.

17



--------------------------------------------------------------------------------



 



19. Eminent Domain. If (1) the whole or more than fifty percent (50%) of the
floor area of the Premises shall be taken or condemned by eminent domain for any
public or quasi-public use or purpose, and either party shall elect, by giving
notice to the other, or (2) more than twenty-five percent (25%) of the floor
area of the Building shall be so taken, and Landlord shall elect, in its sole
discretion, by giving notice to Tenant, any notice to be given not more than
sixty (60) days after the date on which title shall vest in such condemnation
proceeding, to terminate this Lease, then, in either such event, the Term of
this Lease shall cease and terminate as of the date of title vesting. In case of
any taking or condemnation, whether or not the Term of this Lease shall cease
and terminate, the entire award shall be the property of Landlord, and Tenant
hereby assigns to Landlord all of its right, title and interest in and to any
such award, except that Tenant shall be entitled to claim, prove and receive in
the proceedings such awards as may be allowed for Tenant’s trade fixtures, ,
moving expenses, loss of profit and fixtures and other alterations and equipment
installed by it which shall not, under the terms of this Lease, be or become the
property of Landlord at the termination hereof, but only if such awards shall be
made by condemnation, court or other authority in addition to, and be stated
separately from, the award made by it for the Property or part thereof so taken.
20. Assignment. So long as no Event of Default on the part of Tenant is pending,
and so long as no other failure by Tenant to perform or observe any covenant or
agreement under this Lease exists which could, with the giving of notice and/or
the passage of time, become an Event of Default, then after the giving of all
required notices and the expiration of all cure periods, Landlord shall not
unreasonably withhold its consent to an assignment of this Lease or sublease of
the Premises for any of the then remaining portion of the unexpired Term
provided: (i) the net assets of the assignee shall not be less than Twenty
Million and no/Dollars ($20,000,000.00) provided that the net assets of Tenant
at the time of the proposed assignment are equal to or greater than the net
assets of Tenant at the time of the signing of this Lease; (ii) the net assets
of the assignee are not less than eighty percent (80%) of the net assets of
Tenant at the time of the signing of this Lease if Tenant’s net assets have
decreased since the original date of this Lease, (iii) the sublessee has
sufficient net worth to satisfy its obligations under the sublease; (iv) in the
event of an assignment, such assignee shall assume in writing all of Tenant’s
obligations under this Lease; (v) in the event of a sublease, such sublease
shall in all respects be subject to and in conformance with the terms of this
Lease; and (vi) in all events Tenant continues to remain liable on this Lease
for the performance of all terms, including but not limited to, payment of all
rent due hereunder. Landlord and Tenant acknowledge and agree that it shall not
be unreasonable for Landlord to withhold its consent to an assignment if in
Landlord’s reasonable business judgment, the assignee lacks sufficient business
experience or net worth to successfully operate its business within the Premises
in accordance with the terms, covenants and conditions of this Lease. If this
Lease be assigned, or if the Premises or any part thereof be sublet or occupied
by anybody other than Tenant, Landlord may, after an Event of Default by Tenant,
collect rent from the assignee, subtenant or occupant and apply the net amount
collected to the rent herein reserved, but no such collection shall be deemed a
waiver of this covenant, or the acceptance of the assignee, subtenant or
occupant as tenant, or a release of Tenant from the further observance and
performance by Tenant of the covenants herein contained. In addition, in the
event of a proposed assignment, Landlord shall have the right, but not the
obligation, to terminate this Lease by giving Tenant thirty (30) days’ advance
notice (“Landlord’s Termination Notice”); provided, however, that Tenant shall
have the right to abrogate Landlord’s Termination Notice by notifying Landlord
within ten (10) days after receipt of Landlord’s Termination Notice of the
withdrawal of the request for consent to the assignment. For purposes of the
foregoing, a transfer by operation of law or transfer of a controlling interest
in Tenant as same exists as of the date hereof, shall be deemed to be an
assignment of this Lease; however, the foregoing shall not apply to changes in
ownership on a public exchange. No assignment or sublease, regardless of whether
Landlord’s consent has been granted or withheld, shall be deemed to release
Tenant from any of its obligations nor shall the same be deemed to release any
person guaranteeing the obligations of Tenant hereunder from their obligations
as guarantor. Landlord’s acceptance of any name submitted by Tenant, an agent of
Tenant, or anyone acting by, through or under Tenant for the purpose of being
listed on the Building directory will not be deemed, nor will it substitute for,
Landlord’s consent, as required by this Lease, to any sublease, assignment, or
other occupancy of the Premises by anyone other than Tenant or Tenant’s
employees. Fifty percent (50%) of any profit or additional consideration or rent
in excess of the Annual Base Rent or additional rent

18



--------------------------------------------------------------------------------



 



payable by Tenant hereunder which is payable to Tenant as a result of any
assignment or subletting, net of Tenant’s reasonable and actual out of pocket
third party transaction costs (including without limitation brokerage fees and
tenant improvement costs), shall be paid to Landlord as additional rent when
received by Tenant. All the foregoing notwithstanding, Tenant shall not enter
into any lease, sublease, license, concession or other agreement for the use,
occupancy or utilization of the Premises or any portion thereof, which provides
for a rental or other payment for such use, occupancy or utilization based in
whole or in part on the income or profits derived by any person or entity from
the property leased, used, occupied or utilized. Any such purported lease,
sublease, license, concession or other agreement shall be absolutely void and
ineffective as a conveyance of any right or interest in the possession, use or
occupancy of any part of the Premises. Any consent by Landlord hereunder shall
not constitute a waiver of strict future compliance by Tenant with the
provisions of this Section 20. In no event shall the proposed assignee or
sublessee be occupying other space in the Building as a direct tenant (and not
as a sublessee or assignee of Tenant), nor shall it be a prospective tenant then
negotiating with Landlord.
     Notwithstanding the foregoing, provided that Tenant maintains the same or
better net worth, Tenant shall have the right, without Landlord’s consent, to
(i) assign the Lease or sublease the Premises or any portion thereof (however,
Tenant shall endeavor to provide ten (10) days’ prior written notice thereof
along with a true and complete copy of the sublease or assignment document) to
any subsidiary or affiliate of Tenant or (ii) assign the Lease or sublease the
Premises in the event of a merger or a sale of all or substantially all of the
Tenant’s assets, and in any event shall notify Landlord in writing within thirty
(30) days of the effective date of such assignment or sublease. For the purposes
hereof, “affiliate” shall mean an entity or individual that controls, is
controlled by or is under the common control with Tenant. Tenant shall remain
liable under the terms hereof if Tenant exercises its rights under this
paragraph to the extent it survives such corporate event.
21. Events of Default . Any one or more of the following events shall constitute
an “Event of Default” hereunder, at Landlord’s election:
     (a) the sale of Tenant’s interest in the Premises under attachment,
execution or similar legal process or, the adjudication of Tenant as a bankrupt
or insolvent, unless such adjudication is vacated within sixty (60) days;
     (b) the filing of a voluntary petition proposing the adjudication of Tenant
(or any guarantor of Tenant’s obligations hereunder) as a bankrupt or insolvent,
or the reorganization of Tenant (or any such guarantor), or an arrangement by
Tenant (or any such guarantor) with its creditors, whether pursuant to the
Federal Bankruptcy Code or any similar federal or state proceeding, unless such
petition is filed by a party other than Tenant (or any such guarantor) and is
withdrawn or dismissed within sixty (60) days after the date of its filing;
     (c) the admission, in writing, by Tenant (or any such guarantor) of its
inability to pay its debts when due;
     (d) the appointment of a receiver or trustee for the business or property
of Tenant (or any such guarantor), unless such appointment is vacated within
sixty (60) days of its entry;
     (e) the making by Tenant (or any such guarantor) of an assignment for the
benefit of its creditors, or if, in any other manner, Tenant’s interest in this
Lease shall pass to another by operation of law;
     (f) the failure of Tenant to pay any Annual Base Rent, additional rent or
any other rent or sums of money owing hereunder when due, where such failure
continues for a period of ten (10) days after receipt of notice that the same is
past due hereunder;
     (g) if Tenant fails to pay any Annual Base Rent, additional rent or any
other rent or sums of money owing hereunder when due after Landlord shall have
given Tenant notice with respect to such non-payment twice in any twelve
(12) month period as provided in subsection (f) above; and

19



--------------------------------------------------------------------------------



 



     (h) the default by Tenant in the performance or observance of any covenant
or agreement of this Lease (other than a default involving the payment of
money), which default is not cured within thirty (30) days after the giving of
notice thereof by Landlord, unless such default is of such nature that it cannot
be cured within such thirty (30) day period, in which case no Event of Default
shall occur so long as Tenant shall commence the curing of the default within
such thirty (30) day period and shall thereafter diligently prosecute the curing
of same to completion.
22. Remedies; Bankruptcy of Tenant Upon the occurrence and continuance of an
Event of Default, Landlord, with such notice to Tenant as provided for by law or
as expressly provided for herein, may do any one or more of the following:
     (a) perform, on behalf of and at the expense of Tenant, any obligation of
Tenant under this Lease which Tenant has failed to perform and of which Landlord
shall have given Tenant notice, the cost of which performance by Landlord,
together, with interest thereon at the Default Rate from the date of such
expenditure, shall be deemed additional rent and shall be payable by Tenant to
Landlord upon demand;
     (b) elect to terminate this Lease and the tenancy created hereby by giving
notice of such election to Tenant, in which event Tenant shall be liable, in
addition to any other amounts due up until the time of such termination, for
Annual Base Rent, additional rent and all other rent or sums of money owing
hereunder that otherwise would have been payable by Tenant during the remainder
of the Term had there been no Event of Default, and on notice reenter the
Premises, by summary proceedings or otherwise, and remove Tenant and all other
persons and property from the Premises, and store such property in a public
warehouse or elsewhere at the cost and for the account of Tenant, without resort
to legal process and without Landlord being deemed guilty of trespass or
becoming liable for any loss or damage occasioned thereby; and also the right,
but not the obligation, to re-let the Premises for any unexpired balance of the
Term, and collect the rent therefor. In addition, Landlord shall also recover
from Tenant any rent exemption, deferred rent or excused rent which Landlord may
have granted to Tenant as an inducement to Tenant’s execution hereof, it being
understood that Landlord’s granting of such rent holiday is in consideration of
Tenant’s compliance with the terms and provisions hereof. In the event of such
reletting by Landlord, the reletting shall be on such term or terms (which may
be greater or less than the period which would otherwise have constituted the
balance of the Term) and on such conditions and upon such other terms (which may
include concessions of free rent and alteration and repair of the Premises) as
Landlord, in its sole discretion, may determine, and the proceeds that may be
collected from the same, after deducting all of Landlord’s reasonable expenses
in connection with such reletting, including, but not limited to, all
repossession costs, brokerage commissions, legal expenses, attorneys’ fees,
expenses of employees, alteration and repair costs and expenses of preparation
for such reletting, shall be applied upon Tenant’s rental obligation as set
forth in this Lease for the unexpired portion of the Term. Tenant shall be
liable for any balance that may be due under this Lease, although Tenant shall
have no further right of possession of the Premises;
     (c) at Landlord’s discretion without further demand or notice or resort to
judicial proceedings, to terminate Tenant’s right to possession of the Premises,
to reenter and take possession of the Premises or any part thereof without
terminating the Lease, and repossess the same as Landlord’s former estate and
expel Tenant and those claiming through or under Tenant, and remove the effects
of both or either, using such force for such purpose as may be necessary,
without being liable for prosecution thereof, without being deemed guilty any
manner of trespass, and without prejudice to any remedies for arrears of Annual
Base Rent, additional rent or any other rent or sums of money owing hereunder.
No such reentry or taking of possession of the Premises by Landlord shall be
construed as an election on Landlord’s part to terminate this Lease, unless a
written notice of termination, specifically stating Landlord’s intention to
terminate, shall be given to Tenant. Should Landlord elect to reenter as
provided above, or should Landlord take possession pursuant to legal proceedings
or pursuant to any notice provided by law, then such repossession shall not
relieve Tenant of its obligations and liability under this Lease, all of which
shall survive such repossession. Following such repossession, Landlord may, from
time to time, without terminating this Lease, relet the Premises or any part
thereof in Landlord or Tenant’s name, for such term or terms (which may be
greater or less than

20



--------------------------------------------------------------------------------



 



the period which would otherwise have constituted the balance of the Term) and
on such conditions and upon such other terms (which may include concessions of
free rent and alteration and repair of the Premises) as Landlord, in its sole
discretion, may determine, and Landlord may collect and receive the rents
therefore. In the event that Landlord elects to take possession as provided in
this subparagraph (d), Tenant shall pay to Landlord (i) the Annual Base Rent,
additional rent and other rent or sums of money owing hereunder which would have
been payable hereunder if such repossession had not occurred, less (ii) the net
proceeds, if any, of any reletting of the Premises after deducting all of
Landlord’s reasonable expenses in connection with such reletting, including, but
not limited to, all repossession costs, brokerage commissions, legal expenses,
attorneys’ fees, expenses of employees, alteration and repair costs and expenses
of preparation for such reletting. Tenant shall pay such amounts to Landlord
monthly on the day on which Annual Base Rent and additional rent would have been
payable hereunder if possession had not been retaken. In addition, Landlord
shall also recover from Tenant any rent exemption, deferred rent or excused rent
which Landlord may have granted to Tenant as an inducement to Tenant’s execution
hereof, it being understood that Landlord’s granting of such rent holiday is in
consideration of Tenant’s compliance with the terms and provisions hereof.
Landlord reserves the right following any such reentry and/or reletting to
exercise its right to terminate the Lease under the provisions of subparagraph
(b) above by giving Tenant such written notice, in which event the Lease will
terminate as specified in such notice; and
     (d) sue Tenant for any Annual Base Rent, additional rent or any other rent
or sums of money owing hereunder, or exercise any other legal or equitable right
or remedy which it may have at law or in equity.
     Notwithstanding the provisions of clause (a) above and regardless of
whether an Event of Default shall have occurred, Landlord may exercise the
remedy described in clause (a) without any notice to Tenant if Landlord, in its
good faith judgment, believes it would be materially injured by the failure to
take rapid action, or if the unperformed obligation of Tenant constitutes an
emergency.
     TO THE EXTENT PERMITTED BY LAW, TENANT HEREBY EXPRESSLY WAIVES ANY AND ALL
RIGHTS OF REDEMPTION, GRANTED BY OR UNDER ANY PRESENT OR FUTURE LAWS IN THE
EVENT OF TENANT’S BEING EVICTED OR DISPOSSESSED FOR ANY CAUSE, OR IN THE EVENT
OF LANDLORD’S OBTAINING POSSESSION OF THE PREMISES, BY REASON OF THE VIOLATION
BY TENANT OF ANY OF THE COVENANTS AND CONDITIONS OF THIS LEASE, OR OTHERWISE.
LANDLORD AND TENANT HEREBY EXPRESSLY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER
PARTY ON ANY AND EVERY MATTER, DIRECTLY OR INDIRECTLY ARISING OUT OF OR WITH
RESPECT TO THIS LEASE, INCLUDING, WITHOUT LIMITATION, THE RELATIONSHIP OF
LANDLORD AND TENANT, THE USE AND OCCUPANCY BY TENANT OF THE PREMISES, ANY
STATUTORY REMEDY AND/OR CLAIM OF INJURY OR DAMAGE REGARDING THIS LEASE.
     Any costs and expenses incurred by Landlord (including, without limitation,
reasonable attorneys’ fees) in enforcing any of its rights or remedies under
this Lease shall be deemed to be additional rent and shall be repaid to Landlord
by Tenant upon demand.
     Notwithstanding any of the other provisions of this Lease, in the event
Tenant shall voluntarily or involuntarily come under the jurisdiction of the
Federal Bankruptcy Code and thereafter Tenant or its trustee in bankruptcy,
under the authority of and pursuant to applicable provisions thereof, shall have
the power and so using same determine to assign this Lease, Tenant agrees that
(i) Tenant or its trustee shall provide to Landlord sufficient information
enabling it to independently determine whether Landlord will incur actual and
substantial detriment by reason of such assignment and (ii) “adequate assurance
of future performance” under this Lease, as that term is generally defined under
the Federal Bankruptcy Code, shall be provided to Landlord by Tenant and its
assignee as a condition of the assignment.
     Notwithstanding anything to the contrary set forth above, Landlord hereby
agrees to use its commercially reasonably efforts to relet the Premises, or a
portion thereof, to one or more

21



--------------------------------------------------------------------------------



 



substitute tenants, whether for a greater or lesser term than that specified
herein for Tenant, and at commercially reasonable rates then applicable in the
Colorado Springs North I-25 corridor. Notwithstanding the foregoing, Tenant
agrees that any such duty to mitigate shall be satisfied, and Landlord shall be
deemed to have used commercially reasonable efforts to fill the Premises by
doing the following: (a) advising Landlord’s leasing agent, if any, of the
availability of the Premises; (b) advising at least one outside commercial
brokerage entity of the availability of the Premises; and (c) offering to such
leasing agents and outside commercial brokerage entities the usual and customary
commissions that landlords offer for similar properties in Colorado Springs
North I-25 corridor; provided, however, that Landlord shall not be obligated to
solicit or entertain negotiations with any other prospective tenant for the
Premises while other premises in the Colorado Springs North I-25 corridor or
other properties within a five (5) mile vicinity of the Property (under the
ownership or control of Landlord and/or its affiliates) suitable for that
prospective tenant’s use are (or soon will be) available. In addition, Tenant
agrees that Landlord shall be deemed to be acting reasonably (and Tenant waives
any right to claim otherwise) if Landlord enters into a substitute lease(s)
which specifies Base Rent which is seventy-five percent (75%) or more than the
then current prevailing market rent. If Landlord receives any payments from the
reletting of the Premises and is required to mitigate damages (despite the
intent of the parties hereunder), any such payment shall first be applied to any
costs or expenses incurred by Landlord as a result of the Event of Default.
     Notwithstanding anything to the contrary contained herein, Tenant shall be
considered in “Habitual Default” of this Lease upon (a) Tenant’s failure, on
three (3) or more occasions during any twelve month period to pay when due any
installment of Annual Base Rent, additional rent or any other sum required by
the terms of this Lease, or upon (b) Tenant’s failure, on three (3) or more
occasions during any twelve month period to comply with any term, covenant or
condition of this Lease after notice by Landlord to Tenant. Upon the occurrence
of an event of Habitual Default on the part of Tenant, then without limiting any
other rights or remedies to which Landlord may be entitled as a result of such
Habitual Default or any other Event of Default by Tenant hereunder: (i) Tenant
shall immediately be deemed to have relinquished any and all options or rights
granted, or to be granted, to Tenant under the terms of this Lease or any
amendment hereto (including, without limitation, any rights granted under
Sections 3.3 and 53 of this Lease, rights to terminate, rights of first offer or
rights of first refusal); and (ii) in the event of a monetary event of Habitual
Default, Tenant shall thereafter pay all Annual Base Rent and additional rent
and other sums whatsoever due under this Lease in cash, by money order or by
certified check or cashier’s check. Notwithstanding the foregoing, in the event
there is a bona fide dispute between Landlord and Tenant with respect to whether
there has been a nonmonetary default, such default shall not be used as one of
the three defaults for purposes of determining that Tenant is in Habitual
Default unless and until such dispute is resolved with a finding that Tenant had
in fact committed a nonmonetary default.
23. Services and Utilities. Landlord shall provide the following listed services
and utilities, namely:
     (a) heating, ventilation, and air conditioning (“HVAC”) for the Premises in
accordance with Section 11 of this Lease;
     (b) electric energy in accordance with Section 24 following;
     (c) hot and cold water sufficient for drinking, lavatory toilet and
ordinary cleaning purposes from fixtures either within the Premises (if provided
pursuant to this Lease) or on the floor on which the Premises are located; and
     (d) maintenance of Common Areas in a manner comparable to other first class
suburban office buildings in the Colorado Springs North I-25 corridor.
     Landlord reserves the right to stop service of the HVAC, elevator, plumbing
and electric systems, when necessary, by reason of accident, or emergency, or
for repairs, alterations, replacements, or improvements, which in the judgment
of Landlord are desirable or necessary to be made, until the repairs,
alterations, replacements, or improvements shall have been completed. Landlord
shall have no responsibility or liability for failure to supply HVAC,

22



--------------------------------------------------------------------------------



 



elevator, plumbing, cleaning, and electric service, during the period when
prevented from so doing by laws, orders, or regulations of any Federal, State,
County or Municipal authority or by strikes, accidents or by any other cause
whatsoever beyond Landlord’s control. Landlord’s obligations to supply HVAC are
subject to applicable laws and regulations as to energy conservation and other
such restrictions. In the event that Tenant should require supplemental HVAC for
the Premises, any maintenance repair and/or replacement required for such
supplemental service shall be performed by Landlord but the cost of such
maintenance repair and/or replacement (including labor and materials) shall be
paid by Tenant as additional rent.
     Landlord warrants to Tenant that electricity, water, sanitary and drainage
sewers, telephone and natural gas will be available to the Premises throughout
the term of this Lease. Notwithstanding anything in this Lease to the contrary,
if any such utility service becomes unavailable or interrupted for more than ten
(10) consecutive business days after notice thereof to Landlord and such
unavailability or interruption is not the result of any reason listed in
Section 27 herein or the fault of Tenant or its agents, servants, employees or
invitees or (b), and as a result thereof, Tenant shall be not able to use all or
such portion of the Premises and does not in fact use all or such portion of the
Premises for such 10-business day period, then Tenant shall be entitled to an
abatement of rent commencing with the eleventh (11th) business day that the same
are unavailable; provided, however, that Tenant shall not be entitled to any
abatement of rent under the foregoing due to unavailability (i) caused directly
or indirectly by any act or omission of Tenant or any of Tenant’s servants,
employees, agents, contractors, visitors or licensees, (ii) where Tenant makes a
decoration, alteration, improvement or addition which requires interruption of
services, or (iii) where the service in question is one which Tenant is
obligated to furnish or pay for under the provisions of this Lease.
24. Electric Current. Landlord has supplied or will supply the Premises with the
necessary lines to provide electric service to the Premises for normal office
and data center operations, as well as separate meters so that Tenant’s
consumption of electric power can be separately measured and charged to Tenant.
Tenant shall pay all charges (including meter installation and adjustment) for
electric and similar utilities or services so supplied directly to the utility
company supplying same when due and before penalties or late charges on same
shall accrue. Tenant shall not at any time overburden or exceed the capacity of
the mains, feeders, ducts, conduits, or other facilities by which electric and
similar utilities are supplied to, distributed in or serve the Premises. If
Tenant desires to install any equipment which shall require additional electric
or similar facilities of a greater capacity than as provided by Landlord, such
installation shall be subject to Landlord’s prior written approval of Tenant’s
plans and specifications therefor, which approval shall not be unreasonably
withheld. If such installation is approved by Landlord, all costs for providing
such additional electrical and similar facilities shall be paid by Tenant.
25. Telephone and Telecommunications. Landlord has arranged for the installation
of telephone service within the Building to the ground floor telephone utility
closet and conduit to the ground floor telephone and electrical riser closets.
Tenant shall be responsible for contacting the utility company supplying the
telephone service and arranging to have such telephone facilities as it may
desire to be extended and put into operation in the Premises, including without
limitation, obtaining a low voltage permit for phone and data wiring. Tenant
acknowledges and agrees that all telephone and telecommunications services
desired by Tenant shall be ordered and utilized at the sole expense of Tenant.
All costs related to installation and the provision of such service shall be
borne and paid for directly by Tenant. Upon request by Landlord, Tenant, at
Tenant’s expense, shall remove the telephone facilities at the expiration or
sooner termination of the Term. Tenant shall obtain the requisite permit and
complete the ceiling work in cooperation with Landlord in order not to interfere
with or delay the completion of the Tenant Improvements by Landlord pursuant to
Section 35, including, without limitation, the closing of the ceiling and the
carpet installation, if applicable. Landlord will allow Tenant access for
wiring, including electric, data and telecom, within the Building’s public areas
and designated chases, but will not guarantee access of the wiring through
another tenant’s space. Tenant, at Tenant’s expense, shall be responsible for
the relocation and its associated costs, if requested, of any data, telecom or
electrical wiring that runs through another tenant’s space, including the plenum
area or otherwise.

23



--------------------------------------------------------------------------------



 



     In the event Tenant wishes to utilize the services of a telephone or
telecommunications provider whose equipment is not servicing the Building at
such time Tenant wishes to install its telecommunications equipment serving the
Premises (“Provider”), no such Provider shall be permitted to install its lines
or other equipment without first securing the prior written consent of Landlord,
which consent shall not be unreasonably withheld. Prior to the commencement of
any work in or about the Building by the Provider, the Provider shall agree to
abide by such rules and regulations, job site rules, and such other requirements
as reasonably determined by Landlord to be necessary to protect the interest of
the Building and Property, the other tenants and occupants of the Building and
Landlord, including, without limitation, providing security in such form and
amount as reasonably determined by Landlord. Each Provider must be duly
licensed, insured and reputable. Landlord shall incur no expense whatsoever with
respect to any aspect of Provider’s provision of its services, including without
limitation, the costs of installation, materials and service.
     In addition, Landlord reserves exclusively to itself and its successors and
assigns the right to install, operate, maintain, repair, replace and remove
fiber optic cable and conduit and associated equipment and appurtenances within
the Building and the Premises so as to provide telecommunications service to and
for the benefit of tenants and other occupants of the Building.
26. Acceptance of Premises. Tenant shall have reasonable opportunity to examine
the Premises to determine the condition thereof. Tenant shall not interfere with
Landlord’s work if it enters the Premises at any time prior to the Commencement
Date. Upon taking possession of the Premises, Tenant shall be deemed to have
accepted same as being satisfactory and in the condition called for hereunder,
except for punch list items previously noted to Landlord and latent defects.
Landlord, at its sole cost and expense will promptly remedy any latent defects
within a reasonable time after discovery.
27. Inability to Perform. Landlord and Tenant will be allowed a reasonable time
for delay, except with respect to any obligations for the payment of money, due
to strikes or labor troubles or any outside cause whatsoever including, but not
limited to, governmental preemption in connection with a National Emergency, or
by reason of any rule, order or regulation of any department or subdivision of
any government agency or by reason of the conditions of supply and demand which
have been or are affected by war or other emergency. Similarly, Landlord shall
not be liable for any interference with any services supplied to Tenant by
others if such interference is caused by any of the reasons listed in this
Section. Nothing contained in this Section shall be deemed to impose any
obligation on Landlord not expressly imposed by other sections of this Lease.
28. No Waivers. The failure of Landlord to insist, in any one or more instances,
upon a strict performance of any of the covenants of this Lease, or to exercise
any option herein contained, shall not be construed as a waiver, or a
relinquishment for the future, of such covenant or option, but the same shall
continue and remain in full force and effect. The receipt by Landlord of rent,
with knowledge of the breach of any covenant hereof, shall not be deemed a
waiver of such breach, and no waiver by Landlord of any provision hereof shall
be deemed to have been made unless expressed in writing and signed by Landlord.
29. Access to Premises and Change in Services. Landlord shall have the right,
without abatement of rent, to enter the Premises at any hour to examine the
same, or to make such repairs and alterations as Landlord shall deem necessary
for the safety and preservation of the Building, and also to exhibit the
Premises to be let; provided, however, that except in the case of emergency such
entry shall only be after notice first given to Tenant. If, during the last
month of the Term, Tenant shall have removed all or substantially all of
Tenant’s property therefrom, Landlord may immediately enter and alter, renovate
and redecorate the Premises, without elimination or abatement of rent, or
incurring liability to Tenant for any compensation, and such acts shall have no
effect upon this Lease. Nothing herein contained, however, shall be deemed or
construed to impose upon Landlord any obligation, responsibility or liability
whatsoever, for the care, supervision or repair, of the Building or any part
thereof, other than as herein elsewhere expressly provided. Landlord shall also
have the right at any time, without the same constituting an actual or
constructive eviction and without incurring any liability to Tenant therefor, to
reasonably change the arrangement and/or location of entrances or passageways,
doors and

24



--------------------------------------------------------------------------------



 



doorways, and corridors, stairs, toilets, elevators, or other public parts of
the Building, and to change the name by which the Building is commonly known
and/or its mailing address.
30. Estoppel Certificates. Tenant agrees, at any time and from time to time,
upon not less than ten (10) days’ prior request by Landlord to execute,
acknowledge and deliver to Landlord an estoppel certificate substantially in the
form attached hereto as Exhibit “D” or such other reasonable form requested by
Landlord which certifies that this Lease is unmodified and in full force (or if
there have been modifications, that the same is in full force and effect as
modified and stating the modifications) and the dates through which the rent and
other charges have been paid in advance, if any, and stating whether or not to
the best knowledge of the signer of such certificate Landlord is in default in
performance of any covenant, agreement or condition contained in this Lease and,
if so, specifying each such default of which the signer may have knowledge, it
being intended that any such statement delivered hereunder may be relied upon by
third parties not a party to this Lease. Tenant expressly agrees that the thirty
(30) day cure period concerning Tenant’s failure to perform or observe any
covenant or agreement of this Lease (other than a default involving the payment
of money) as set forth in Section 21, subsection (i) above shall not apply to
Tenant’s obligation to timely provide the foregoing estoppel certificate to
Landlord, and that Tenant shall be deemed to have committed an Event of Default
if such estoppel certificate is not provided to Landlord within an additional
five (5) days’ written notice of non-delivery.
31. Subordination. Tenant accepts this Lease, and the tenancy created hereunder,
subject and subordinate to any mortgages, overleases, leasehold mortgages or
other security interests now or hereafter a lien upon or affecting the Building
or the Property or any part thereof. Tenant shall, at any time hereafter, within
ten (10) days after request from Landlord, execute a Subordination,
Non-Disturbance Agreement in a form reasonably requested by any instruments or
leases or other documents that may be required by any mortgage or mortgagee or
overlandlord (herein a “Mortgagee”) for the purpose of subjecting or
subordinating this Lease and the tenancy created hereunder to the lien of any
such mortgage or mortgages or underlying lease. Tenant expressly agrees that the
thirty (30) day cure period concerning Tenant’s failure to perform or observe
any covenant or agreement of this Lease (other than a default involving the
payment of money) as set forth in Section 21, subsection (i) above shall not
apply to Tenant’s obligation to timely provide the foregoing Subordination,
Non-Disturbance Agreement to Landlord, and that Tenant shall be deemed to have
committed an Event of Default if such Subordination, Non-Disturbance Agreement
is not provided to Landlord within an additional five (5) day period after
written notice of non-delivery. Landlord shall use commercially reasonable
efforts to obtain an SNDA from any future Mortgagee on a form reasonably
acceptable to both Mortgagee and Tenant.
32. Attornment. Tenant agrees that upon any termination of Landlord’s interest
in the Premises, Tenant shall, upon request, attorn to the person or
organization then holding title to the reversion of the Premises (the
“Successor”) and to all subsequent Successors, and shall pay to the Successor
all of the rents and other monies required to be paid by Tenant hereunder and
perform all of the other terms, covenants, conditions and obligations in this
Lease contained; provided, however, that if in connection with such attornment
Tenant shall so request from such Successor in writing, such Successor shall
execute and deliver to Tenant an instrument wherein such Successor agrees that
as long as Tenant performs all of the terms, covenants and conditions of this
Lease, on Tenant’s part to be performed, Tenant’s possession under the
provisions of this Lease shall not be disturbed by such Successor. In the event
that the Mortgagee succeeds to the interest of Landlord hereunder and is advised
by its counsel that all or any portion of the Annual Base Rent or additional
rent payable by Tenant hereunder is or may be deemed to be unrelated business
income within the meaning of the United States Internal Revenue Code or
regulations issued thereunder, Mortgagee, as Landlord, shall have the right at
any time, from time to time, to notify Tenant in writing of the required changes
to the Lease. Tenant shall execute all documents necessary to effect any such
amendment within ten (10) days after written request from Mortgagee, as
landlord, provided that in no event shall such amendment increase Tenant’s
payment obligations or other liability under this Lease or reduce Landlord’s
obligations hereunder.
33. Notices. All notices and other communications to be made hereunder shall be
in writing and shall be delivered to the addresses set forth below by any of the
following means: (a)

25



--------------------------------------------------------------------------------



 



personal service or receipted courier service; (b) telecopying (if confirmed in
writing sent by the methods specified in clauses (a), (c) or (d) of this
Section), (c) registered or certified first class mail, return receipt
requested, or (d) nationally-recognized overnight delivery service. Such
addresses may be changed by notice to the other parties given in the same manner
as provided above. Any notice or other communication sent pursuant to clause
(a) or (b) hereof shall be deemed received upon such personal service or upon
dispatch by electronic means, if sent pursuant to subsection (c) shall be deemed
received five (5) days following deposit in the mail and/or if sent pursuant to
subsection (d) shall be deemed received the next succeeding business day
following deposit with such nationally recognized overnight delivery service.

     
If to Landlord:
   9965 FEDERAL DRIVE, LLC
 
  c/o Corporate Office Properties, L.P.
 
   6711 Columbia Gateway Drive, Suite 300
 
  Columbia, Maryland 21046
 
  Attn: General Counsel
 
  Telecopier: 443-285-7650
 
   
If to Tenant:
  To Tenant’s Notice Address.

Any party may designate a change of address by notice to the above parties,
given at least ten (10) days before such change of address is to become
effective.
34. Intentionally Deleted.
35. Tenant’s Space. Attached hereto as Exhibit “C” is a copy of Landlord’s
“Tenant Improvements,” specifying the materials and manner in which Landlord
shall finish the Premises (the “Tenant Improvements”).
     35.1 Tenant Allowance. Landlord shall pay Two Million Nine Hundred
Eighty-Nine Thousand Nine Hundred Sixty and no/Dollars ($2,989,960.00) towards
the costs of completing the Tenant Improvements (the “Allowance”). If the cost
to complete the Tenant Improvements exceeds the Allowance, Landlord shall
advance up to an additional Seven Hundred Forty-Seven Thousand Four Hundred
Ninety and no/Dollars ($747,490.00) (the “Amortized Amount”). Tenant shall
notify Landlord in writing within fifteen (15) days after receipt of a written
invoice from Landlord, whether it (a) desires Landlord to advance all or any
portion of the Amortized Amount or (b) it elects to pay the amount directly to
Landlord. The parties acknowledge that while Tenant is required to notify
Landlord of its intent to pay the foregoing amount directly within 15 days after
receipt of the written invoice, Tenant’s actual payment thereof shall not be due
until thirty (30) days following receipt of the applicable invoice. Such portion
of the Amortized Amount which has been advanced shall be repaid by Tenant to
Landlord on a monthly basis, together with Base Rent, as additional rent, in an
amount equal to the amount of the Amortized Amount which has been advanced,
amortized over a ten (10) year term, with interest accruing at nine percent (9%)
per annum. Tenant shall execute an amendment to this Lease or an acknowledgment
of the Amortized Amount within fifteen (15) days after receipt of a written
statement from Landlord, together with reasonable supporting documentation. Any
costs to complete the Tenant Improvements in excess of Three Million Seven
Hundred Thirty-Seven Thousand Four Hundred Fifty and no/Dollars ($3,737,450.00)
(which is the sum of the Allowance and the Amortized Amount), shall be paid by
Tenant to Landlord within thirty (30) days after receipt of a written invoice,
together with reasonable supporting documentation.
     35.2 Allowance for Phase I Premises. The parties acknowledge and agree that
the construction of Phase II shall occur subsequent to the Phase I Commencement
Date and that the Allowance and the Amortized Amount are calculated based on the
entire square footage in both the Phase I Premises and the Phase II Premises.
Accordingly, Landlord shall not disburse more than $1,644,800.00 of the
Allowance to complete construction of the Phase I Premises, and if the cost to
construct the Phase I Premises exceeds $1,644,800.00, Landlord shall advance up
to $411,200.00 of the Amortized Amount in accordance with Section 35.1. Any
Allowance or Amortized Amount that is not applied toward the cost of
construction for the Phase I Premises may be applied towards the construction of
the Phase II Premises.

26



--------------------------------------------------------------------------------



 



     35.3 Unused Allowance. Notwithstanding anything to the contrary contained
in this Section 35 or this Lease, if Tenant does not use all of the Allowance
towards Tenant’s Work, provided that the construction of the Phase II Premises
is complete, Tenant shall have the right to use up to Three Hundred
Seventy-Three Thousand Seven Hundred Forty-Five and no/Dollars ($373,745.00) of
the undisbursed Allowance either (i) towards soft construction costs, including,
architectural and engineering services, voice and data cabling, exterior
building signage, furniture, fixtures and equipment, and any moving costs or,
(ii) upon written notice to Landlord, as a credit against any future
installments of Annual Base Rent until such costs are fully credited; provided,
however that no more than fifty percent (50%) of any installment of Annual Base
Rent shall be withheld by Tenant.
     35.4 Construction of Phase II Premises. The parties acknowledge that
Landlord shall be performing the construction for the Phase II Premises after
the Phase I Commencement Date. Landlord shall notify Tenant of its intent to
enter the Phase I Premises, if necessary, to complete the Phase II construction
and the areas of the Phase I Premises in which Landlord shall need access, and
Tenant shall move all personal property that may interfere with Landlord’s
ability to complete its work. While performing the construction of the Phase II
Premises, Landlord assumes no liability for any damage to Tenant’s personal
property contained in the Premises, and Tenant shall not be entitled to any
elimination or abatement of rent, unless such damage is caused by the
negligence, recklessness or willful misconduct of Landlord, its agents,
employees and/or contractors. The parties acknowledge and agree that Tenant
shall be responsible for construction of the Clean Room, and Tenant shall comply
with the terms and conditions of Section 10 of this Lease in its performance of
such construction. To the extent Tenant chooses to apply the Allowance towards
construction of the Clean Room, Landlord shall reimburse Tenant for amounts
actually paid by Tenant in connection therewith to Tenant’s vendors, suppliers
or contractor, provided that Landlord shall have received (i) a certificate
signed by Tenant and Tenant’s architect setting forth (a) that the sum then
requested was paid by Tenant to contractors, subcontractors, materialmen,
engineers and other persons who have rendered services or furnished materials in
connection with work on the Clean Room, (b) a complete description of the
services and materials and the amounts paid or to be paid to each of such
persons in respect thereof, and (c) a statement that the work described in the
certificate has been completed substantially in accordance with the plans and
specifications approved by Landlord in accordance with Section 10, and (ii) paid
receipts or such other proof of payment as Landlord shall reasonably require for
all such work completed. Landlord shall reimburse Tenant within thirty (30) days
after Landlord’s receipt of a written request for reimbursement from Tenant and
shall debit the Allowance therefor.
     35.5 Construction Management Fee. Landlord shall provide Tenant with a
reasonable amount of construction management services in connection with the
construction of Tenant’s Work for a construction management fee in the amount of
(i) five percent (5%) of the aggregate construction costs incurred in connection
with the Tenant Improvements for the Phase I Premises and (ii) three percent
(3%) of the aggregate construction costs incurred in connection with the Tenant
Improvements for the Phase II Premises, both of which amounts shall be deducted
from the Allowance. Such construction management services shall include
(i) coordination of Tenant’s access to the Building including the parking areas
and rear entrances, loading dock, one (1) freight elevator and one (1) stairwell
during construction of Tenant’s Work, (ii) overview of the installation of
Tenant’s telecommunication equipment, (iii) confirmation that Tenant’s
security/alarm system and fire alarm system is consistent with the system
installed by Landlord in the Building, (iv) coordination with the Base Building
security during construction, (v) coordination of all noise related work in an
occupied Building (i.e., tie in to fire alarm and sprinkler systems,
hammer-drilling, core drilling during non-business hours), and (vi) location of
dumpster. In addition to Landlord’s construction management services, Tenant may
select its own construction manager, subject to the prior approval of Landlord,
which shall not be unreasonably withheld, conditioned or delayed.
     35.6 Tenant Caused Delay. If Tenant interferes with Landlord’s ability to
substantially complete the Phase I Premises by the Phase I Target Date in any
way (i.e., delays in selection of finishes, issuing stop orders, requesting
change orders, requesting the performance of work not included as Tenant
Improvements, failing to provide timely responses to Landlord’s request for

27



--------------------------------------------------------------------------------



 



approved plans and specifications) (“Tenant Delay”), and such Tenant Delay is a
direct cause of Landlord’s inability to substantially complete the Phase I
Premises by the Phase I Target Date, then and in such event the Phase I
Commencement Date shall be deemed to be the date that substantial completion of
the Phase I Premises would have occurred (but in no event prior to the Phase I
Target Date) in the absence of the Tenant Caused Delay.
     35.7 Budget for Tenant Improvements. Landlord shall provide Tenant with a
copy of a budget outlining Landlord’s anticipated costs for completing the
Tenant Improvements (the “Budget”). To the extent Landlord’s work hereunder
would cause the overall cost of the Tenant Improvements to exceed the Budget,
Landlord shall notify Tenant in writing of such overrun, and Tenant shall have
five (5) days to notify Landlord if it disapproves of such overrun, provided
that Tenant shall not unreasonably withhold its approval hereunder. If Tenant
does not notify Landlord in writing of its disapproval thereof, such overrun
shall be deemed approved. If Tenant disapproves of Landlord’s projected overrun,
Tenant shall cooperate with Landlord to devise alternatives to alleviate any
possible overruns. To allow Tenant to monitor the Budget, Landlord shall provide
copies to Tenant of the invoices paid in connection with the Tenant
Improvements.
36. Quiet Enjoyment. Tenant, upon the payment of rent and the performance of all
the terms of this Lease, shall at all times during the Term peaceably and
quietly enjoy the Premises without any disturbance from Landlord or any other
person claiming through Landlord.
37. Vacation of Premises. Tenant shall vacate the Premises at the end of the
Term. If Tenant fails to vacate at such time there shall be payable to Landlord
an amount equal to one hundred fifty percent (150%) of the monthly Annual Base
Rent stated in Section 1.1.11 paid immediately prior to the holding over period
for each month or part of a month that Tenant holds over, plus all other
payments provided for herein, and the payment and acceptance of such payments
shall not constitute an extension or renewal of this Lease. In event of any such
holdover, Landlord shall also be entitled to all remedies provided by law for
the speedy eviction of tenants, and to the payment of all attorneys’ fees and
expenses incurred in connection therewith. Notwithstanding the foregoing, for
the first thirty (30) days during which Tenant holds over pursuant to this
Section 37, Tenant shall pay an amount equal to one hundred ten percent (110%)
of the monthly Annual Base Rent stated in Section 1.1.11 paid immediately prior
to the holding over period.
38. Members’ Liability. It is understood that the Owner of the Building is a
Colorado limited liability company. All obligations of the Owner hereunder are
limited to the net assets of the Owner from time to time. No member of Owner, or
of any successor entity, whether now or hereafter a member, shall have any
personal responsibility or liability for the obligations of Owner hereunder.
39. Separability. If any term or provision of this Lease or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Lease or the application of such term or
provision of such term or provision to persons or circumstances other than those
as to which it is held invalid or unenforceable, shall not be affected thereby,
and each term and provision of this Lease shall be valid and be enforced to the
fullest extent permitted by law.
40. Indemnification.
     40.1 Tenant’s Indemnification. Tenant shall indemnify and hold harmless
Landlord and all of its and their respective members, partners, directors,
officers, agents and employees from any and all liability, loss, cost or expense
arising from all third-party claims resulting from or in connection with:
          40.1.1 any act, omission or negligence of Tenant or any of its
subtenants, assignees or licensees or its or their partners, directors,
officers, agents, employees, invitees or contractors;
          40.1.2 any accident, injury or damage whatever occurring in, at or
upon the Premises other than those items covered under Landlord’s indemnity as
described in Section 40.2; and

28



--------------------------------------------------------------------------------



 



together with all costs and expenses reasonably incurred or paid in connection
with each such claim or action or proceeding brought thereon, including, without
limitation, all reasonable attorney’s fees and expenses.
     In case any action or proceeding is brought against Landlord and/or any of
its and their respective partners, directors, officers, agents or employees and
such claim is a claim from which Tenant is obligated to indemnify Landlord
pursuant to this Section, Tenant, upon written notice from Landlord shall resist
and defend such action or proceeding (by counsel reasonably satisfactory to
Landlord). The obligations of Tenant under this Section shall survive
termination of this Lease.
     40.2 Landlord’s Indemnification. Landlord shall indemnify and hold harmless
Tenant and all of its and their respective members, partners, directors,
officers, agents and employees from any and all liability, loss, cost or expense
arising from all third-party claims resulting from or in connection with any
act, omission or negligence of Landlord or any of its tenants or licensees or
its or their partners, directors, officers, agents, employees, invitees or
contractors; and
together with all costs and expenses reasonably incurred or paid in connection
with each such claim or action or proceeding brought thereon, including, without
limitation, all reasonable attorney’s fees and expenses.
     In case any action or proceeding is brought against Tenant and/or any of
its and their respective partners, directors, officers, agents or employees and
such claim is a claim from which Landlord is obligated to indemnify Tenant
pursuant to this Section, Landlord, upon written notice from Tenant shall resist
and defend such action or proceeding (by counsel reasonably satisfactory to
Tenant). The obligations of Landlord under this Section shall survive
termination of this Lease.
41. Captions. All headings anywhere contained in this Lease are intended for
convenience or reference only and are not to be deemed or taken as a summary of
the provisions to which they pertain or as a construction thereof.
42. Brokers. Tenant represents that Tenant has dealt directly with, only with,
the Broker as broker in connection with this Lease, and Tenant warrants that no
other broker negotiated this Lease or is entitled to any commissions in
connection with this Lease. Landlord shall pay the Broker pursuant to the terms
of a separate written agreement by and between Landlord and Broker.
43. Recordation. Tenant covenants that it shall not, without Landlord’s prior
written consent, which consent may be withheld in Landlord’s sole and absolute
discretion, record this Lease or any memorandum of this Lease or offer this
Lease or any memorandum of this Lease for recordation. If at any time Landlord
or any mortgagee of Landlord’s interest in the Premises shall require the
recordation of this Lease or any memorandum of this Lease, such recordation
shall be at Landlord’s expense. If at any time Tenant shall request the
recordation of this Lease or any memorandum of this Lease, and to the extent
Landlord consents to such recordation as described above, then such recordation
shall be at Tenant’s expense. If the recordation of this Lease or any memorandum
of this Lease shall be required by any valid governmental order, or if any
government authority having jurisdiction in the matter shall assess and be
entitled to collect transfer taxes or documentary stamp taxes, or both transfer
taxes and documentary stamp taxes on this Lease or any memorandum of this Lease,
Tenant shall execute such acknowledgments as may be necessary to effect such
recordations and pay, upon request of Landlord, one half of all recording fees,
transfer taxes and documentary stamp taxes payable on, or in connection with
this Lease or any memorandum of this Lease or such recordation.
44. Successors and Assigns. The covenants, conditions and agreements contained
in this Lease shall bind and inure to the benefit of Landlord and Tenant, and
their respective heirs, personal representatives, successors and assigns
(subject, however, to the terms of Section 20 hereof).

29



--------------------------------------------------------------------------------



 



45. Integration of Agreements. This writing is intended by the Parties as a
final expression of their agreement and is a complete and exclusive statement of
its terms, and all negotiations, considerations and representations between the
Parties are incorporated. No course of prior dealings between the Parties or
their affiliates shall be relevant or admissible to supplement, explain, or vary
any of the terms of this Lease. Acceptance of, or acquiescence to, a course of
performance rendered under this Lease or any prior agreement between the Parties
or their affiliates shall not be relevant or admissible to determine the meaning
of any of the terms or covenants of this Lease. Other than as specifically set
forth in this Lease, no representations, understandings, or agreements have been
made or relied upon in the making of this Lease.
46. Hazardous Material; Indemnity. Tenant further agrees to the following:
     46.1 As used in this Lease, the following terms shall have the following
meanings:
          46.1.1 “Environmental Laws” shall mean all federal, state or local
statutes, regulations, rules, ordinances, codes, licenses, permits, orders,
approvals, authorizations, agreements, ordinances, administrative or judicial
rulings or similar items relating to the protection of the environment or the
protection of human health, including, without limitation, all requirements
pertaining to reporting, licensing, permitting, investigation and remediation of
emissions, discharges, Releases or Threats of Releases (as defined below) of
Hazardous Materials into the air, surface water, groundwater or land, or
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials or relating to storage
tanks.
          46.1.2 “Hazardous Materials” shall mean (i) any substance, gas,
material or chemical which is defined as or included in the definition of
“hazardous substances”, “toxic substances”, “hazardous materials”, “hazardous
wastes” under any federal, state or local statute, law, or ordinance or under
the regulations adopted or guidelines promulgated pursuant thereto, including,
but not limited to, the Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§ 9061 et seq. (“CERCLA”); the
Hazardous Materials Transportation Act, as amended 49 U.S.C. §§ 1801, et seq.;
the Resource Conservation and Recovery Act, as amended, 42 U.S.C. §§ 6901, et
seq.; (ii) radon gas in excess of four (4) picocuries per liter, friable
asbestos, urea formaldehyde foam insulation, petroleum products, transformers or
other equipment which contain dielectric fluid containing levels of
polychlorinated biphenyls in excess of federal, state or local safety
guidelines, whichever are more stringent; and (iii) any other substance, gas,
material or chemical, exposure to or release of which is prohibited, limited or
regulated by any governmental or quasi-governmental entity or authority that
asserts or may assert jurisdiction over the Premises, the Building or the
Property.
          46.1.3 “Hazardous Materials Inventory” shall mean a comprehensive
inventory of all Hazardous Materials used, generated, stored, treated or
disposed of by Tenant at the Premises.
          46.1.4 “Losses” shall mean all claims, liabilities, obligations,
losses (including, without limitation, diminution in the value of the Premises,
the Building, or the Property, damages for the loss or restriction on use of
rentable or usable space or of any amenity of the Premises, the Building and/or
the Property, damages arising from any adverse impact on marketing of space),
damages, penalties, fees, actions, judgments, lawsuits, costs, expenses,
disbursements, orders or decrees, including, without limitation, attorneys’ and
consultants’ fees and expenses.
          46.1.5 “Release” means any releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
disposing or dumping into soil, surface waters, groundwaters, land, stream
sediments, surface or subsurface strata, ambient air and any environmental
medium comprising or proximate to and affecting the Premises, the Building or
the Property.
          46.1.6 “Threat of Release” means a substantial likelihood of a Release
which requires action to prevent or mitigate damage to the soil, surface waters,
groundwaters, land,

30



--------------------------------------------------------------------------------



 




stream sediments, surface or subsurface strata, ambient air and any
environmental medium comprising or proximate to and affecting the Premises, the
Building or the Property.
     46.2 Tenant shall not generate, use, manufacture, recycle, handle, store,
place, transport, treat or Release any Hazardous Materials at, on, in or near
the Premises, the Building or the Property or cause any of the foregoing to
occur at, on, in, or near the Premises, the Building or the Property and shall
comply with all Environmental Laws in connection with Tenant’s use or occupancy
of the Premises and the Building, and promptly shall take all remedial action,
at Tenant’s sole cost and expense, but with Landlord’s prior approval, necessary
or desirable to remedy, clean-up and remove the presence of any Hazardous
Materials resulting from Tenant’s violation of the prohibitions set forth in
this sentence or Tenant’s failure to comply with Environmental Laws.
Notwithstanding the foregoing, Tenant shall not be deemed to be prohibited from
using products containing Hazardous Materials so long as such products are
commonly found in an office or a medical device manufacturing and product
development environment and are handled, stored, used and disposed of in
compliance with all Environmental Laws. In addition, Tenant shall (i) obtain,
maintain in full force and effect, and comply with, all permits required under
Environmental Laws; (ii) comply with all record keeping and reporting
requirements imposed by Environmental Laws concerning the use, handling,
treatment, storage, disposal or release of Hazardous Materials on the Premises,
the Building and the Property; (iii) report to Landlord any Release of Hazardous
Materials by Tenant or of which Tenant has knowledge within two (2) business
days of such discharge or release; (iv) provide to Landlord copies of all
written reports concerning such discharge of Hazardous Materials that are
required to be filed with governmental or quasi-governmental entities under
Environmental Laws; (vi) maintain and annually update a Hazardous Materials
Inventory with respect to Hazardous Materials used, generated, treated, stored
or disposed of at the Premises, the Building and the Property; and (vii) make
available to Landlord for inspection and copying, at Landlord’s expense, upon
reasonable notice and at reasonable times, such Hazardous Materials Inventory
and any other reports, inventories or other records required to be kept under
Environmental Laws concerning the use, generation, treatment, storage, disposal
or release of Hazardous Materials.
     46.3 Without limitation on any other indemnities by or obligations of
Tenant to Landlord under this Lease or otherwise, Tenant hereby covenants and
agrees to protect, defend, indemnify and hold harmless Landlord from and against
any Losses incurred by Landlord as a result of Tenant’s breach of any
representation, covenant or warranty hereof; or as a result of any claim,
demand, liability, obligation, right or cause of action, including, but not
limited to governmental action or other third party action (collectively,
“Claims”), that is asserted against Landlord, the Premises, the Building or the
Property as a result of or which arises directly or indirectly, in whole or in
part, out of a Release, Threat of Release, treatment, transport, handling or
disposal of any Hazardous Materials at, on, under, in, about, or from the
Premises, the Building or the Property attributable to or arising out of the
operations or activities or presence of Tenant or any assignee, sublessee, agent
or representative of Tenant at or about the Premises, the Building or the
Property. This indemnification of Landlord and its Mortgagee(s) by Tenant
includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, remedial, removal, or
restoration work required by any federal, state or local governmental agency or
political subdivision because of Hazardous Material present in the soil or
ground water on or under the Building.
     46.4 Landlord shall not Release any Hazardous Materials at, on, in or near
the Premises, the Building or the Property and shall comply with all
Environmental Laws in connection with Landlord’s use or occupancy of the
Premises and the Building, and promptly shall take all remedial action, at
Landlord’s sole cost and expense, necessary or desirable to remedy, clean-up and
remove the presence of any Hazardous Materials with respect to any Release by
Landlord or Landlord’s failure to comply with Environmental Laws.
Notwithstanding the foregoing, Landlord shall not be deemed to be prohibited
from using products containing Hazardous Materials so long as such products are
commonly found in an office or a medical device manufacturing and product
development environment and are handled, stored, used and disposed of in
compliance with all Environmental Laws. In addition, Landlord shall (i) obtain,
maintain in full force and effect, and comply with, all permits required under
Environmental Laws and (ii) comply with all record keeping and reporting
requirements imposed by

31



--------------------------------------------------------------------------------



 



Environmental Laws concerning the use, handling, treatment, storage, disposal or
release of Hazardous Materials on the Premises, the Building and the Property
     46.5 Without limitation on any other indemnities by or obligations of
Landlord to Tenant under this Lease or otherwise, Landlord hereby covenants and
agrees to protect, defend, indemnify and hold harmless Tenant from and against
all third party claims asserted against Tenant, the Premises, the Building or
the Property resulting from Landlord’s breach of any representation, covenant or
warranty hereof(collectively, “Claims”) or which arises directly out of a
Release or Threat of Release of any Hazardous Materials at, on, under, in,
about, or from the Premises, the Building or the Property attributable to or
arising out of the operations or activities or presence of Landlord or
representative of Landlord at or about the Premises, the Building or the
Property
     46.6 The indemnities, warranties and covenants contained in this Article
shall survive termination of this Lease.
47. Americans With Disabilities Act. Notwithstanding any other provisions
contained in this Lease and with the purpose of superseding any such provisions
herein that might be construed to the contrary, it is the intent of Landlord and
Tenant that at all times while this Lease shall be in effect that the following
provisions shall be deemed their specific agreement as to how the responsibility
for compliance (and cost) with the Americans With Disabilities Act and
amendments to same (“ADA”), both as to the Premises and the Property, shall be
allocated between them, namely:
     47.1 Landlord and Tenant agree to cooperate together in the initial design,
planning and preparation of specifications for construction of the Premises so
that same shall be in compliance with the ADA. Any costs associated with
assuring that the plans and specifications for the construction of the Premises
are in compliance with the ADA shall be borne by the party whose responsibility
it is hereunder to bear the cost of preparation of the plans and specifications.
Similarly those costs incurred in the initial construction of the Premises so
that same are built in compliance with the ADA shall be included within Tenant’s
Improvements and handled in the manner as provided for in other Sections of this
Lease.
     47.2 Subject to Section 47.4, modifications, alterations and/or other
changes required to and within the Common Areas which are not capital in nature
shall be the responsibility of Landlord to perform and the cost of same shall be
considered a part of the Building Expenses and treated as such.
     47.3 Subject to Section 47.4, modifications, alterations and/or other
changes required to and within the Common Areas which are capital in nature
shall be the responsibility of Landlord to perform and the cost of same shall be
considered a part of the Building Expenses, but shall be amortized in accordance
with generally accepted accounting principles as described in Section 6.2.2.12
above.
     47.4 Modifications, alterations and/or other charges required to and within
the Common Areas, whether capital in nature or not, which are required as a
result of Tenant’s specific use of the Premises, as compared to office uses
generally, shall be paid by Tenant within thirty (30) days after receipt of an
invoice from Landlord, together with reasonable supporting documentation.
     47.5 Modifications, alterations and/or other changes required to and within
the Premises (after the initial construction of same), whether capital in nature
or non-capital in nature, shall be the responsibility of Tenant and at its cost
and expense; unless the changes are structural in nature and result from the
original design of the Building, in which instance they shall be the
responsibility of Landlord and at its cost and expense.
     Each party hereto shall indemnify and hold harmless the other party from
any and all liability, loss, cost or expense arising as a result of a party not
fulfilling its obligations as to compliance with the ADA as set forth in this
Section.

32



--------------------------------------------------------------------------------



 



48. Several Liability. If Tenant shall be one or more individuals, corporations
or other entities, whether or not operating as a partnership or joint venture,
then each such individual, corporation, entity, joint venturer or partner shall
be deemed to be both jointly and severally liable for the payment of the entire
rent and other payments specified herein.
49. Financial Statements. Tenant represents and warrants to Landlord that the
financial statements heretofore delivered by Tenant to Landlord are true,
correct and complete in all respects, have been prepared in accordance with
generally accepted accounting principles, and fairly represent the financial
condition of Tenant as of the date thereof, and that no material change has
thereafter occurred in the financial conditions reflected therein. Within
fifteen (15) days after request from Landlord, Tenant agrees to deliver to
Landlord such future financial statements and other information as Landlord from
time to time may reasonably request.
50. Definition of “Day” and “Days” . As used in the Lease, the terms “day” and
“days” shall refer to calendar days unless specified to the contrary; provided,
however, that if the deadline established for either party’s performance
hereunder occurs on a Saturday, Sunday or banking holiday in the States of
Colorado or Maryland, the date of performance shall be extended to the next
occurring business day.
51. Tenant’s Anti-Terrorism Representation. Tenant hereby represents and
warrants that neither Tenant, nor any of its respective officers, directors,
shareholders, partners, members or affiliates (including without limitation
indirect holders of equity interests in Tenant) is or will be an entity or
person: (i) that is listed in the Annex to, or is otherwise subject to the
provisions of Executive Order 13224 issued on September 24, 2001 (“EO13224”);
(ii) whose name appears on the United States Treasury Department’s Office of
Foreign Assets Control (“OFAC”) most current list of “Specifically Designated
National and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website); (iii) who
commits, threatens to commit or supports “terrorism”, as that term is defined in
EO13224; (iv) is subject to sanctions of the United States government or is in
violation of any federal, state, municipal or local laws, statutes, codes,
ordinances, orders, decrees, rules or regulations relating to terrorism or money
laundering, including, without limitation, EO13224 and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001; or (v) who is otherwise affiliated with any
entity or person listed above (any and all parties or persons described in
clauses (i) – (v) above are herein referred to as a “Prohibited Person”).
     Neither Tenant, nor any of their respective officers, directors,
shareholders, partners, members or affiliates (including without limitation
indirect holders of equity interests in Tenant) shall (a) conduct any business,
nor engage in any transaction or dealing, with any Prohibited Person, including,
but not limited to, the making or receiving of any contribution of funds, goods,
or services, to or for the benefit of a Prohibited Person, or (b) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in EO13224. Tenant agrees to indemnify and hold Landlord harmless from and
against all claims, lawsuits, costs (including reasonable counsel fees), losses,
damages and liabilities that arise out of or relate to Landlord’s engagement in
any activity associated with either (a) or (b) set forth above. If Tenant
violates the provisions of this Section, such violation shall be considered an
immediate Event of Default and Landlord shall not be required to grant Tenant
any cure period prior to exercising its rights under this Lease, including,
without limitation, termination of the Lease.
52. Parking. During the Initial Term, Tenant shall have the non-exclusive right,
on a first-come, first-serve basis, to park in the surface parking, at no cost
or expense to Tenant or its employees or agents, at a ratio of approximately 4
spaces per 1,000 rentable square feet of the Premises, as such Premises may be
expanded pursuant to Section 53 herein.
53. Right of Expansion. The parties acknowledge and agree that Landlord has the
capacity to build an addition onto the Building (the “Building Addition”). At
any time prior to the fourth (4th) anniversary of the Phase I Commencement Date,
provided that (i) Tenant is not in default at the time of exercising its rights
under this Section 53, (ii) Tenant occupies the Premises and is open for
business in the entire Premises (which shall only include the Phase I Premises
until the

33



--------------------------------------------------------------------------------



 



Phase II Commencement Date) (and will not have reduced the size of the Premises
in any subsequent amendments or agreements after the date of this Lease) and
(iii) Landlord shall have determined, in its reasonable business judgment, that
Tenant has sufficient financial net worth to fulfill its obligations under this
Lease for both the Premises and the Expansion Space (as defined herein), Tenant
shall have the one-time right to require Landlord to construct a minimum of an
additional twenty-five thousand (25,000) rentable square feet up to a maximum of
forty thousand (40,000) rentable square feet (the “Expansion Space”). Tenant
shall notify Landlord in writing of its intent to exercise its rights under this
Section 53 (“Tenant’s Request”).
     53.1 Terms of Rental for Expansion Space within Building. If Tenant
exercises its option to expand, Tenant’s lease of the Expansion Space shall be
subject to the following terms and conditions:
(a) the Base Rent for the Expansion Space for the first Lease Year shall be
equal to Tenant’s Percentage Share of Total Development Costs (as defined
herein) multiplied by nine percent (9%), with annual Fifty Cent ($.50) increases
after the first Lease Year;
(b) Landlord shall build out the core and shell of the Building Addition with at
least 25,000 rentable square feet;
(c) Landlord shall construct such tenant improvements in the Expansion Space as
are mutually agreed upon by both Landlord and Tenant (the “Expansion
Improvements”);
(d) Landlord shall pay for the cost of the Expansion Improvements up to an
amount equal to the product of (i) Forty-One and no/Dollars ($41.00) and the
rentable area of the Expansion Space if Tenant exercises its rights during the
first Lease Year, (ii) Forty-Two and no/Dollars ($42.00) and the rentable area
of the Expansion Space if Tenant exercises its rights during the second Lease
Year, (iii) Forty-Three and no/Dollars ($43.00) and the rentable area of the
Expansion Space if Tenant exercises its rights during the third Lease Year or
(iv) Forty-Four and no/Dollars ($44.00) and the rentable area of the Expansion
Space if Tenant exercises its rights during the fourth Lease Year (the
“Expansion Allowance);
(e) If the cost to complete the Expansion Improvements exceeds the Expansion
Allowance, at Tenant’s option, Tenant shall either reimburse Landlord directly
for such excess costs or Landlord shall advance up to an additional amount equal
to the product of Ten and no/Dollars ($10.00) and the rentable area of the
Expansion Space (the “Expansion Amortized Amount”), which amount shall be repaid
by Tenant to Landlord on a monthly basis, together with Base Rent, as additional
rent, in an amount equal to the amount of the Expansion Amortized Amount which
has been advanced, amortized over a ten (10) year term, with interest accruing
at nine percent (9%) per annum;
(f) The term of the Lease for the Expansion Space shall be ten (10) years from
the commencement date for the Expansion Space, and the term for the Premises
shall be extended to be coterminous therewith, with the Base Rent for the
Premises increasing during such extension in the same proportion as the
increases during the then current Term;
(g) The commencement date for the Expansion Space shall be the earlier to occur
of (a) the date on which Tenant takes possession and occupancy of the Expansion
Space to conduct business or (b) the date five (5) days following that date
which is the last on which all of the following events have occurred, namely
(x) the Expansion Space is “substantially completed,” as defined in Section 3.2
above, and (y) Landlord has given Tenant notice that the Expansion Space is
“substantially completed;” Provided, however, that the target date for the
Expansion Space commencement date shall be eighteen (18) months following full
execution of an amendment to this Lease pursuant to Section 53.3; and
(h) Landlord shall provide Tenant with a copy of a budget outlining Landlord’s
anticipated costs for completing the Expansion Improvements (the “Expansion
Budget”).

34



--------------------------------------------------------------------------------



 



To the extent Landlord’s work hereunder would cause the overall cost of the
Expansion Improvements to exceed the Expansion Budget, Landlord shall notify
Tenant in writing of such overrun, and Tenant shall have five (5) days to notify
Landlord if it disapproves of such overrun, provided that Tenant shall not
unreasonably withhold its approval hereunder. If Tenant does not notify Landlord
in writing of its disapproval thereof, such overrun shall be deemed approved. If
Tenant disapproves of Landlord’s projected overrun, Tenant shall cooperate with
Landlord to devise alternatives to alleviate any possible overruns. To allow
Tenant to monitor the Expansion Budget, Landlord shall provide copies to Tenant
of the invoices paid in connection with the Expansion Improvements.
     Notwithstanding the foregoing, prior to the commencement of construction of
the Expansion Space, Landlord shall provide Tenant with its estimate of the
Total Development Costs (the “Development Cost Statement”). Within fourteen
(14) days following receipt of the Development Cost Statement, Tenant shall
notify Landlord in writing either directing Landlord to proceed with the
construction of the Expansion Space, or withdrawing Tenant’s Request, at which
time Tenant’s rights under this Section 53 shall be null and void and of no
further force and effect and Tenant shall reimburse Landlord for Landlord’s
actual costs in designing the Expansion Space incurred as of the date of
Landlord’s Development Cost Statement, including, without limitation, the
architectural and engineering costs, mechanical, electrical and plumbing costs,
subdivision costs and the costs to produce the construction drawings but in no
event more than $7.80 per rentable area of the Expansion Space .
     53.2 Tenant’s Share of Total Development Costs.
          53.2.1 The term, “Total Development Costs,” shall mean any and all
hard and soft costs incurred by Landlord in completing the Building Addition and
the Expansion Space, which costs shall include, but not be limited to:
(a) that portion of the acquisition cost of the Land that is attritubable to the
Building Addition;
(b) architectural and engineering costs associated with the design of the
Building Addition and the Expansion Improvements;
(c) construction costs of the Building Addition;
(d) construction costs of the Expansion Improvements;
(e) development soft costs and the interest carried on such development costs
during the construction of the Building Addition;
(f) construction management fee of five percent (5%) of the aggregate
construction costs incurred in connection with the construction of the Building
Addition and the Expansion Space;
(g) brokerage commissions;
(h) attorneys’ fees (excluding such fees incurred for lease negotiations);
(i) land studies, if necessary, including soil tests, surveys and environmental
studies;
(j) utility upgrades, if required;
(k) landscaping;
(l) parking lot expansion, if required;
(m) traffic studies, if necessary;

35



--------------------------------------------------------------------------------



 



(n) development plan and subdivision costs;
(o) costs of offsite improvements, if required to construct the Building
Addition;
(p) appraisals and insurance;
(q) any loan fees incurred to finance the construction of the Building Addition;
and
(r) signage, if installed at Landlord’s expense.
          53.2.2 The term, “Tenant’s Share,” for purposes of this Section 53
shall mean the rentable area of the Expansion Space divided by the rentable area
of the Building Addition.
     53.3 Entry into Lease Amendment. Within thirty (30) days after the date of
Tenant’s Request, Landlord and Tenant shall enter into a written amendment to
this Lease which adds the Expansion Space to the definition of the “Premises”
and addresses such other matters that are at variance with the terms and
conditions of this Lease. At such time as the Total Development Costs are
ascertainable, Landlord and Tenant shall enter into an additional amendment to
this Lease setting forth the Base Rent for the Expansion Space, with rent
commencing on the Expansion Space upon the commencement date for the Expansion
Space, as set forth in Section 53.1.
     53.4 Miscellaneous Matters. The expansion rights shall not be severed from
this Lease, or separately sold, assigned or transferred, but may only be
assigned or transferred as a part of this Lease. Tenant acknowledges and agrees
that this provision is personal to Landlord and shall not survive any assignment
of this Lease or transfer of Landlord’s rights under this Lease to any
subsequent third-party owner or Mortgagee.
54. Exterior Signage. Provided Tenant occupies at least fifty percent (50%) of
the Rentable Area of the Building, Tenant, at Tenant’s expense, shall have the
right to install two (2) exterior signs on the Building on the locations shown
on Exhibit “F” attached hereto and made a part hereof, provided that (i) there
is no Event of Default outstanding at anytime, (ii) Tenant obtains Landlord’s
prior written approval, such approval not to be unreasonably withheld, with
regard to the size, and method of installation of the signage and (iii) Tenant
remains open for business in the Premises. Tenant, at Tenant’s expense, shall
maintain the signage, and obtain all required permits from any governmental
authorities. At the expiration or sooner termination of this Lease, Tenant shall
remove the exterior signage on the Building and restore the Building’s surface
to that condition which existed immediately prior to the installation of the
signage. In addition, if, after installation of the signage, any of the
conditions set forth in subsections (i) through (iii) inclusive of the first
sentence of this paragraph are not satisfied, Tenant, at Tenant’s expense, shall
remove the signage upon fifteen (15) days’ advance written notice from Landlord
and restore the Building’s surface to that condition which existed immediately
prior to the installation of the signage.
55. Landlord’s Warranties and Covenants. Notwithstanding anything in this Lease
to the contrary, Landlord represents and warrants to Tenant that it is the sole
owner in fee simple of the Building, that no mortgages or deeds of trusts
presently encumber Landlord’s title to the Building; no encumbrances on the
Building shall prohibit or impede the use of the Premises as contemplated herein
or create any financial obligation on the part of Tenant except as expressly set
forth herein; that Landlord has the full right, power and authority to enter
into this Lease and make the agreements contained herein on its part to be
performed; that the execution, delivery and performance of this Lease has been
duly authorized by Landlord; that the Lease constitutes the valid and binding
obligation of Landlord, enforceable in accordance with its terms; that other
than as set forth in any Phase I reports provided to Tenant by Landlord, to
Landlord’s knowledge, there are no Hazardous Materials in, on or under the
Premises or the Building; and that the making of this Lease and the performance
thereof will not violate any present zoning laws or ordinances or the terms or
provisions of any mortgage, lease or other agreement to which

36



--------------------------------------------------------------------------------



 



Landlord is a party or under which Landlord is otherwise bound, or which
restricts Landlord in any way with respect to the use or disposition of the
Premises.
56. Landlord Default. If at any time or times Landlord shall be in default in
the performance or observance of any of its covenants, agreements or
undertakings provided in this Lease, and if Landlord shall not cure or remedy
such default within thirty (30) days after Tenant gives written notice thereof
to Landlord, or, if such default cannot reasonably be cured and remedied within
thirty (30) days, if Landlord shall not commence in good faith to cure and
remedy such default within thirty (30) days after receipt of such notice from
Tenant and continue with due diligence until such default is cured and remedied,
then Tenant may, but shall not be obligated to, take such action as in Tenant’s
good faith judgment is reasonably appropriate to cure and remedy such default by
Landlord, and Landlord shall, within thirty (30) days after receipt of demand
therefor, pay to Tenant an amount equal to all reasonable costs and expenses
incurred by Tenant in so curing and remedying such default. If Landlord fails to
pay Tenant within the 30-day period, Tenant shall only be permitted to offset
the amount due against Base Rent after obtaining a final, unappealable decision
in its favor from an adjudicatory body.
57. Right of First Refusal to Purchase. During the Term of this Lease, provided
that Tenant is occupying the entire Premises, has not reduced the size of the
Premises in any subsequent amendments or agreements after the date of this Lease
and has not subleased any portion of the Premises (the “ROFR Conditions”),
Tenant shall have a continuing right of first refusal in connection with the
purchase of the Building from Landlord, subject to the limitations set forth in
this Section. When Landlord receives a bona-fide offer to purchase the Building
from a company that produces medical devices (the “Third Party”) that Landlord
is willing to accept, provided that Tenant has satisfied the ROFR Conditions,
Landlord shall notify Tenant in writing of the terms and conditions under which
the Third Party is willing to purchase the Building (“Landlord’s Offer Notice”).
Within five (5) business days after Tenant’s receipt of Landlord’s Offer Notice,
Tenant shall exercise the foregoing right of first refusal by delivering written
notice of its intention to purchase the Building on equal or better terms and
conditions than those set forth in Landlord’s Offer Notice (“Tenant’s Acceptance
Notice”). Tenant’s failure to provide Tenant’s Acceptance Notice within the
foregoing 5-business day period shall be deemed rejection of Landlord’s Offer
Notice.
     57.1 Purchase and Sale Agreement. If Tenant exercises its rights in a
timely fashion under Section 57 above, within ten (10) days after receipt of
Tenant’s Acceptance Notice, the parties shall execute the agreement of sale
which is attached hereto as Exhibit “K” (the “Agreement of Sale”). Upon the
closing of the purchase of the Building, this Lease shall terminate and Tenant
shall have no further rights or obligations hereunder, except as expressly
survive the expiration or sooner termination of this Lease. In the event that
the purchase of the Building does not close pursuant to the terms of the
Agreement of Sale, then, in addition to the applicable provisions of the
Agreement of Sale, this Lease shall continue in full force and effect pursuant
to the terms set forth herein, except that Tenant’s Right of First Refusal in
this Section 57 shall be void and of no further force or effect.
     57.2 Miscellaneous Matters. If (i) Tenant is then in default beyond any
applicable cure period under the terms of this Lease at the time of exercising
its rights under this Section 57, (ii) Tenant fails to deliver Tenant’s
Acceptance Notice within the five (5) business day period specified above,
(iii) Tenant fails to execute the Agreement of Sale within the ten (10) day
period, unless the Agreement of Sale is not executed for any reason within
Landlord’s reasonable control or (iv) Tenant declines to exercise its rights as
provided above, then Landlord shall be free to sell the Building based on the
terms and conditions specified in Landlord’s Offer Notice. Tenant acknowledges
and agrees that the rights granted by this Section 57 are personal to Landlord
and to Tenant and shall not survive any assignment of this Lease by Landlord or
Tenant nor shall it survive any transfer of Landlord’s rights under this Lease
to any subsequent third-party owner or Mortgagee.

37



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have respectively affixed their
hands and seals to this Lease as of the day and year first above written.

              WITNESS OR ATTEST:   LANDLORD:
9965 FEDERAL DRIVE, LLC    
 
           
/s/ Stephanie L. Shack
  By:        /s/ Roger A. Waesche, Jr.     (SEAL)    
 
      Name: Roger A. Waesche, Jr.    
 
      Title: Executive Vice President    
 
            WITNESS OR ATTEST:   TENANT:
THE SPECTRANETICS CORPORATION    
 
           
/s/ Wade Bowe
  By:        /s/ Guy A. Childs     (SEAL)    
 
      Name: Guy A. Childs    
 
      Title: Chief Financial Officer    

STATE OF MARYLAND, COUNTY OF HOWARD, TO WIT:
     I HEREBY CERTIFY, that on this                      day of
                    , 2006, before me, the undersigned Notary Public of the
State, personally appeared Roger A. Waesche, Jr., who acknowledged himself to be
the Executive Vice President of 9965 FEDERAL DRIVE, LLC, a Colorado limited
liability company, known to me (or satisfactorily proven) to be the person whose
name is subscribed to the within instrument, and acknowledged that he executed
the same on behalf of the limited liability company for the purposes therein
contained as the duly authorized Executive Vice President of the limited
liability company by signing the name of the limited liability company by
himself as such Executive Vice President.
     WITNESS my hand and Notarial Seal.

         
 
 
 
Notary Public    

My Commission
Expires:                                                            

38



--------------------------------------------------------------------------------



 



             
STATE OF COLORADO
    )      
 
    )     ss.
COUNTY OF EL PASO
    )      

     The foregoing instrument was acknowledged before me this ___day of
                     20___, by                      as                      of
The Spectranetics Corporation, a                     , as                     
of The Spectranetics Corporation, a                     , on behalf of such
                    .
     Witness my hand and official seal.
     My commission expires:                                        

     
 
   
[SEAL]
  Notary Public

39



--------------------------------------------------------------------------------



 



EXHIBIT “A”
to Agreement of Lease by and between
9965 FEDERAL DRIVE, LLC, Landlord
and THE SPECTRANETICS CORPORATION, Tenant
FLOOR PLAN
[TO BE ATTACHED]

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
to Agreement of Lease by and between
9965 FEDERAL DRIVE, LLC, Landlord
and THE SPECTRANETICS CORPORATION, Tenant
RULES AND REGULATIONS
     To the extent that any of the following Rules and Regulations, or any Rules
and Regulations subsequently enacted conflict with the provisions of the Lease,
the provisions of the Lease shall control.
     1. Tenant shall not obstruct or permit its agents, clerks or servants to
obstruct, in any way, the sidewalks, entry passages, corridors, halls, stairways
or elevators of the Building, or use the same in any other way than as a means
of passage to and from the offices of Tenant; bring in, store, test or use any
materials in the Building which could cause a fire or an explosion or produce
any fumes or vapor; make or permit any improper noises in the Building; smoke in
the elevators, the Premises, the Building or the Common Areas except in the
exterior areas specifically designated by Landlord; throw substances of any kind
out of the windows or doors, or down the passages of the Building, in the halls
or passageways; sit on or place anything upon the window sills; or clean the
windows.
     2. Waterclosets and urinals shall not be used for any purpose other than
those for which they were constructed; and no sweepings, rubbish, ashes,
newspaper or any other substances of any kind shall be thrown into them. Waste
and excessive or unusual use of electricity or water is prohibited.
     3. Tenant shall not (i) obstruct the windows, doors, partitions and lights
that reflect or admit light into the halls or other places in the Building, or
(ii) inscribe, paint, affix, or otherwise display signs, advertisements or
notices in, on, upon or behind any windows or on any door, partition or other
part of the interior or exterior of the Building without the prior written
consent of Landlord which shall not be unreasonably withheld. If such consent be
given by Landlord, any such sign, advertisement, or notice shall be inscribed,
painted or affixed by Landlord, or a company approved by Landlord, but the cost
of the same shall be charged to and be paid by Tenant, and Tenant agrees to pay
the same promptly, on demand.
     4. Intentionally omitted.
     5. When electric wiring of any kind is introduced, it must be connected as
directed by Landlord, and no stringing or cutting of wires shall be allowed,
except with the prior written consent of Landlord which shall not be
unreasonably withheld, and shall be done only by contractors approved by
Landlord. The number and location of telephones, telegraph instruments, electric
appliances, call boxes, etc., shall be subject to Landlord’s approval. No
tenants shall lay linoleum or other similar floor covering so that the same
shall be in direct contact with the floor of the Premises; and if linoleum or
other similar floor covering is desired to be used, an interlining of builder’s
deadening felt shall be first affixed to the floor by a paste or other material,
the use of cement or other similar adhesive material being expressly prohibited.
     6. No additional lock or locks shall be placed by Tenant on any door in the
Building, without prior written consent of Landlord. Two keys will be furnished
Tenant by Landlord; two additional keys will be supplied to Tenant by Landlord,
upon request, without charge; any additional keys requested by Tenant shall be
paid for by Tenant. Tenant, its agents and employees, shall not have any
duplicate keys made and shall not change any locks. All keys to doors and
washrooms shall be returned to Landlord at the termination of the tenancy, and
in the event of any loss of any keys furnished, Tenant shall pay Landlord the
cost thereof.
     7. Intentionally omitted.
     8. No vehicles or animals of any kind (other than animals to assist the
disabled), shall be brought into or keep in or about the Premises. No bicycle
shall be brought into or out of the front lobby or be stored in or around the
front entrance of the Building.

B-1



--------------------------------------------------------------------------------



 



     9. Tenant shall not conduct, or permit any other person to conduct, any
auction upon the Premises; manufacture or store goods, wares or merchandise upon
the Premises, without the prior written approval of Landlord, except the storage
of usual supplies and inventory to be used by Tenant in the conduct of its
business; permit the Premises to be used for gambling; make any unusual noises
in the Building; permit to be played any musical instrument in the Premises;
permit to be played any radio, television, recorded or wired music in such a
loud manner as to disturb or annoy other tenants; or permit any unusual odors to
be produced upon the Premises. Tenant shall not permit any portion of the
Premises to be used for the storage, manufacture, or sale of intoxicating
beverages, narcotics, tobacco in any form, or as a barber or manicure shop.
     10. No awnings or other projections shall be attached to the outside walls
of the Building. No curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises, without
the prior written consent of Landlord which consent shall not be unreasonably
withheld. Such curtains, blinds and shades must be of a quality, type, design,
and color, and attached in a manner reasonably approved by Landlord.
     11. Canvassing, soliciting and peddling in the Building are prohibited, and
Tenant shall cooperate to prevent the same.
     12. There shall not be used in the Premises or in the Building, either by
Tenant or by others in the delivery or receipt of merchandise, any hand trucks
except those equipped with rubber tires and side guards.
     13. Tenant, before closing and leaving its Premises, shall ensure that all
entrance doors to same are locked.
     14. Landlord shall have the right to prohibit any advertising by Tenant
which in Landlord’s opinion tends to impair the reputation of the Building or
its desirability as a building for offices, and upon notice from Landlord,
Tenant shall refrain from or discontinue such advertising.
     15. Landlord hereby reserves to itself any and all rights not granted to
Tenant hereunder, including, but not limited to, the following rights which are
reserved to Landlord for its purposes in operating the Building:
(a) the exclusive right to the use of the name of the Building for all purposes,
except that Tenant may use the name as its business address and for no other
purpose;
 
(b) the right to change the name or address of the Building, without incurring
any liability to Tenant for so doing;
(c) the right to install and maintain a sign or signs on the exterior of the
Building;

 
(d) the exclusive right to use or dispose of the use of the roof of the
Building;
(e) the non-exclusive right to use the area above the ceiling of the Premises
for the purpose of installing and maintaining telecommunications, water lines,
utility lines, other conduit, sprinklers, drainlines, ductwork and HVAC
connections and any other equipment necessary to provide services to any area in
the Building;
(f) the right to limit the space on the directory of the Building to be allotted
to Tenant if at any time Tenant is not the sole occupant of the Building; and
(g) the right to grant to anyone the right to conduct any particular business or
undertaking in the Building.
     16. As used herein the term “Premises” shall mean and refer to the
“Premises” as defined in Section 1 of the Lease.

B-2



--------------------------------------------------------------------------------



 



     17. Tenant shall not operate space heaters or other heating or ventilating
equipment without the express prior written consent of Landlord in each instance
first obtained. Tenant shall not install or operate any electrical equipment,
appliances or lighting fixtures in the Premises which are not listed and labeled
by Underwriter’s Laboratories or other testing organization acceptable to
Landlord.

B-3



--------------------------------------------------------------------------------



 



EXHIBIT “C”
to Agreement of Lease by and between
9965 FEDERAL DRIVE, LLC, Landlord
and THE SPECTRANETICS CORPORATION, Tenant
SCHEDULE OF TENANT IMPROVEMENTS
PER CONSTRUCTION DRAWINGS DATED OCTOBER 4, 2006
[PAGE 1 OF CONSTRUCTION DRAWINGS TO BE ATTACHED]

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”
to Agreement of Lease by and between
9965 FEDERAL DRIVE, LLC, Landlord
and THE SPECTRANETICS CORPORATION, Tenant
ESTOPPEL CERTIFICATE
[The following is subject to any actual disclosure necessitated by true facts.]

     
Tenant:
  THE SPECTRANETICS CORPORATION
 
   
To:
   9965 FEDERAL DRIVE, LLC
 
  c/o Corporate Office Properties Trust
 
  Suite 300, 6711 Columbia Gateway Drive
 
  Columbia, Maryland 21046
 
   
Re:
                                                              
 
  Colorado Springs, Colorado

1.                                           , a                     
corporation, is the named Tenant (“Tenant”), and                     . is the
Landlord (“Landlord”) under a Lease dated                     , located at the
Property (“Property”) identified above. The Lease, together with the amendments:
      (collectively, “Lease”) constitutes the entire agreement between Landlord
and Tenant with respect to the Property and the Premises. There are no other
lease documents, commitments, options or rights with respect to the Property or
the Premises and there are no other representations, warranties, agreements,
concessions, commitments, or other understandings between the Tenant and the
Landlord regarding the Property or the premises demised other than as set forth
in the Lease or this paragraph 1.   2.   Tenant occupies Suite ___, with a
Rentable Square Footage Area of ___ rentable square feet (the “Premises”).
Tenant’s Pro Rata Share of the Property is ___% (___).   3.   The Term of the
Lease commenced                      and will expire                     .
Tenant is the actual occupant in possession of the Premises and has not sublet,
assigned or hypothecated its leasehold interest. All improvements to be
constructed on the Premises by Landlord have been completed and accepted by
Tenant and any tenant construction or improvement allowances have been paid.  
4.   As of this date, no breach or default exists on the part of Tenant under
the Lease, and there exists no facts that, with the passage of time or the
giving of notice, or both, would constitute a default. To the best of Tenant’s
knowledge, no breach or default exists on the part of Landlord under the Lease,
and there exists no facts that, with the passage of time or the giving of
notice, or both, would constitute a default. Neither Tenant nor Landlord has
commenced any action or given or received any notice for the purpose of
terminating the Lease.   5.   Base Rent is currently payable in the amount of
$                     per month (which includes an expense stop equal to the
amount of the operating expenses incurred by Landlord in the ___ calendar year
and a real estate expense stop equal to the amount of the real estate taxes
incurred by Landlord in the ___ calendar year). The base year amounts for
operating expenses are $                     and for real estate taxes are
$                     (please specify either dollar amounts or per square foot
amounts). Pursuant to the Lease, Tenant is obligated to pay as additional rent
its pro-rata share of operating expenses and real estate taxes that exceed the
operating expense stop and real estate expense stop set forth in the Lease. The
monthly base rent has been paid through

D-1



--------------------------------------------------------------------------------



 



                         and all additional rent has been paid on a current
basis in the manner required under the Lease.   6.   Tenant has paid the first
monthly installment of rent in advance, and Tenant has no claim or defense
against Landlord under the Lease and is asserting no offsets or credits against
either the rent or Landlord. Tenant has no claim against Landlord for any
security or other deposits except $                      which was paid pursuant
to the Lease. Tenant has no right to any free rent, rent abatement, rent credit,
or other rent concession, except:      
                                        .   7.   Tenant has no right to renew or
extend the term of the Lease, or to expand the size of the Premises, except:    
                                                 Tenant has no interest in or
option or preferential right to purchase all or any part of the Premises or the
Property of which it forms a part, other than its right to lease the Premises as
Tenant under the Lease.   8.   Tenant has no rights of termination with the
terms of the Lease except as set forth in the Lease and except:      
                                        .   9.   All insurance required of
Tenant by the Lease has been provided by Tenant and all premiums paid.   10.  
There has not been filed by or against Tenant a petition in bankruptcy,
voluntary or otherwise, any assignment for the benefit of creditors, any
petition seeking reorganization or arrangement under the bankruptcy laws of the
United States or any state thereof, or any other action brought under said
bankruptcy laws with respect to Tenant.   11.   Tenant has not received any
written notice of Landlord’s prior sale, transfer, or assignment, hypothecation
or pledge of the Lease or any of the rents or other amounts to be paid by Tenant
pursuant thereto.   12.   Tenant has received no written notice from any
governmental authority or other person or party claiming a violation of, or
requiring compliance with, any Federal, State or local statute, ordinance, rule
or regulation or the requirement of law for environmental contamination at the
Premises, to the best knowledge of Tenant, the Tenant is in compliance with all
applicable provisions of the Industry Site Recovery Act, and no hazardous,
toxic, or polluting substances or wastes have been generated, treated,
manufactured, stored, refined, used, handled, transported, released, spilled,
disposed of or deposited by Tenant on, in or under the Premises.

This Tenant Estoppel Certificate may be relied upon by the Landlord, Corporate
Office Properties, L.P. and any lender providing financing to acquire the
Property.

D-2



--------------------------------------------------------------------------------



 



     Effective Date:                                                            

                  WITNESS/ATTEST:      
                                                           , a               
               
corporation    
 
               
 
      By:        
 
      Printed Name:  
 
   
 
      Title:  
 
   
 
      Date:  
 
   
 
         
 
   

D-3



--------------------------------------------------------------------------------



 



EXHIBIT “E”
to Agreement of Lease by and between
9965 FEDERAL DRIVE, LLC, Landlord
and THE SPECTRANETICS CORPORATION, Tenant
FORM OF COMMENCEMENT DATE AGREEMENT
COMMENCEMENT DATE AGREEMENT
     THIS COMMENCEMENT DATE AGREEMENT is made this ___day of ___, 200___,
between 9965 FEDERAL DRIVE, LLC (“Landlord”) and THE SPECTRANETICS CORPORATION
(“Tenant”).
     Landlord and Tenant have entered into a certain Agreement of Lease (the
“Lease”) dated ___, 2006 demising certain space consisting of ___ rentable
square feet in the in the building located at and having an address of 9965
Federal Drive, Colorado Springs, Colorado (the “Building”). All of the
capitalized terms herein shall have the same respective definitions as set forth
in the Lease.
     Pursuant to the provisions of Article 3 of the Lease, Landlord and Tenant,
intending to be legally bound hereby, acknowledge and agree that the
Commencement Date shall be the ___day of ___, 200___, and that the term of the
Lease shall end on the ___day of ___, 20___, at 11:59 p.m., unless sooner
terminated or extended, as provided in the Lease. As supplemented hereby, the
Lease shall continue in full force and effect.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Commencement
Date Agreement on this ___day of ___, 200___.

                      WITNESS OR ATTEST:       LANDLORD:
9965 FEDERAL DRIVE, LLC
 
                   
 
      By:       (SEAL)    
 
         
 
       
 
                Name: Roger A. Waesche, Jr.        
 
               Title: Executive Vice President        
 
                    WITNESS OR ATTEST:       TENANT:
THE SPECTRANETICS CORPORATION  
 
      By:       (SEAL)    
 
         
 
        
 
      Name:                                
 
      Title:                                

 



--------------------------------------------------------------------------------



 



EXHIBIT “F”
to Agreement of Lease by and between
9965 FEDERAL DRIVE, LLC, Landlord
and THE SPECTRANETICS CORPORATION, Tenant
TENANT’S SIGNAGE
[TO BE ATTACHED]

 



--------------------------------------------------------------------------------



 



EXHIBIT “G”
to Agreement of Lease by and between
9965 FEDERAL DRIVE, LLC, Landlord
and THE SPECTRANETICS CORPORATION, Tenant
TENANT’S TRADE FIXTURES
Deionized water system
Delivery lines for Argon and Nitrogen,
cleam room- CeilingTiles, walls, Filters, pass through’s and doors.
Compressed air lines

 



--------------------------------------------------------------------------------



 



EXHIBIT “H”
to Agreement of Lease by and between
9965 FEDERAL DRIVE, LLC, Landlord
and THE SPECTRANETICS CORPORATION, Tenant
EQUIPMENT TO BE MAINTAINED BY LANDLORD
Pumps

     
Tag No:
  CHWP 1
Make:
  California Hydraulics
Model No:
  3196-71/2SS
Serial No:
  840982
Electrical:
  460/3
HP:
  25
 
   
Tag No:
  CHWP 2
Make:
  California Hydraulics
Model No:
  3196-71/2SS
Serial No:
  840981
Electrical:
  460/3
HP:
  25
 
   
Tag No:
  CWP 1
Make:
  Aurora Pump
Model No:
  84-14231-1
Type No:
  411-BF
Electrical:
  460/3
HP:
  20
 
   
Tag No:
  CWP 2
Make:
  Aurora Pump
Model No:
  84-1423-3
Type No:
  411-BF
Electrical:
  460/3
HP:
  20
 
   
Tag No:
  CWP 3
Make:
  Aurora Pump
Model No:
  84-14231-2
Type No:
  411-BF
Electrical:
  460/3
HP:
  20
 
   
Tag No:
  CWP 4
Make:
  B&G
Model No:
  ACC 6 7/8 BF
Serial No:
  1261970
Electrical:
  460/3
HP:
  7.5
 
   
Tag No:
  CWP 5

H-1



--------------------------------------------------------------------------------



 



     
Make:
  B&G
Model No:
  ACC 6 7/8 BF
Serial No:
  1261971
Electrical:
  460/3
HP:
  7.5
 
   
Tag No:
  CWP 6
Make:
  B&G
Model No:
  1510 1-1/2 AB
Serial No:
  1259616
Electrical:
  460/3
HP:
  20
 
   
Tag No:
  CWP 7
Make:
  B&G
Model No:
  1510 1 1/2 AB
Serial No:
  1259820
Electrical:
  460/3
HP:
  2
 
   
Tag No:
  HHWP 1
Make:
  B&G
Model No:
  1510 4C 6 5/8 BF
Serial No:
  1261969
Electrical:
  460/3
HP:
  7.5
 
   
Tag No:
  HHWP 2
Make:
  B&G
Model No:
  1510 4C 6 5/8 BF
Serial No:
  1261988
Electrical:
  460/3
HP:
  7.5
 
   
Tag No:
  HHWP 3
Make:
  B&G
Model No:
  1510 24C 6 7/8 BF
Serial No:
  1259821
Electrical:
  460/3
HP:
  3
 
   
Tag No:
  HRWP 1
Make:
  B&G
Model No:
  VSC B-3/8 BF LAR
Serial No:
  1237643
Electrical:
  460/3
HP
  15
 
   
Tag No:
  HRWP 2
Make:
  B&G
Model No:
  VSC B-3/8 BF LAR
Serial No:
  1237648
Electrical:
  460/3
HP:
  15

H-2



--------------------------------------------------------------------------------



 



     
Tag No:
  HHWP 4
Make:
  B&G
Model No:
  1510 24C 6078 BF
Serial No:
  1259622
Electrical:
  460/3
 
   
Tag No:
  CHWP 8
Make:
  B&G
Model No:
  1510 2 1/2 AB7BF
Serial No:
  1261506
Electrical:
  460/3
HP:
  5
 
   
Tag No:
  CHWP 9
Make:
  B&G
Model No:
  1510 2 1/2 AB7BF
Serial No:
  1261507
Electrical:
  460/3
HP:
  5
 
   
Tag No:
  CHWP 12
Make:
  B&G
Model No:
  1510 2AC 6-3/4 4BF
Serial No:
  1259628
Electrical:
  460/3
 
   
Tag No:
  CHWP 13
Make:
  B&G
Model No:
  1510 2AC 6-3/4 4BF
Serial No:
  1259624
Electrical:
  460/3
 
   
Tag No:
  CHWP 14
Make:
  B&G
Model No:
  1510 2 1/2 AB 6-5/8 4BF
Serial No:
  1259625
Electrical:
  460/3
 
   
Tag No:
  Condensate Return Pump #1
Make:
  B&G
Model No:
  8904840
Type No:
  324 BF
Electrical:
  460/3
 
   
Tag No:
  Condensate Return Pump #2
Make:
  B&G
Model No:
  8904840
Type No:
  324 BF
Electrical:
  460/3
 
   
Tag No:
  Preheat Pump
Make:
  B&G
Model No:
  1531 1 1/2 AB5-3/8 BF
Type No:
  1241130
Electrical:
  460/3

H-3



--------------------------------------------------------------------------------



 



     
HP:
  5

Return Air Fans

     
 
   
Tag No:
  RAF 1
Make:
  Trane
Model No:
  ASV-1000/398
Serial No:
  A84G12002
HP:
  50
Electrical:
  460/3
 
   
Tag No:
  RAF 3
Make:
  TCF Aerovent
Model No:
  FSDA-4-100-5-1-41
Serial No:
  96318982-1-1
HP:
  3
Electrical:
  460/3
 
   
Tag No:
  RAF 6
Make:
  GP Fan-New York Blower
Shop No:
  Z-8834-120
Size:
  363
Electrical:
  460/3
Belts:
  (3) BX80
 
   
Tag No:
  RAF 7
Make:
  GP Fan-New York Blower
Shop No:
  Z-8834-120
Size:
  363
Electrical:
  460/3
Belts:
  (3) BX80
 
   
Tag No:
  RAF 8
Make:
  GP Fan-New York Blower
Shop No:
  Z-8834-115
Size:
  333
Electrical:
  460/3
Belts:
  (2) BX85

Air Handling Units

     
Tag No:
  AC-1
Make:
  Trane
Type No:
  FSBA-3-100-5-1-55
Serial No:
  95312888-1-1
Electrical:
  460/3
HP:
  50
Belts:
  (2) CX136
Filters:
  (4) 12x24 bag filters
 
  (12) 24x24 bag filters
 
  Auto roll poly pre filters
 
   
Tag No:
  AC-2
Make:
  Trane
Type No:
  FSBA-3-100-5-1-55

H-4



--------------------------------------------------------------------------------



 



     
Serial No:
  95312888-1-2
Electrical:
  460/3
HP:
  30
Belts:
  (2) CX136
Filters:
  (4) 12x24 bag filters
 
  (12) 24x24 bag filters
 
  Auto roll poly pre filters
 
   
Tag No:
  AC-3
Make:
  Trane
Type No:
  38-26-1780-AP
Serial No:
  SF 7020
Electrical:
  460/3
HP:
  40
Belts:
  (2) CX136
Filters:
  (4) 12x24 bag filters
 
  (12) 24x24 bag filters
 
  Auto roll poly pre filters
 
   
Tag No:
  AC-4
Make:
  Trane
Type No:
  AAPA39BFO
Serial No:
  A88J12001
Electrical:
  460/3
HP:
  30
Belts:
  (2) CX136
Filters:
  (4) 12x24 bag filters
 
  (12) 24x24 bag filters
 
  Auto roll poly pre filters
 
   
Tag No:
  AC-5
Make:
  Trane
Type No:
  Master DL 3109-0032-27
Serial No:
  K84G35000
Electrical:
  460/3
HP:
  15
Belts:
  (2) B116
 
   
Tag No:
  AC-6
Make:
  Trane
Type No:
  Master DL 3109-0032-33
Serial No:
  K84G35001
Electrical:
  460/3
HP:
  30
Belts:
  (2) CX136
Filters:
  (4) 12x24 bag filters
 
  (12) 24x24 bag filters
 
  Auto roll poly pre filters
 
   
Tag No:
  AC-7
Make:
  Trane
Type No:
  Master DL 3109-0032-33
Serial No:
  K84G35002
Electrical:
  460/3
HP:
  30
Belts:
  (2) CX136

H-5



--------------------------------------------------------------------------------



 



     
Filters:
  (4) 12x24 bag filters
 
  (12) 24x24 bag filters
 
  Auto roll poly pre filters
 
   
Tag No:
  AC-8
Make:
  Trane
Type No:
  Master DL 3109-0032-33
Serial No:
  K84G35003
Electrical:
  460/3
HP:
  30
Belts:
  (2) CX136
Filters:
  (4) 12x24 bag filters
 
  (12) 24x24 bag filters
 
  Auto roll poly pre filters
 
   
Tag No:
  HV #1
Make:
  Trane
Type No:
  Unknown
Serial No:
  UHV84H44306
Electrical:
  460/3
Belts:
  (2) A-78
Comments:
  Coil and valve bad.
Coil Make:
  The Wing Company
Size No:
  C-60
No:
  24 251
GPM:
  20
 
   
Tag No:
  HV #2
Make:
  Trane
Type No:
  Unknown
Serial No:
  UHV84H44306
Electrical:
  460/3
Belts:
  (2) A-78
Coil Make:
  The Wing Company
Size No:
  C-60
No:
  24 251
GPM:
  20

Boiler Room

     
Tag No:
  Boiler #1
Make:
  Mohawk
Model No:
  4-5-751L
Serial No:
  9386
BTU:
  6.3 MBH  
Tag No:
  Boiler #2
Make:
  Mohawk
Model No:
  4-5-751L
Serial No:
  9387
BTU:
  6.3 MBH
 
   
Tag No:
  Boiler Room Unit Heater #1
Make:
  Trane
Model No:
  Unknown

H-6



--------------------------------------------------------------------------------



 



     
Tag No:
  Boiler Room Unit Heater #2
Make:
  Trane
Model No:
  Unknown

Miscellaneous Equipment

     
Tag No:
  Chiller 1
Make:
  Trane
Model No:
  RTAA3404XN01A3D0BF
Serial No:
  U97L06650
Electrical:
  460/3
 
   
Tag No:
  EF-8
Make:
  Unknown
Model No:
  Unknown
Electrical:
  460/3
Belts:
  (1) AP37
 
   
Tag No:
  EF-14
Make:
  New York Blower
Model No:
  Z-8834-110
Size:
  153
Electrical:
  460/3
Belts:
  (1) A40

H-7



--------------------------------------------------------------------------------



 



EXHIBIT “I”
to Agreement of Lease by and between
9965 FEDERAL DRIVE, LLC, Landlord
and THE SPECTRANETICS CORPORATION, Tenant
JANITORIAL SPECIFICATIONS
Listed below are the cleaning specifications for all tenants at 9965 Federal
Drive
Janitorial services are to be provided Monday through Friday in and about the
premises.
General Office and Floor Areas

A.   Damp mop all stone, ceramic tile, terrazzo and other types of unwaxed
flooring.   B.   Sweep all vinyl, asphalt, rubber and similar types of flooring
using an approved chemically-treated cloth.   C.   Vacuum all traffic areas
nightly. Sweep all private stairways and vacuum if carpeted.   D.   Hand dust
and wipe clean with damp or chemically treated cloth all furniture, file
cabinets, fixtures, window sills, convector enclosure tops and wash said sills
and tops if necessary.   E.   Dust all telephones.   F.   Dust all chair rails,
trim, etc.   G.   Remove all gum and foreign matter on sight. Spot clean
resilient floor as necessary.   H.   Empty and clean all waste receptacles and
remove wastepaper and water materials to a designated area.   I.   Damp dust
interiors of all waste disposal receptacles.   J.   Wash clean all water
fountains and water coolers   K.   Clean all glass furniture tops.   L.   Remove
hand marks on elevator hatchways doors.   M.   Wipe clean all bright work   N.  
Adjust venetian blinds to uniform standard.   O.   Cleaning of private toilet
rooms and shower rooms and shampooing of carpets are not included in these
specifications and will be provided by Landlord at Tenant’s request at
Landlord’s average hourly rate.   P.   Any area designated as a vending area
will be kept free from spillage and damp mopped daily.   Q.   Cleaning
operations are to be scheduled so that an absolute minimum of lights are to be
left on at all times. Upon completion of the cleaning, all lights must be turned
off.



I-1



--------------------------------------------------------------------------------



 



Periodic

A.   Hand dust all door louvers and other ventilating louvers within reach once
per week.   B.   Dust all baseboards once per week.   C.   Remove finger marks
from all painted surfaces near light switches, entrance doors, etc., once per
week.   D.   Dust all lamp shades weekly.   E.   Dust all picture frames, charts
and similar hangings quarterly which are not reached in nightly cleaning.   F.  
Dust all vertical surfaces such as walls, partitions, doors and other surfaces
not reached in nightly cleaning four times per year.   G.   Dust exterior of
lighting fixtures quarterly.   H.   Dust all venetian blinds quarterly and wash
annually.   I.   Dust quarterly all air conditioning louvers, grills, etc., not
reached in nightly cleaning.   J.   Wash telephones monthly.   K.   Dust clothes
closets, shelving and coat racks every two weeks.

Specific Office and Floor Areas scheduled above
“TENANT OFFICES”
Empty all trash receptacles and replace liners as necessary
Remove all collected trash to designated area
Empty and damp wipe ashtrays
Dust all furniture, fixtures, equipment and accessories
Spot clean all horizontal and vertical surfaces removing fingerprints, smudges
and stains
Dust all surfaces above normal reach including sills, ledges, moldings, shelves,
door frames, pictures and vents.
Dust all chair and table legs and rungs, baseboards, ledges, moldings, and other
low reach areas.
Spot clean all partition glass
Vacuum all carpeted traffic lane areas
Fully vacuum all carpets from wall to wall
Using approved spotter, spot clean carpeted area
Dust all venetian blinds
“TENANT OFFICE AISLE WAYS”
Vacuum all carpeted traffic lane areas
Fully vacuum all carpets from wall to wall
Using approved spotter, spot clean carpeted area
Spot clean all walls, light switches and doors
Dust all surfaces above normal reach including sills, ledges, moldings, shelves,
door frames,
pictures and vents
“TENANT CORRIDORS”
Spot clean all horizontal and vertical surfaces removing fingerprints, smudges
and stains.
Clean and polish all drinking fountains, removing water marks, scale, and
splashes on sides and on front.
Dust all horizontal surfaces.
Vacuum all carpeted traffic lane areas.
Fully vacuum all carpets from wall to wall.
Using approved spotter, spot clean carpeted areas.

I-2



--------------------------------------------------------------------------------



 



Dust mop all hard surface floors with treated dust mop.
Mop all stains and spills, especially coffee and drink spills.
Dust interior of fire extinguisher cabinets, fire extinguishers, and clean both
sides of cabinet Glass – Weekly.
“TENANT RESTROOMS”
Refill dispensers, empty trash, clean and sanitize all restroom fixtures, wipe
all counters, tile walls clean mirrors, wipe chrome, spot wipe partitions, sweep
and damp mop floors using a germicidal cleaner.
Dust and clean all return air vents
Wash all restroom partitions on both sides
Machine scrub all restrooms floors using germicidal detergent.
Clean both sides of all doors
“TENANT EXECUTIVE KITCHEN/LUNCH ROOMS”
Empty all trash receptacles and replace liners as necessary.
Remove all collected trash to designated area.
Empty and damp wipe ashtrays.
Dust all horizontal surfaces.
Spot clean all horizontal and vertical surfaces removing fingerprints, smudges
and stains.
Clean and sanitize all sinks and wipe dry.
Damp clean and sanitize table tops.
Dust mop all hard surface floors with treated dust mop.
Mop all stains and spills, especially coffee and drink spills.
“TENANT STAIRS”
Vacuum stairs, dust railings, ledges and spot clean.
“COPY/STORAGE ROOMS/OTHER ROOMS”
Empty all trash receptacles and replace liners as necessary
Remove all collected trash to designated area
Spot clean all walls, light switches and doors
Dust mop all hard surface floors with treated dust mop
Mop all stains and spills, especially coffee and drink spills
Clean and disinfect shower stalls and doors
Clean and disinfect exercise equipment
“FREIGHT ELEVATOR LOBBIES”
Remove all collected trash to designated area
Spot clean all horizontal and vertical surfaces removing fingerprints, smudges
and stains
Dust mop all hard surface floors with treated dust mop
Mop all stains and spills, especially coffee and drink spills
“STAIRWELLS”
Police stairs and pick-up litter
Dust mop stairs, dust railings, ledges and spot clean weekly
Damp mop stairs, dust railings, ledges and spot clean weekly
“JANITOR CLOSETS”
Clean and arrange all equipment in janitor closet each night and empty vacuum
cleaner bags, check belts; sweep and spot mop floor

I-3



--------------------------------------------------------------------------------



 



EXHIBIT “J”
to Agreement of Lease by and between
9965 FEDERAL DRIVE, LLC, Landlord
and THE SPECTRANETICS CORPORATION, Tenant
EQUIPMENT TO BE MAINTAINED BY TENANT

      Description   Comments
Fedal 88HS CNC Machining Center
  Purchased used $55,000
 
   
2 each Bridgeport 2-J Manual Mill
   
 
   
Takisawa Engine Lathe
  Manual machine
 
   
Hardige Tool Room Lathe
  Manual machine
 
   
Beahm Tubing Shrink Machine
  Used to fabricate catheter “shafts”
 
   
Steeger Braider
  Used to braid fine wire
 
   
Harland Custom Catheter
   
Coating/Cure Machine
  New machine
 
   
Heathway Custom Double Sided Fiber
Draw Tower
  Phase 2, has yet to be built
 
   
Custom Built Single Sided Fiber
Draw Tower
  May or may not be installed
 
   
2 each 30 HP Sullair Screw Air
Compressors
  Complete with refrigerated after cooler and redundant filter systems (phase 2
installation)
 
   
1 each 10 HP Sullair Screw Air
Compressor
  Complete with refrigerated after cooler and redundant filter systems (phase 1
installation)
 
   
1 ETO 70 cu. Ft. sterilizer
   
 
   
1 preconditioning chamber
   

 



--------------------------------------------------------------------------------



 



EXHIBIT “K”
to Agreement of Lease by and between
9965 FEDERAL DRIVE, LLC, Landlord
and THE SPECTRANETICS CORPORATION, Tenant
AGREEMENT OF PURCHASE AND SALE
     THIS AGREEMENT OF PURCHASE AND SALE (the Agreement”) is made this ___day of
___, 200___(the “Effective Date”) by and between 9965 FEDERAL DRIVE, LLC, a
Colorado limited partnership (“Seller”) and THE SPECTRANETICS CORPORATION a ___
corporation (“Buyer”).
W I T N E S S E T H:
     Seller is the owner of the Property (hereinafter defined). Seller desires
to sell the Property to the Buyer and Buyer desires to buy the Property from
Seller pursuant to the terms and conditions of this Agreement.
     NOW, THEREFORE, for good and valuable consideration, the sufficiency of
which hereby is acknowledged, Seller and Buyer agree as follows:
Article I.
Property; Purchase and Sale
     Seller hereby agrees to sell, and Buyer hereby agrees to buy, all of
Seller’s right, title and interest in the following property: (a) that parcel of
real property (the “Land”), located in El Paso County, Colorado more
particularly described on Exhibit “A” attached to this Agreement; (b) the
buildings and other improvements located on the Land, being an office building
located at and known as 9965 Federal Drive, Colorado Springs (collectively, the
“Improvements”); (the Land and Improvements, are referred to herein,
collectively, as the “Real Property”); and (c) all fixtures, equipment, and
other personal property in Seller’s possession (both tangible and intangible,
including, without limitation, to the extent assignable, all promotional
material, plans, drawings, surveys, warranties, trade names, logos, service
marks, licenses, permits and authorizations used or usable only in connection
with the Real Property and no other property of Seller or its affiliates, and
any service and maintenance agreements used or usable only with the Real
Property and no other property of Seller or its affiliates) owned by Seller and
contained in or related to the Improvements, excluding, however, only those
proprietary materials of Seller or Corporate Office Properties Trust or any of
its affiliates or subsidiaries (the “Personal Property”) (collectively, the Real
Property and the Personal Property are sometimes referred to herein as the
“Property”).
Article II.
Purchase Price and Deposits
     2.1 Purchase Price and Deposits. The purchase price which the Buyer agrees
to pay and the Seller agrees to accept for the Seller’s interest in the Property
shall be the sum of [insert purchase price as set forth in Landlord’s Offer
Notice in accordance with Section 57 of the Lease] ($___) (hereinafter referred
to as the “Purchase Price”), subject to adjustment as provided in Article V
hereof, payable as follows:
     (a) An earnest money deposit of [insert Initial Deposit as set forth in
Landlord’s Offer Notice in accordance with Section 57 of the Lease] ($___), in
cash

K-1



--------------------------------------------------------------------------------



 



(together with accrued interest, the “Deposit”) to be deposited with Land Title
Guarantee Company (the “Escrow Agent”) within three (3) days of the execution
hereof by both parties, such amount to be held in escrow and deposited in an
interest-bearing account.
     (b) The balance of the Purchase Price shall be paid at time of Closing by
Federal wire transfer, with the transfer of funds to Seller to be completed not
later than 2:00 p.m. Eastern Standard Time on the day of the Closing.
     The Deposit shall be paid to Seller at the Closing as a credit against the
Purchase Price. Buyer shall provide the Escrow Agent with its tax identification
number, and all interest shall be for Buyer’s account for tax purposes.
     2.2 Escrow Agent.
     (a) This Agreement shall be delivered to the Escrow Agent immediately after
both parties have executed it. The Escrow Agent shall retain one copy of this
Agreement and immediately deliver two copies hereof to each of Buyer and Seller.
     (b) The Escrow Agent shall deliver the Deposit held hereunder to Seller
concurrent with Closing in part payment of the Purchase Price or the Seller or
Buyer at such other time, as either Seller or Buyer becomes entitled to the
Deposit as provided in this Agreement.
Article III.
Failure to Close
     3.1 Buyer’s Default. If Seller has complied with all of the covenants and
conditions contained in this Agreement and is ready, willing and able to convey
its interest in the Property in accordance with this Agreement and Buyer fails
to consummate this Agreement and take title, then the parties hereto recognize
and agree that the damages that Seller will sustain as a result thereof will be
substantial, but difficult if not impossible to ascertain. Therefore, the
parties agree that, in the event of Buyer’s default, Seller shall, as its sole
remedy, be entitled to retain the Deposit as liquidated damages, and not a
penalty, and neither party shall have any further rights or obligations with
respect to the other under this Agreement, except for the Surviving Covenants.
     3.2 Seller’s Default. In the event that Buyer has complied with all of the
covenants and conditions contained herein and is ready, willing and able to take
title to the Property in accordance with this Agreement, Buyer’s sole and
exclusive remedy with respect to any default of Seller under this Agreement
shall be to terminate this Agreement by written notice to Seller, in which
event, the Deposit shall be returned to Buyer. Buyer hereby waives any right to
recover from Seller any damages of any nature whatsoever, including actual or
consequential damages, due to, arising out of, or relating to any default by
Seller of any of its obligations under this Agreement.
Article IV.
Closing and Transfer of Title
     4.1 Closing. The parties hereto agree to conduct a closing of this sale
(the “Closing”) on or before 5:00 p.m. on the date that is forty-five (45) days
following the Effective Date (the “Closing Date”) by the escrow method with
Escrow Agent, or at such earlier time or other place as may be agreed upon by
the parties hereto.

K-2



--------------------------------------------------------------------------------



 



     4.2 Closing Procedure. At Closing, Seller shall execute and deliver or
cause to be delivered
     (a) a Deed in the form attached hereto as Exhibit “B”, proper for
recording, conveying Seller’s interest in the Real Property to Buyer, subject,
however, to (i) covenants, restrictions and matters of record, (ii) matters that
would be shown by an accurate survey, (iii) matters otherwise known to Buyer,
(iv) taxes not yet due and payable, and (vi) any encumbrances created or
permitted by the terms of this Agreement or the existing lease from Seller to
Buyer of the Real Property (the “Existing Lease”);
     (b) a Bill of Sale and General Assignment in the form attached hereto as
Exhibit “C”, dated as of the date of Closing conveying to Buyer any and all
Personal Property;
     (c) an Assignment of Contracts in the form attached hereto as Exhibit “D”,
dated the Closing Date, assigning all of Seller’s right, title and interest in
and to all service and maintenance contracts relating to the Property which are
in force and effect as of the Closing Date, if any;
     (d) an affidavit that Seller is not a “foreign person” in the form attached
as Exhibit “E”; and
     (e) to the extent in the possession of Seller and not already delivered to
Buyer, maintenance records, equipment manuals and plans and specifications for
the Improvements; and
     4.3 Buyer’s Performance. At the Closing, Buyer will cause the Purchase
Price to be delivered to the Escrow Agent, will execute and deliver the Bill of
Sale and such other documents as the Escrow Agent may reasonable require.
Article V.
Title Contingency; Service Contracts
     5.1 Title Contingency. As of the Effective Date, Seller shall provided
Buyer a copy of its most recent title policy along with the most recent survey
Seller has in its possession (the “Original Title Report”). Within fifteen
(15) days following the Effective Date, Buyer shall provide Seller with an
updated title report, including all accompanying documents (the “Title Report”)
and Buyer’s objections thereto, such objections stating all of Buyer’s
objections with specificity and being limited to matters that (1) did not appear
on the Original Title Report or (2) would render title to the Real Property
unmerchantable. This contingency shall be deemed satisfied or waived if such
written notice of objection is not received by Seller on or before the time
required in the preceding sentence. If Buyer requests extended coverage, such
coverage shall be at the sole cost and expense of the Buyer and not the Seller,
and satisfaction thereof shall not delay Closing. Upon receipt of such notice,
Seller may, but shall not be obligated to, cure such objections. If Seller cures
such objections within fifteen (15) days, or, if such objections are such that
they cannot be cured within fifteen (15) days but Seller has commenced curing
such objections and thereafter diligently proceeds to perfect such cure, then
this Agreement shall continue in full force and effect and the Closing Date
shall be adjusted accordingly. If Seller is unable or chooses not to cure such
objections by the Closing Date, then Buyer may either accept title as may be
given as aforesaid without reduction or abatement in purchase price or terminate
this Agreement, in which case Seller shall instruct the Escrow Agent to return
the Deposit to Buyer, and neither party shall have any further obligations
hereunder except for the Surviving Covenants.
     5.2 Termination of Service Contracts. Seller shall terminate, effective as
of Closing, at no charge to Buyer, all service contracts in effect as of the
Effective Date that are rejected pursuant to written notice delivered by Buyer
to Seller within fifteen (15) days following the

K-3



--------------------------------------------------------------------------------



 



Effective Date. Failure to notify Seller in a timely manner shall be deemed
acceptance of the Service Contracts.
Article VI.
Loss due to Casualty or Condemnation
     6.1 Loss due to Condemnation. In the event of a condemnation occurring
after the Effective Date and prior to the Closing Date, if all or a Substantial
Portion of the Real Property is taken, either party may, upon written notice to
the other party given within ten (10) days of receipt of notice of such event,
cancel this Agreement, in which event Seller shall instruct the Escrow Agent to
return the Deposit to Buyer, this Agreement shall terminate and neither party
shall have any rights or obligations hereunder except for the Surviving
Covenants. In the event that neither party elects to terminate, or if the
condemnation affects less than a Substantial Portion or does not affect the
building or parking area, then this Agreement shall remain in full force and
effect, and Seller shall be entitled to all monies received or collected by
reason of such condemnation prior to closing. In such event, the transaction
hereby contemplated shall close in accordance with the terms and conditions of
this Agreement except that there will be an abatement of the Purchase Price
equal to the amount of the net proceeds, less costs and attorney’s fees, which
are received by Seller by reason of such condemnation prior to the Closing Date.
If the condemnation proceeding shall not have been concluded prior to the
Closing Date, then there shall be no abatement of the Purchase Price and Seller
shall assign any interest it has in the pending award to Buyer. For purposes of
this Section 7.1, a “Substantial Portion” shall mean a condemnation of any
portion of (i) the building or (ii) the parking lot which materially affects the
number of parking spaces or ingress/egress from the parking lot.
     6.2 Loss due to Casualty. In the event of Substantial Loss or Damage to the
Improvements by fire or other casualty (not resulting from negligent act of
Buyer) which fire or casualty shall have occurred after the date of this
Agreement, either party may, upon written notice to the other party given within
ten (10) days of receipt of notice of such event, cancel this Agreement in which
event Seller shall instruct the Escrow Agent to return the Deposit to Buyer and
this Agreement shall terminate and neither party shall have any rights or
obligations hereunder except for the Surviving Covenants. In the event that
neither party elects to terminate, or if the casualty results in less than
Substantial Loss or Damage, then this Agreement shall remain in full force and
effect and Seller shall be entitled to all insurance proceeds received or
collected by reason of such damage or loss, whereupon the transaction hereby
contemplated shall close in accordance with the terms and conditions of this
Agreement except that there will be an abatement of the Purchase Price equal to
the amount of the net proceeds (including reductions for costs and attorney’s
fees) which are received by Seller as a result of such damage or loss, provided
that such abatement will be reduced by the amount expended by Seller in
accordance with Article VIII hereof for restoration or preservation of the
Property following the casualty. Alternatively, Buyer may, in its discretion,
have Seller repair or replace the damaged Property, and there shall be no
abatement of the Purchase Price in such case. However, Buyer shall not be
entitled to require Seller to effect repair or replacement unless the loss is
entirely covered by insurance (except for any applicable deductible) and the
time necessary to complete the repair or replacement is estimated not to extend
beyond the Outside Closing Date. For purposes of this Section 7.2, “Substantial
Loss or Damage” shall mean loss or damage, the cost for repair of which equals
ten percent (10%) or more of the Purchase Price.
Article VII.
Maintenance of the Property
     Between the Effective Date and the Closing Date, Seller and Buyer shall
maintain the Property as required by the terms of the Existing Lease. During the
period prior to the Closing Date and after the Effective Date, Seller shall not
enter into any new contract for the operation of the Property without Buyer’s
consent unless the same may be cancelled on the Closing Date

K-4



--------------------------------------------------------------------------------



 



without cost to Buyer. Any such proposed contract shall be reviewed and approved
or rejected within five (5) business days after receipt thereof by Buyer.
Failure to approve or reject such proposed contract within such period shall be
deemed approval.
Article VIII.
1. Conditions Precedent to Closing
     8.1 Buyer’s Conditions. Buyer shall not be obligated to close under this
Agreement unless each of the following conditions shall be satisfied or waived
by Buyer prior to the Closing Date (except in the case of the 9.1(a) which shall
be satisfied or waived prior to the end of the Feasibility Period):
          (a) Accuracy of Representations. The representations and warranties
made by Seller in this Agreement shall be true and correct in all material
respects as of the Closing Date; and
          (b) No Default. Seller shall not be in default hereunder and shall
have complied in all material respects with its obligations under this
Agreement.
     8.2 Seller’s Conditions. Seller shall not be obligated to close under this
Agreement unless each of the following conditions shall be satisfied or waived
by Seller prior to the Closing Date:
          (a) Accuracy of Representations. The representations and warranties
made by Buyer in this Agreement shall be true and correct in all material
respects as of the Closing Date; and
          (b) No Default. Buyer shall not be in default hereunder and shall have
complied in all material respects with its obligations under this Agreement.
Article IX.
Broker
     Buyer and Seller represent to each other that they have dealt with no agent
or broker who in any way has participated as a procuring cause of the sale of
the Property other than ___ (“Seller’s Broker”) and ___ (“Buyer’s Broker”).
Buyer and Seller each agree to defend, indemnify and hold harmless the other for
any and all judgments, costs of suit, attorneys’ fees, and other reasonable
expenses which the other may incur by reason of any action or claim against the
other on the basis of the acts of the indemnifying party arising out of this
Agreement or any subsequent sale of the Property to Buyer. Seller shall pay
Seller’s Broker pursuant to the terms of a separate written agreement by and
between Seller and Seller’s Broker. Buyer shall pay Buyer’s Broker pursuant to
the terms of a separate written agreement by and between Buyer and Buyer’s
Broker. The provisions of this Article IX shall survive the Closing and any
termination of this Agreement.
Article X.
Representations and Warranties
     10.1 Limitations on Representations and Warranties. Buyer hereby agrees and
acknowledges that, except as set forth in Section 10.2 below, neither Seller nor
any agent, attorney, employee or representative of Seller has made any
representation whatsoever regarding the subject matter of this sale, or any part
thereof, including (without limiting the generality of the foregoing)
representations as to the physical nature or condition of the Property or the

K-5



--------------------------------------------------------------------------------



 



capabilities thereof, and that Buyer, in executing, delivering and/or performing
this Agreement, does not rely upon any statement and/or information to whomever
made or given, directly or indirectly, orally or in writing, by any individual,
firm or corporation. Buyer agrees to take the Real Property, Improvements and
the Personal Property “as is,” as of the date hereof, reasonable wear and tear,
and minor damage caused by the removal of any personal property or fixtures not
included in this sale, excepted. EXCEPT AS SET FORTH IN SECTION 10.2 BELOW,
SELLER MAKES NO REPRESENTATIONS OR WARRANTIES AS TO THE PHYSICAL CONDITION OF
THE PROPERTY OR THE SUITABILITY THEREOF FOR ANY PURPOSE FOR WHICH BUYER MAY
DESIRE TO USE IT. SELLER HEREBY EXPRESSLY DISCLAIMS ANY WARRANTIES OF
MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR PURPOSE AND ANY OTHER WARRANTIES
OR REPRESENTATIONS AS TO THE PHYSICAL CONDITION OF THE PROPERTY. BUYER, BY
ACCEPTANCE OF THE DEED, AGREES THAT IT HAS INSPECTED THE PROPERTY AND ACCEPTS
SAME “AS IS” AND “WITH ALL FAULTS”.
     10.2 Representations and Warranties. Seller makes the following
representations and warranties and agrees that Buyer’s obligations under this
Agreement are conditioned upon the truth and accuracy of such representations
and warranties, both as of this date and as of the Closing Date:
     (a) Seller has the power and authority to enter into this Agreement and
convey Seller’s interest in the Property to Buyer.
     (b) To Seller’s knowledge, Seller has received no written notice of any
existing or pending litigation, administrative proceeding, violation of law or
condemnation or sale in lieu thereof, that would materially affect any portion
of the Real Property, except as noted on Exhibit “F” attached hereto, and except
for routine collection matters and bankruptcy claims of Seller.
     (c) There are no attachments or executions affecting the Property, general
assignments for the benefit of creditors, or voluntary or involuntary
proceedings in bankruptcy, pending or, to Seller’s knowledge, threatened against
Seller.
     (d) No approvals or consents by third parties or to Seller’s knowledge,
governmental authorities are required in order for Seller to consummate the
transactions contemplated hereby.
     (e) Seller is not a foreign person within the meaning of Section 1445(f)(3)
of the Internal Revenue Code of 1986.
     10.3 Seller’s Knowledge. Whenever the term “to Seller’s knowledge” is used
in this Agreement or in any representations and warranties given to Buyer at
Closing, such knowledge shall be the actual knowledge of Roger A. Waesche, Jr.
(the “Key Personnel”). Seller shall have no duty to conduct any further inquiry
in making any such representations and warranties, and no knowledge of any other
person shall be imputed to the Key Personnel.
     10.4 Buyer’s Warranties. Buyer represents and warrants to Seller that:
     (a) Buyer has the power and authority to enter into this Agreement and to
purchase the Property;
     (b) No approvals or consents by third parties or, to the best of Buyer’s
knowledge, by governmental authorities are required in order for Buyer to
consummate the transactions contemplated hereby.
     (c) To Buyer’s knowledge, Buyer has received no written notice of any
existing or pending litigation, administrative proceeding, violation of law or
condemnation or sale in lieu

K-6



--------------------------------------------------------------------------------



 



thereof, that would materially affect any portion of the Real Property, except
as noted on Exhibit “F” attached hereto.
     (d) There are no attachments or executions affecting the Property, general
assignments for the benefit of creditors, or voluntary or involuntary
proceedings in bankruptcy, pending or, to Buyer’s knowledge, threatened against
Buyer.
     (e) Buyer is currently in compliance with and shall at all times prior to
Closing remain in compliance with the regulations of the Office of Foreign
Assets Control of the Department of the Treasure (“OFAC”) (including those named
in OFAC’s Specially Designated and Blocked Persons list) and any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and will
not engage in any dealings or transactions or be otherwise associated with such
persons or entities.
     10.5 Survival. All representations and warranties contained in Section 10.2
and 10.4 shall not be Surviving Covenants, as defined in Section 15.13, but
shall survive the Closing of this transaction only for the period of one
(1) year from the Closing Date (and only as to the status of facts as they exist
as of the Closing, it being understood that Seller makes no representations or
warranties which would apply to changes or other matters occurring after the
Closing) and no action on such representations and warranties may be commenced
after the expiration of such one (1) year period.
Article XI.
Liability of Seller
     Neither Seller nor any partner of Seller nor any independent property
manager which Seller has hired to manage the Property shall, by entering into
this Agreement, become liable for any costs or expenses incurred by Buyer
subsequent to the Closing Date, including any labor performed on, or materials
furnished to, the Real Property, or for any leasing commissions or other fees or
commissions due for renewals or extensions of existing leases or otherwise, or
for compliance with any laws, requirements or regulations of, or taxes,
assessments or other charges thereafter due to, any governmental authority, or
for any other charges or expenses whatsoever pertaining to the Property or to
the ownership, title, possession, use, or occupancy of the Property, (including,
without limitation, any costs of compliance with presently-existing and future
environmental laws, any environmental remediation costs, and any costs of, or
awards of damages for, damage to the environment, to natural resources, or to
any third party, it being the intent of this Agreement, as between Buyer and
Seller, to shift all such liability to Buyer, except for any liability of Seller
under the provisions of Article X hereof), and Buyer hereby agrees to defend,
indemnify and hold Seller, Seller’s partners and/or shareholders and any
independent property manager hired by Seller, harmless from any such liability
for such costs and expenses incurred by Seller subsequent to the date of
Closing.
     Except for the representations and warranties contained in Sections 10.2
and 10.4 (the limit of which is set forth in Section 10.5), and except for the
Surviving Covenants, by proceeding to Closing with respect to the Property,
Buyer shall be deemed to have (i) acknowledged that all conditions precedent to
the performance of each party’s obligations under this Agreement have been
satisfied and (ii) except as set forth in any of the documents provided in
connection with Closing, waived any claims with respect to any matters known to
Buyer as of the Closing Date.
Article XII.
Assignment
     This Agreement may not be assigned or transferred by Buyer to any entity
other than an affiliate without prior written consent of Seller. Buyer shall
notify Seller of an assignment to any

K-7



--------------------------------------------------------------------------------



 



affiliate of Buyer. No assignment shall relieve Buyer of any of its obligations
under this Agreement.
Article XIII.
Notices
All notices hereunder or required by law shall be sent via United States Mail,
postage prepaid, certified mail, return receipt requested, or via any nationally
recognized commercial overnight carrier with provisions for receipt by fax with
confirmation of delivery addressed to the parties hereto at their respective
addresses set forth below or as they have theretofore specified by written
notice delivered in accordance herewith:

     
BUYER:
  THE SPECTRANETICS CORPORATION
 
  Attn:
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
with a copy to:
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
SELLER:
  9965 FEDERAL DRIVE, LLC
 
  c/o Corporate Office Properties Trust
 
  6711 Columbia Gateway Drive, Suite 300
 
  Columbia, Maryland 21046
 
  Attn: Roger A. Waesche, Jr.
 
  Fax: 443-285-7650
 
  Email: roger.waesche@copt.com
 
   
with a copy to:
  9965 FEDERAL DRIVE, LLC
 
  c/o Corporate Office Properties Trust
 
  6711 Columbia Gateway Drive, Suite 300
 
  Columbia, Maryland 21046
 
  Attn: Stephanie L. Shack, Esquiare
 
  Fax: 443-285-7652
 
  Email: stephanie.shack@copt.com

Delivery will be deemed complete upon actual receipt or refusal to accept
delivery.
Article XIV.
Expenses
     Seller shall pay its own attorney’s fees and expenses, one-half of any
transfer taxes and recordation stamp taxes, and one-half of the Escrow Agent’s
escrow fee. All other costs and expenses related to the transaction or this
Agreement, including but not limited to recording charges, survey costs, title
insurance costs, Buyer’s attorneys’ fees and expenses, one-half of any transfer
taxes and recordation stamp taxes, one-half of the Escrow Agent’s escrow fee,
any other taxes, and any extra matters requested with respect to the Title
Report shall be paid by Buyer.

K-8



--------------------------------------------------------------------------------



 



Article XV.
Miscellaneous
     15.1 Successors and Assigns. All of the terms and conditions of this
Agreement are hereby made binding upon the executors, heirs, administrators,
successors and permitted assigns of both parties hereto.
     15.2 Gender. Words of any gender used in this Agreement shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.
     15.3 Captions. The captions in this Agreement are inserted only for the
purpose of convenient reference and in no way define, limit or prescribe the
scope or intent of this Agreement or any part hereof.
     15.4 Construction. No provision of this Agreement shall be construed by any
Court or other judicial authority against any party hereto by reason of such
party’s being deemed to have drafted or structured such provisions.
     15.5 Entire Agreement. This Agreement constitutes the entire contract
between the parties hereto and there are no other oral or written promises,
conditions, representations, understandings or terms of any kind as conditions
or inducements to the execution hereof and none have been relied upon by either
party.
     15.6 Recording. The parties agree that this Agreement shall not be
recorded. If Buyer causes this Agreement or any notice or memorandum thereof to
be recorded, this Agreement shall be null and void at the option of the Seller.
     15.7 No Continuance. Buyer acknowledges that there shall be no assignment,
transfer or continuance of any of Seller’s insurance coverage or of the property
management contract.
     15.8 Time of Essence. Time is of the essence in this transaction. If any of
the dates contemplated herein as deadlines or expiration dates should fall on a
Saturday, Sunday or national holiday, such deadline or expiration date shall be
deemed to fall upon the next business day.
     15.9 Original Document. This Agreement may be executed by both parties in
counterparts in which event each shall be deemed an original.
     15.10 Governing Law. This Agreement shall be construed, and the rights and
obligations of Seller and Buyer hereunder, shall be determined in accordance
with the laws of the State of Colorado.
     15.11 Acceptance of Offer. This Agreement constitutes Seller’s offer to
sell to Buyer on the terms set forth herein and must be accepted by Buyer by
signing five originals hereof and delivering them to the Escrow Agent as set
forth in Article II hereof. If Buyer has not so accepted this Agreement, then
this Agreement and the offer represented hereby shall automatically be revoked
and shall be of no further force or effect.
     15.12 Confidentiality. Buyer and Seller agree that all documents and
information concerning the Property delivered to or obtained by Buyer, the
subject matter of this Agreement, and all negotiations will remain confidential.
Buyer and Seller will disclose such information only to those parties required
to know it, including, without limitation, employees of either of the parties,
consultants and attorneys engaged by either of the parties, and prospective
tenants or prospective and existing investors and lenders. Buyer shall use care
and effort to avoid

K-9



--------------------------------------------------------------------------------



 



disrupting the relationship between Seller and its tenants and to avoid
unnecessarily alarming existing tenants with respect to Buyer’s possible plans
for the Property.
     15.13 Surviving Covenants. Notwithstanding any provisions hereof to the
contrary, the provisions of Articles IX, XI and XIV, and Sections 15.12, 15.14
and 15.15 (collectively, the “Surviving Covenants”) shall survive the Closing
and any termination of this Agreement.
     15.14 Waiver of Jury Trial. THE PARTIES HERETO SHALL, AND THEY HEREBY DO,
WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY EITHER
OF THE PARTIES HERETO AGAINST THE OTHER ON ANY MATTER WHATSOEVER ARISING OUT OF
OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE RELATIONSHIP OF SELLER AND
BUYER, OR ANY CLAIM FOR INJURY OR DAMAGE IN CONNECTION WITH THIS AGREEMENT OR
THE PROPERTY.
     15.15 Attorney’s Fees. In the event of any litigation arising out of this
Agreement, the prevailing party shall be entitled to receive all costs and
expenses incurred in connection therewith, including but not limited to,
reasonable attorney’s fees, expert’s fees, and in-house counsel expenses.
     15.16 Secondary Contracts. Buyer acknowledges and agrees that Seller shall
be entitled to continue to negotiate with other parties for the sale of the
Property, and may enter into secondary letters of intent or secondary contracts
provided such documents contain clauses that would invalidate such secondary
letters of intent or contracts if the transaction contemplated by this Agreement
is consummated.
     15.17 Tax Deferred Exchange. Either party may treat the transactions
contemplated by this Agreement as a tax-deferred exchange pursuant to
Section 1031 of the Internal Revenue Code (the “Exchange Transaction”). At the
request of either party (the “Requesting Party”), the other party (the
“Non-Requesting Party”) shall cooperate with the Requesting Party to effect the
Exchange Transaction. To implement such Exchange Transaction, the Requesting
Party may, upon written notice to the Non-Requesting Party, assign the
Requesting Party’s rights, but not its obligations, under this Agreement to a
third party designated by the Requesting Party to act as a qualified
intermediary (as such phrase is defined in applicable Internal Revenue Service
regulations), and the Non-Requesting Party agrees to perform its obligations
under this Agreement as to any such qualified intermediary. Notwithstanding the
foregoing, the Non-Requesting Party shall not be required, solely for the
purpose of the Non-Requesting Party’s cooperation related to the Requesting
Party’s Exchange Transaction, to incur any other cost, expense, obligation or
liability whatsoever. The Requesting Party shall in all events be responsible
for all incremental costs and expenses related to the Exchange Transaction, and
shall fully indemnify, defend and hold the Non-Requesting Party harmless from
and against any and all liability, claims, damages, expenses (including
reasonable attorneys’ fees), proceedings and causes of actions of any kind or
nature whatsoever actually incurred by the Non-Requesting Party and solely
attributable to such Exchange Transaction. The provisions of the immediately
preceding sentence shall survive Closing. In no event whatsoever shall the
Closing be delayed because of any delay relating to the Exchange Transaction.
     15.19 Exhibits. The following Exhibits are hereby incorporated into this
Agreement by reference as if set forth fully herein:
|
     Exhibit “A” Real Property
     Exhibit “B” Form of Deed
     Exhibit “C” Bill of Sale
     Exhibit “D” Assignment of Contracts
     Exhibit “E” FIRPTA
     Exhibit “F” Exceptions

K-10



--------------------------------------------------------------------------------



 



[SIGNATURE PAGES FOLLOW]

K-11



--------------------------------------------------------------------------------



 



EXECUTED BY BUYER this                      day of
                                        , 200__.

                 
ATTEST:
      BUYER:                   THE SPECTRANETICS CORPORATION    
 
               
 
      By:     (SEAL)  
 
               
 
          Name:    
 
          Title:    

EXECUTED BY SELLER this                      day of
                                        , 200__.

                  ATTEST:       SELLER:    
 
                        9965 FEDERAL DRIVE, LLC    
 
               
 
      By:     (SEAL)  
 
               
 
          Roger A. Waesche, Jr.    
 
          Executive Vice President    

K-12



--------------------------------------------------------------------------------



 



Receipt of original copies of this Agreement executed by Seller and Buyer is
acknowledged this ___ day of ___, 200___.

                          ESCROW AGENT:    
 
                        LAND TITLE GUARANTEE COMPANY    
 
               
 
      By:     (SEAL)  
 
               
 
          Name:    
 
          Title:    

K-13



--------------------------------------------------------------------------------



 



EXHIBIT A
REAL PROPERTY
[TO BE ATTACHED]

K-14



--------------------------------------------------------------------------------



 



EXHIBIT B
[Form of Deed]
SPECIAL WARRANTY DEED
                         , a                     , (“Grantor”) whose street
address is ___, in the City of                     , in the State of ___, for
the consideration of Ten and no/100s Dollars ($10.00), in hand paid, hereby
sells and conveys to ___, a ___, (“Grantee”) whose street address is ___, in the
City of ___, in the State of ___, the following real property in the County of
___and the State of Colorado, more particularly described on Exhibit A attached
hereto and incorporated herein by this reference, with all of its appurtenances,
and warrants the title against all persons claiming under it, subject to the
Permitted Exceptions listed on Exhibit B attached hereto and incorporated herein
by this reference.
     Signed this ___day of ___, 20___.

                      GRANTOR:        
 
               
 
        ,                
 
  a            
 
               
 
               
 
  By:            
 
               
 
  Name:            
 
               
 
  Title:            
 
               

         
STATE OF
       )
 
       
 
       ) SS:
COUNTY OF
       )
 
       

     On ___, 20___, before me the undersigned, a Notary Public in and for said
State, personally appeared ___, as ___ of ___, a ___, personally known to me or
proved to me on the basis of satisfactory evidence to be the person whose name
is subscribed to the within instrument and acknowledged to me that she/he
executed the same in her/his authorized capacity, and that by her/his signature
on the instrument, the entity upon behalf of which the person acted, executed
the instrument.
WITNESS my hand and official seal.
Signature:

           
Name (typed or printed):
   
Commission Expires:
   

K-15



--------------------------------------------------------------------------------



 



EXHIBIT A — to Deed
Legal Description
The real property with a street address of 9965 Federal Drive., Colorado
Springs, Colorado, more particularly described as follows:

K-16



--------------------------------------------------------------------------------



 



EXHIBIT B — to Deed
Permitted Exceptions

K-17



--------------------------------------------------------------------------------



 



EXHIBIT C
BILL OF SALE AND GENERAL ASSIGNMENT

         
STATE OF
       )
 
       
 
       )
COUNTY OF
       )
 
       

     Concurrently with the execution and delivery hereof, INSERT ASSIGNOR
(“Assignor”), a ___ is conveying to INSERT ASSIGNEE, a ___(“Assignee”), by Deed,
that certain tract of land together with the improvements thereon (the
“Property”) lying and being situated in [___] County, ___ and being more
particularly described in Exhibit “A”, attached hereto and made a part hereof.
     It is the desire of Assignor to hereby assign, transfer, setover and
deliver to Assignee all furnishings, fixtures, fittings, appliances, apparatus,
equipment, machinery and other items of personal property, if any, affixed or
attached to, or placed or situated upon, the Property, except those not owned by
Assignor, and any and all other incidental rights and appurtenances relating
thereto, all as more fully described below (such properties being collectively
called the “Assigned Properties”).
     NOW, THEREFORE, in consideration of other good and valuable consideration
in hand paid by Assignee to Assignor, the receipt and sufficiency of which are
hereby acknowledged and confessed by Assignor, Assignor does hereby ASSIGN,
TRANSFER, SET OVER and DELIVER to Assignee, its successors and assigns, all of
the Assigned Properties, without warranty (whether statutory, express or
implied), including, without limitation the following:
     1. All furnishings, fittings, equipment, appliances, apparatus, machinery
fixtures and all other personal property of every kind and character (both
tangible and intangible), if any, owned by Assignor and located in or on the
Property;
     2. All of Assignor’s interest in and to all use, occupancy, building and
operating permits, licenses and approvals, if any, issued from time to time with
respect to the Property or the Assigned Properties;
     3. All of Assignor’s interest in and to all existing and assignable
guaranties and warranties (express or implied), if any, issued in connection
with the construction, alteration and repair of the Property and/or the
purchase, installation and the repair of the Assigned Properties;
     4. All rights which Assignor may have to use any names commonly used in
connection with the Property, if any.
     5. All rights, which Assignor may have, if any, in and to any tenant data,
telephone numbers and listings, all master keys and keys to common areas, all
good will, if any, and any and all other rights, privileges and appurtenances
owned by Assignor and related to or used in connection with the existing
business operation of the Property.
     ASSIGNOR MAKES NO REPRESENTATIONS OR WARRANTIES AS TO THE PHYSICAL
CONDITION OF THE PROPERTY OR THE ASSIGNED PROPERTIES OR THE SUITABILITY THEREOF
FOR ANY PURPOSE THAT ASSIGNEE MAY DESIRE TO USE IT. ASSIGNOR HEREBY EXPRESSLY
DISCLAIMS ANY WARRANTIES AS TO MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR
PURPOSE AND ANY

K-18



--------------------------------------------------------------------------------



 



OTHER WARRANTIES OR REPRESENTATIONS AS TO THE PHYSICAL CONDITION OF THE ASSIGNED
PROPERTIES. ASSIGNEE ACKNOWLEDGES AND AGREES THAT IT HAS INSPECTED THE ASSIGNED
PROPERTIES AND ACCEPTS SAME IN THEIR PRESENT CONDITION, “AS IS” AND “WITH ALL
FAULTS.”
     Assignee, on behalf of itself and its successors and assigns, hereby agrees
to assume and perform all liabilities and obligations accruing under any of the
agreements, warranties or other items assigned hereunder, except for any
liabilities having accrued prior to the date hereof.
     This document may be executed in any number of counterparts, each of which
may be executed by any one or more of the parties hereto, but all of which shall
constitute one instrument, and shall be binding and effective when all parties
hereto have executed at least one counterpart.
     IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the ___day of ___, 200___.

                          ASSIGNOR:    
 
                        INSERT ASSIGNOR    
 
               
 
      By:     (SEAL)  
 
               
 
          Roger A. Waesche, Jr.    
 
          Executive Vice President    
 
                        ASSIGNEE:    
 
                        INSERT ASSIGNEE    
 
               
 
      By:     (SEAL)  
 
               
 
          Name:    
 
          Title:    

K-19



--------------------------------------------------------------------------------



 



EXHIBIT D
ASSIGNMENT AND ASSUMPTION OF CONTRACTS

         
STATE OF
       )
 
       
 
       )
COUNTY OF
       )
 
       

     This agreement is executed as of the ___day of ___, 200___, by INSERT
SELLER., a ___(“Seller”), and ___(“Buyer”).
     Buyer is this day purchasing from Seller and Seller is conveying to Buyer
the real property described on Exhibit “A” attached hereto and made a part
hereof together with all improvements thereon and appurtenances thereto (herein
called the “Property”). In connection with its ownership and management of the
Property, Seller has entered into the maintenance and service contracts in
effect on the date hereof, and listed and described on Exhibit “B” attached
hereto and made a part hereof (the “Contracts”). Seller desires to transfer and
assign to Buyer all of Seller’s right, title and interest in and to the
Contracts.
     NOW, THEREFORE in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller hereby transfers and assigns to Buyer, without warranty,
all right, title and interest of Seller in and to the Contracts.
     Buyer hereby assumes all liabilities and obligations of the Seller under
the Contracts arising from and after the date hereof.
     It is specifically agreed that Seller does not hereby transfer or assign to
Buyer and Buyer does not hereby assume liability for, any contracts other than
as set forth on Exhibit “B”.
     This document may be executed in any number of counterparts, each of which
may be executed by any one or more of the parties hereto, but all of which shall
constitute one instrument, and shall be binding and effective when all parties
hereto have executed at least one counterpart.

K-20



--------------------------------------------------------------------------------



 



     The terms and provisions of this agreement shall be binding upon and inure
to the benefit of the respective parties hereto and their respective successors
and assigns.
     EXECUTED as of the day and year first written above.

                          SELLER:    
 
                        INSERT SELLER    
 
               
 
      By:     (SEAL)  
 
               
 
          Roger A. Waesche, Jr.    
 
          Executive Vice President    
 
                        BUYER:    
 
                        INSERT BUYER    
 
               
 
      By:     (SEAL)  
 
               
 
          Name:    
 
          Title:    

K-21



--------------------------------------------------------------------------------



 



EXHIBIT E
FIRPTA CERTIFICATE

         
STATE OF
       )
 
       
 
       ) (insert date)
COUNTY OF
       )
 
       

     I, (proper name of Seller’s officer), as (office held) of (Seller), being
duly authorized to make this affidavit on behalf of (Seller) and being duly
sworn, do depose and say, that:
     1. (Seller’s) taxpayer identification number is ___.
     2. (Seller) is not a “foreign person” within the meaning of
Section 1445(f)(3), of the Internal Revenue Code of 1954 (the “Code”), as
amended; and (Buyer) is not required, pursuant to Section 1445 of the Code, to
withhold ten percent (10%) of the amount realized by Seller on the disposition
of the Property to (Buyer).
     3. I understand that I am making this Affidavit under penalty or perjury
pursuant to the requirements of Section 1445 of the Code.

                  (Seller)    
 
           
 
  By:        
 
           

SWORN TO and subscribed before me this ___day of ___, 200___.

             
 
           
 
           

K-22



--------------------------------------------------------------------------------



 



EXHIBIT F
EXCEPTIONS

K-23